Exhibit 10.1

EXECUTION COPY

LOGMEIN, INC.

LEASE FOR 320 SUMMER STREET

BOSTON, MASSACHUSETTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

SUMMARY OF BASIC LEASE PROVISIONS

     1   

1.1

 

INTRODUCTION

     1   

1.2

 

BASIC DATA

     1   

1.3

 

ENUMERATION OF EXHIBITS

     4   

ARTICLE II

  

DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS

     5   

2.1

 

LOCATION OF PREMISES

     5   

2.2

 

APPURTENANT RIGHTS AND RESERVATIONS

     5   

ARTICLE III

  

TERM OF LEASE; BUILDING; CONDITION OF PREMISES

     7   

3.1

 

TERM OF LEASE; DELIVERY OF POSSESSION

     7   

3.2

 

CONDITION OF PREMISES

     7   

3.3

 

EXTENSION OPTION

     7   

ARTICLE IV

  

RENT

     9   

4.1

 

RENT PAYMENTS

     9   

4.2

 

REAL ESTATE TAXES

     11   

4.3

 

OPERATING COSTS

     15   

ARTICLE V

  

USE OF PREMISES

     23   

5.1

 

PERMITTED USE; LANDLORD COVENANT REGARDING CERTAIN USES

     23   

5.2

 

COMPLIANCE WITH LAWS

     24   

5.3

 

INSURANCE RISKS

     26   

5.4

 

ELECTRICAL EQUIPMENT

     26   

5.5

 

TENANT’S OPERATIONAL COVENANTS

     27   

5.6

 

SIGNS

     27   

5.7

 

HAZARDOUS MATERIALS

     28   

ARTICLE VI

  

INSTALLATIONS, ALTERATIONS, AND ADDITIONS

     29   

ARTICLE VII

  

ASSIGNMENT AND SUBLETTING

     36   

7.1

 

PROHIBITION

     36   

7.2

 

FURTHER ASSIGNMENT AND SUBLETTING

     37   

7.3

 

NOTICE OF ASSIGNMENT OR SUBLEASE; TERMINATION RIGHTS

     37   

7.4

 

CONSENT TO ASSIGNMENT OR SUBLEASE

     38   

7.5

 

SUBORDINATION

     40   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

7.6

 

PROFITS

     41   

7.7

 

PERMITTED TRANSFERS

     41   

7.8

 

NO WAIVER

     42   

7.9

 

OTHER TENANT ASSIGNMENTS OR SUBLEASES

     43   

7.10

 

SECURITY AGREEMENTS

     43   

7.11

 

DISPUTES

     43   

ARTICLE VIII

  

REPAIRS AND MAINTENANCE

     43   

8.1

 

TENANT OBLIGATIONS

     43   

8.2

 

LANDLORD OBLIGATIONS

     44   

8.3

 

CAUSES BEYOND CONTROL OF THE PARTIES

     44   

ARTICLE IX

  

SERVICES TO BE FURNISHED BY LANDLORD; UTILITIES

     45   

9.1

 

HEATING, VENTILATION AND AIR CONDITIONING

     45   

9.2

 

ELECTRICITY

     46   

9.3

 

CLEANING AND SITE MAINTENANCE

     46   

9.4

 

WATER

     47   

9.5

 

OTHER UTILITIES AND SERVICES

     47   

9.6

 

EMERGENCY POWER

     47   

9.7

 

OTHER SERVICES

     48   

9.8

 

INTERRUPTION

     48   

ARTICLE X

  

INDEMNITY

     50   

10.1

 

INDEMNITY

     50   

10.2

 

TENANT’S RISK

     51   

10.3

 

INJURY CAUSED BY THIRD PARTIES

     51   

10.4

 

SECURITY

     51   

ARTICLE XI

  

INSURANCE

     52   

11.1

 

PUBLIC LIABILITY INSURANCE

     52   

11.2

 

HAZARD INSURANCE

     52   

11.3

 

CONSTRUCTION PERIOD INSURANCE

     53   

11.4

 

RENTAL ABATEMENT INSURANCE

     54   

11.5

 

WAIVER OF SUBROGATION

     54   

11.6

 

LANDLORD’S INSURANCE

     54   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE XII

  

CASUALTY

     55   

12.1

 

DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL DAMAGE”

     55   

12.2

 

PARTIAL DAMAGE

     55   

12.3

 

SUBSTANTIAL DAMAGE TO THE BUILDING

     55   

12.4

 

ABATEMENT OF RENT; TENANT’S RIGHT TO TERMINATE

     56   

12.5

 

MISCELLANEOUS

     57    ARTICLE XIII   

EMINENT DOMAIN

     58   

13.1

 

RIGHTS OF TERMINATION FOR TAKING

     58   

13.2

 

PAYMENT OF AWARD

     59   

13.3

 

ABATEMENT OF RENT

     59   

13.4

 

MISCELLANEOUS

     59    ARTICLE XIV   

DEFAULT

     59   

14.1

 

TENANT’S DEFAULT

     59   

14.2

 

LANDLORD’S DEFAULT

     62   

ARTICLE XV

  

LANDLORD’S ACCESS TO PREMISES

     63   

15.1

 

LANDLORD’S RIGHT OF ACCESS

     63    ARTICLE XVI   

RIGHTS OF MORTGAGEES

     65   

16.1

 

SUBORDINATION AND ATTORNMENT

     65   

16.2

 

NOTICE TO MORTGAGEE AND GROUND LESSOR

     65   

16.3

 

ASSIGNMENT OF RENTS

     66    ARTICLE XVII   

MISCELLANEOUS PROVISIONS

     66   

17.1

 

CAPTIONS

     66   

17.2

 

BIND AND INURE

     66   

17.3

 

NO WAIVER

     67   

17.4

 

NO ACCORD AND SATISFACTION

     67   

17.5

 

CUMULATIVE REMEDIES

     67   

17.6

 

PARTIAL INVALIDITY

     67   

17.7

 

LANDLORD’S RIGHT TO CURE

     68   

17.8

 

ESTOPPEL CERTIFICATES

     68   

17.9

 

BROKERAGE

     68   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

17.10

 

ENTIRE AGREEMENT

     69   

17.11

 

SURRENDER; HOLDOVER

     69   

17.12

 

COUNTERPARTS

     70   

17.13

 

CONSTRUCTION AND GRAMMATICAL USAGE

     70   

17.14

 

WHEN LEASE BECOMES BINDING

     70   

17.15

 

SECURITY DEPOSIT

     70   

17.16

 

TENANT’S FINANCIAL CONDITION

     73   

17.17

 

ROOFTOP AND CONDUIT RIGHTS

     74   

17.18

 

NOTICE OF LEASE

     75   

17.19

 

NO SURRENDER

     76   

17.20

 

COVENANT OF QUIET ENJOYMENT

     76   

17.21

 

NO PERSONAL LIABILITY

     76   

17.22

 

NOTICES

     77   

17.23

 

ANTI-TERRORISM REPRESENTATIONS

     77   

17.24

 

CONFIDENTIALITY

     78   

17.25

 

DUE AUTHORITY

     78   

17.26

 

COUNTERPART SIGNATURES

     78   

17.27

 

TENANT’S NAME

     78   

17.28

 

INTENTIONALLY OMITTED

     78   

17.29

 

REIMBURSEMENT OF OUT-OF-POCKET COSTS

     78   

17.30

 

MODIFICATIONS

     79   

17.31

 

LANDLORD’S REPRESENTATIONS AND WARRANTIES

     79    ARTICLE XVIII     

RIGHT OF FIRST OFFER TO PURCHASE

     79   

18.1

 

RIGHT OF FIRST OFFER TO PURCHASE

     79    ARTICLE XIX   

RIGHT OF FIRST OFFER TO LEASE

     81   

19.1

 

RIGHT OF FIRST OFFER TO LEASE

     81    ARTICLE XX   

ARBITRATION

     84   

EXHIBITS

  

EXHIBIT DEFINITIONS

  

EXHIBIT FP

  

EXHIBIT WORK LETTER

  

EXHIBIT LOT

  

EXHIBIT PROHIBITED USES

  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

EXHIBIT FUTURE SHAFT

  

EXHIBIT RULES

  

EXHIBIT MULTI-TENANT SIGNAGE

  

EXHIBIT EXISTING CONDITIONS

  

EXHIBIT LANDLORD SERVICES

  

EXHIBIT SNDA

  

EXHIBIT HTC NDA

  

EXHIBIT L/C

  

EXHIBIT RESERVED ROOF AREA

  

EXHIBIT ENCUMBRANCES

  

EXHIBIT OFFER SPACE

  

 

v



--------------------------------------------------------------------------------

LEASE

This instrument is an indenture of lease by and between LINCOLN SUMMER STREET
VENTURE, LLC, a Delaware limited liability company (“Landlord”), and LOGMEIN,
INC., a Delaware corporation (“Tenant”).

The parties to this Lease hereby agree with each other as follows:

ARTICLE I

SUMMARY OF BASIC LEASE PROVISIONS

1.1 INTRODUCTION

As further supplemented in the balance of this indenture and its Exhibits, the
following sets forth the basic terms of this Lease, and, where appropriate,
constitutes definitions of certain terms used in this Lease. Certain other
defined terms are set forth on Exhibit DEFINITIONS attached hereto.

1.2 BASIC DATA

 

Date:

   April 10, 2012.

Present Mailing Address of Landlord:

  

c/o ASB Capital Management, LLC

7501 Wisconsin Avenue

Suite 1300W

  

Bethesda, MD 20814

Attn: Nicolas Franzetti

   and:   

c/o Lincoln Property Company

225 Franklin Street, 23rd Floor

Boston, MA 02110

   Attn: John Miller

Rent Payment Address of Landlord:

  

Lincoln Property Company

225 Franklin Street, 23rd floor

Boston, MA 02110

   Attn: Barbara Oddo

Present Mailing Address of Tenant:

   Prior to the Commencement Date:    500 Unicorn Park Drive   

Woburn, MA 01801

Attn: Michael Donahue



--------------------------------------------------------------------------------

   On and after the Commencement Date:    At the Premises

Premises:

   101,821 rentable square feet of space, as conclusively agreed to between the
parties, consisting of the entire rentable area of the first through sixth
floors of the Building, the entire first lower level and mezzanine area as shown
on Exhibit FP attached hereto, and (to the extent applicable) the Roof Deck, as
further described in Section 2.2.

Building:

   The building known as 320 Summer Street in Boston, Massachusetts, situated on
the Lot.

Lot:

   The real property described in Exhibit LOT.

Lease Term or Term:

   That period of time commencing on the Commencement Date and expiring on the
date (the “Expiration Date”) that is the last day of the 123rd full calendar
month following the Commencement Date, both dates inclusive, or expiring on such
earlier date as this Lease terminates in accordance with its terms.

Extension Option:

   Two (2) options to extend for five (5) years each, subject to the terms and
conditions of Section 3.3 hereof.

Commencement Date:

   As defined in Exhibit WORK LETTER.

Base Rent:

   Commencing on the Commencement Date and throughout the initial Term, Tenant
shall pay Base Rent as follows:

 

Month

   Monthly Base Rent  

1-6

   $ 0.00   

7-60

   $ 330,457.75   

61-Expiration Date

   $ 372,883.17   

 

Permitted Use:

   General, executive, and administrative office uses (and uses customarily
ancillary thereto to the extent permitted by applicable Requirements and
consistent with primary

 

2



--------------------------------------------------------------------------------

   use of the Premises for office use, including, without limitation, libraries,
computer operations, eating facilities, kitchens and pantries, vending machines,
electronic data processing, data rooms, meeting rooms, training rooms and
facilities, messenger and mailroom facilities, reproduction and copying
facilities, file rooms, meeting and conference centers and rooms), and no other
purpose or purposes. The ground floor of the Premises identified on EXHIBIT FP
as “Possible Retail Premises” also may be used for lawful retail purposes by and
uses customarily ancillary thereto by one or more subtenants of Tenant following
the third (3rd) anniversary of the Commencement Date (the “Retail Lockout
Period”), other than for the Prohibited Uses, it being understood and agreed
that only Landlord may grant any retail subtenants exclusives or use limitations
that are binding upon Landlord or the remainder of the Building. The “Prohibited
Uses” shall mean (a) any exclusive use granted to a retail tenant in the
Building to the extent that Tenant has received prior written notice of such
exclusive use and (b) uses described on Exhibit PROHIBITED USES.

Tenant’s Proportionate Share:

   A fraction, the numerator of which is the rentable square footage of the
Premises (i.e., 101,821 square feet) and the denominator of which is the
rentable square footage of the Building (for the purposes of this calculation,
108,667 square feet), multiplied by 100%. Accordingly, as of the date of this
Lease, Tenant’s Proportionate Share is 93.7%. If, during any Tax Period or lease
year, any premises are added to the Lease and included in the Premises or are
withdrawn from this Lease and excluded from the Premises, Tenant’s Proportionate
Share shall be computed and applied separately with respect to the portions of
such Tax Year or Operating Expense Year before and after such inclusion or
exclusion in a manner consistent with the initial measurement of the Premises.

 

3



--------------------------------------------------------------------------------

Base Tax Period:    The fiscal year ending June 30, 2013 (i.e. July 1, 2012
through June 30, 2013).

Base Tax Amount:

   The Taxes (as defined in Section 4.2(a)) assessed for the Base Tax Period,
subject to the provisions of Section 4.2(f), below.

Base Operating Costs:

   The Operating Costs (as defined in Section 4.3) for the calendar year 2013
(the “Base Operating Costs Year”).

Business Days:

   All days during the Term except Saturdays, Sundays, and days observed in the
Commonwealth of Massachusetts as legal holidays.

Business Hours:

   8:00 a.m. to 6:00 p.m. on all Business Days, and 8:00 a.m. to 1:00 p.m. on
Saturdays.

Security Deposit Amount:

   $3,309,182.50, subject to the provisions of Section 17.15, below.

Brokers:

   LPC Commercial Services and T3 Advisors.

1.3 ENUMERATION OF EXHIBITS

  

EXHIBITS

  

DEFINITIONS:

   Definitions

FP:

   Floor Plan Showing Tenant’s Premises

WORK LETTER:

   Work Letter

LOT:

   Description of the Lot

PROHIBITED USES:

   Prohibited Uses

FUTURE SHAFT:

   Floor Plan Showing Future Shaft Location for Retail Premises

RULES:

   Building Rules and Regulations and Contractor Rules and Regulations

MULTI-TENANT SIGNAGE:

   Multi-Tenant Signage Areas

EXISTING CONDITIONS:

   Existing Conditions

LANDLORD SERVICES:

   Landlord Services

SNDA:

   Form of Subordination, Non-disturbance and Attornment Agreement

HTC NDA:

   Form of Historic Tax Credit Non-disturbance and Attornment Agreement

 

4



--------------------------------------------------------------------------------

L/C:

   Form of Letter of Credit

RESERVED ROOF AREA:

   Reserved Roof Area

ENCUMBRANCES:

   Encumbrances

OFFER SPACE:

   Floor Plan Showing Offer Space

ARTICLE II

DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS

2.1 LOCATION OF PREMISES

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises for the Term. Tenant also shall have use of the Roof Area and conduit
space in the Building (at no additional Base Rent or usage charge to Tenant, as
distinguished from costs includable in Operating Costs) as set forth, and on the
terms contained, in Section 17.17.

2.2 APPURTENANT RIGHTS AND RESERVATIONS

Subject to the terms and conditions of this Lease, including without limitation
Articles XII and XIII and Section 8.3, Tenant will have access to the Premises
twenty-four (24) hour per day, seven (7) days per week, fifty-two (52) weeks per
year. Notwithstanding anything contained in this Lease to the contrary, Tenant
shall have, as appurtenant to the Premises, rights to use, and to permit its
occupants, subtenants, assignees, and invitees to use in common with others
entitled thereto (except that such use shall be exclusive if so otherwise
expressly provided in this Lease), the common facilities and other public
portions included in or serving the Building, including without limitation the
common walkways, lobbies, hallways, ramps, stairways, elevators, and loading
docks. Such rights shall be subject to reasonable, non-discriminatorily enforced
rules and regulations from time to time established by Landlord in accordance
with Section 5.1. Tenant shall have, throughout the Term, a right of access
through such portions of other tenant spaces as are necessary to install,
service, maintain, and repair cables, conduits, risers, and piping running
through the Building for which Tenant is permitted or required to install,
service, maintain, and repair, provided that Tenant shall (a) provide Landlord
and the party whose space is affected with reasonable prior written notice of
the need for such access, (b) schedule such access so as not to interfere with
the affected party’s business or inconvenience other tenants of the Building,
(c) use reasonable efforts to minimize interference with such other tenants,
(d) repair, at Tenant’s expense, any damage to the Building or the accessed
space arising out of such access to the same condition as existed prior to such
damage, (e) exercise such rights in compliance with the terms of the applicable
tenant’s lease, provided that such terms do not limit Tenant’s right of access
as described in this paragraph in a manner making them of no practical use to
Tenant or resulting in Tenant’s incurring additional costs beyond a de minimis
amount, and (f) indemnify, defend and hold the party whose space is affected
harmless from and against any cost, claim, liability, damage, or expense
(including, but not limited to, reasonable attorneys’ fees) incurred by such
party as a result of permitting such access and work. Landlord shall use all
commercially reasonable efforts to provide access through public or common areas
(rather than tenantable areas) on the floors of the Building.

Not included in the Premises are the roof or ceiling (except for the Roof Deck,
if applicable, which shall be included in the Premises), the floor and all
perimeter walls of the

 

5



--------------------------------------------------------------------------------

space identified in Exhibit FP (except the inner surfaces thereof and the
perimeter doors and windows), common areas and facilities of the Building,
including without limitation common stairways and stairwells, elevators,
elevator lobbies, and elevator wells, fan rooms, restrooms, electric and
telephone closets, janitor closets, and pipes, ducts, conduits, risers, wires
and appurtenant fixtures serving other parts of the Building (exclusively or in
common), the main Building lobby, and other common areas and facilities from
time to time designated as such by Landlord. Landlord reserves the right to
install, use, maintain, repair and replace in the Premises (but in such manner
as not unreasonably to interfere with Tenant’s use of the Premises) utility
lines, shafts, pipes, and the like, in, over and upon the Premises, provided
that the same are located above the ceiling, below the floor surfaces or
concealed within the demising walls or columns and provided that in doing so
Landlord uses reasonable efforts to minimize interference with Tenant’s
operations and layout; but if there are alternative locations outside of the
Premises reasonably approved by Landlord that provide substantially the same
service, do not cost materially more (unless Tenant, after being advised of the
incremental cost, agrees to pay such cost to Landlord), are permitted pursuant
to applicable Requirements, do not inconvenience other tenants of the Building
(to more than a de minimis extent), and do not do not adversely affect the
eligibility for, or use of, historic tax credits by Landlord or anyone claiming
by, through, or under Landlord, Tenant may require Landlord to use such
alternative locations. Notwithstanding anything herein to the contrary, Tenant
approves of the location of a future shaft to serve the retail premises on the
first floor the Building in the location shown on Exhibit FUTURE SHAFT. In no
event shall such work reduce the square footage of the floor area of any floor
of the Premises in excess of one-quarter of one percent (unless Landlord shall
make an appropriate reduction in Base Rent and Tenant’s Proportionate Share to
reflect such reduction in square footage of the Premises), or shall such
installation, alterations, replacement, or relocation materially interfere with
Tenant’s operations. Landlord agrees to repair any damage to the Premises or,
subject to the provisions of Section 11.5, Tenant’s Property caused by the
installation of any such items. Such utility lines, shafts, pipes and the like
shall not be deemed part of the Premises under this Lease. Landlord also
reserves the right to alter or relocate any common area or facility, provided
that alterations and relocated areas and facilities are at least equivalent in
quality and functional utility to the common facilities prior to any such
alteration or relocation, that Landlord shall use commercially reasonable
efforts to ensure that such alteration or relocation shall not materially
interfere with Tenant’s layout, use or enjoyment of the Premises, or access to
the Building or the Premises, and provided, further, that the Building’s lobby
and elevator lobbies and other common areas shall, following the completion of
such alterations or changes, be consistent in appearance and utility with
similar first-class office buildings in downtown Boston.

Tenant shall have the non-exclusive right to use the Building’s fire stairs as
communicating stairs between the floors making up the Premises (the “Fire
Stairs”). As part of such use, Tenant shall have the right to (x) choose and
install, at Tenant’s sole cost and expense, design finishes in the Fire Stairs
and (y) install card key access from the Fire Stairs to the Premises; provided,
however, any such installations shall be (i) subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld, (ii) tied to the
Building’s life safety systems and otherwise in accordance with all
Requirements, including, but not limited to, those of the City of Boston Fire
Department, (iii) not increase Landlord’s insurance premiums or rate of
insurance (unless Tenant pays for any such increase), or decrease the coverage
provided under Landlord’s insurance policies, (iv) maintained by Tenant at

 

6



--------------------------------------------------------------------------------

Tenant’s sole cost, except with respect to the cleaning to be provided by
Landlord under Section 9.3, and (v) considered Specialty Alterations for the
purposes of Section 6.1 of the Lease. Notwithstanding the foregoing, Landlord
shall be permitted to override Tenant’s access system if Landlord needs to
access the Premises via the Fire Stairs in the event of an emergency or as
otherwise deemed necessary in Landlord’s reasonable discretion upon reasonable
advance notice to Tenant.

Subject to applicable Requirements, Tenant shall have the exclusive right to use
a portion of the lower roof of the Building for a roof deck (the “Roof Deck”)
consistent with standards for similar office buildings in downtown Boston. The
Roof Deck, if any, shall be in a location and of a size reasonably approved by
Landlord and shall be treated as part of the Premises for all purposes under
this Lease, except that it may be used only for customary roof deck uses that
are consistent with standards for similar office buildings in downtown Boston.

ARTICLE III

TERM OF LEASE; BUILDING; CONDITION OF PREMISES

3.1 TERM OF LEASE; DELIVERY OF POSSESSION

The term of this Lease shall be for the Term, unless earlier terminated or
extended as hereinafter provided. Landlord anticipates that the Commencement
Date will occur on or about February 25, 2013 (as such date may be extended for
Tenant Delay or events described in Section 8.3, the “Target Commencement
Date”). Notwithstanding anything to the contrary contained in this Lease, if
Landlord is unable to tender possession of any portion of the Premises on the
Target Commencement Date, this Lease shall not be void or voidable or otherwise
affected and Tenant shall have no claim for damages against Landlord except as
expressly set forth in Exhibit WORK LETTER.

3.2 CONDITION OF PREMISES

Except as expressly set forth herein, Landlord has made no representations,
warranties or undertakings as to the present or future condition of the Premises
or the fitness or availability of the Premises for any particular use. Landlord
shall construct certain improvements to the Building and the initial
improvements to prepare the Premises for Tenant’s occupancy in accordance with
Exhibit WORK LETTER, attached (including without limitation the provisions of
such Exhibit regarding the cost of such work).

3.3 EXTENSION OPTION

Provided (i) no Default of Tenant has occurred and is continuing hereunder
(Tenant acknowledging that, notwithstanding anything to the contrary contained
herein or otherwise implied by this Lease, Landlord has no obligation to accept
any cure following the expiration of applicable cure periods), (ii) the original
named Tenant (or an assignee of Tenant permitted without Landlord’s consent
pursuant to Section 7.7 hereof) is occupying at least 65% of the Premises then
demised hereunder both on the date such notice is given and on the

 

7



--------------------------------------------------------------------------------

commencement date of the Extension Term and (iii) Tenant provides Landlord with
a replacement Letter of Credit (or an amendment to the then-existing Letter of
Credit) with an outside expiration date no earlier than 60 days following the
expiration of the applicable Extension Term, Tenant may elect to extend the
Lease Term for two (2) consecutive five (5)-year periods (each, an “Extension
Term”) by giving Landlord irrevocable notice of each such election (an
“Extension Notice”) no later than 12 months, and no earlier than 18 months,
prior to the expiration of the initial Lease Term (or first Extension Term, as
applicable). Such extension shall be upon all of the same terms, covenants, and
conditions contained in this Lease, except that (a) Tenant shall have no further
right to extend the Lease Term (other than, during the first Extension Term, the
right to extend the Lease Term for the second Extension Term), (b) the Base Rent
for the Extension Term shall be at a rate equal to the Fair Market Rent as of
the commencement date of the Extension Term, and (c) Landlord shall have no
obligation to make or pay for any improvements to the Premises or Building or to
pay any allowances or inducements of any kind.

Fair Market Rent shall be computed as of the commencement of the applicable
Extension Term. For purposes of this Lease, the term “Fair Market Rent” means
the annual fair market rent for the Premises for the applicable Extension Term
for which it is to be leased, taking into account all relevant factors,
including, without limitation, the size of the Premises, condition of the
Premises, location and age of the Building, escalation charges, location of the
Premises, tenant improvements, the length of the Extension Term, and such other
factors as are customarily taken into consideration in the determination of rent
and taking into account that there are no new base years for Tax Payments or
Operating Costs Payments and no free rent and that Landlord shall have no
obligation to make or pay for any improvements to the Premises or Building or to
pay any allowances or inducements of any kind.

In the event that Tenant timely gives the Extension Notice hereunder, then, no
later than the date that is 6 months before the expiration of the initial Lease
Term or second Extension Term, as applicable, Landlord shall provide Tenant with
Landlord’s good faith estimate of the Fair Market Rent for the applicable
Extension Term. If Landlord and Tenant are unable to agree on the amount of such
Fair Market Rent by the date that is 15 days following the giving of such
estimate by Landlord, then the Fair Market Rent shall be established in the
following manner. Within 15 days (the “Cut-Off Date”) after the expiration of
such 15-day period, Landlord and Tenant shall each appoint one qualified broker
and the two qualified brokers so appointed shall determine the Fair Market Rent
within 15 days following the Cut-Off Date (such 15-day period, the “Two-Broker
Period”). As used herein, the term “qualified broker” shall mean any independent
unaffiliated commercial real estate broker (a) who is employed by a brokerage
firm of recognized competence in the greater Boston area and (b) who has not
less than 10 years’ experience in brokering premises for leases of the general
location, type and character as the Premises. If either Landlord or Tenant fails
to appoint a qualified broker by the Cut-Off Date, then the other party shall
have the power to appoint the qualified broker for the defaulting party. If the
qualified brokers are unable to agree on the Fair Market Rent by the expiration
of the Two-Broker Period, then the two qualified brokers jointly shall appoint a
third qualified broker within 10 days of the expiration of the Two-Broker
Period, and within 15 days of such appointment all three qualified brokers shall
meet and determine the Fair Market Rent. If all three qualified brokers are
unable to agree upon the Fair Market Rent, then the first two qualified brokers

 

8



--------------------------------------------------------------------------------

simultaneously shall deliver their final Fair Market Rent numbers to the third
qualified broker, and the third qualified broker shall select one or the other
number as the Fair Market Rent within said 15-day period, and the Fair Market
Rent so determined shall be conclusive and binding upon Landlord and Tenant.
Each party shall bear the cost of its qualified broker, and the cost of the
third qualified broker shall be borne equally between the parties. If the Fair
Market Rent is not so determined prior to the commencement of the applicable
Extension Term, then, from and after the commencement date of the applicable
Extension Term, Tenant shall continue to pay as Base Rent for the applicable
Extended Term an amount equal to the Base Rent payable with respect to the
Premises on the last day of the initial Term or Initial Term as previously
extended, as the case may be. If, based upon the final determination hereunder
of the Fair Market Rent, the payments made by Tenant on account of the Base Rent
for such portion of the Extension Term were (i) less than the Fair Market Rent
as finally determined in accordance with the provisions herein, Tenant shall pay
to Landlord the amount of such deficiency in its entirety within thirty
(30) days after demand therefor, or (ii) greater than the Fair Market Rent as
finally determined in accordance with the provisions hereof, Landlord shall
credit the amount of such excess in its entirety against the next installments
of Rent due under this Lease.

Following the parties’ determination of the Fair Market Rent to be paid by
Tenant during the applicable Extension Term, as hereinabove provided, Landlord
and Tenant shall enter into an amendment to this Lease confirming (i) the
extension of this Lease for the applicable Extension Term and (ii) the Fair
Market Rent to be paid by Tenant for the Premises during the applicable
Extension Term, as determined in accordance with the terms of this Section;
provided, however, that the failure of either party to enter into such amendment
shall not affect the exercise of Tenant’s extension option (Tenant having been
deemed to have irrevocably exercised such right upon the giving of the Extension
Notice). References in this Lease to “Lease Term” or “Term” shall mean the Lease
Term or Term as extended pursuant to Tenant’s rights under this Article III.
Time is of the essence with respect to matters set forth in this Article III.

ARTICLE IV

RENT

4.1 RENT PAYMENTS

(a) The Base Rent (at the rates specified in Section 1.2 hereof), and other
amounts, sums and charges payable to Landlord pursuant to this Lease
(collectively the “Rent”), including amounts payable to Landlord by Tenant under
the terms of Sections 4.2, 4.3 and Exhibit WORK LETTER (including, without
limitation, amounts in connection with Tenant Requested Changes, Tenant
Improvements, Tenant Improvements Change Orders, Landlord Change Estimate
Notices, and Excess Tenant Improvements), shall be payable by Tenant to Landlord
in good funds at the Rent Payment Address of Landlord or such other place and/or
by such method as Landlord may from time to time designate by notice to Tenant,
without any demand, and without any counterclaim, offset or deduction, of any
kind, whatsoever, except as expressly provided herein. Except to the extent
Landlord and Tenant shall otherwise mutually agree, Rent due under this Lease
shall be payable by check, or, at Tenant’s election, by wire transfer, of
immediately available United States funds to such account as Landlord shall
direct. All Rent, other than Base Rent, due to Landlord under this Lease from
time to time is sometimes referred to herein as “additional rent.”

 

9



--------------------------------------------------------------------------------

(b) Commencing on the Commencement Date and thereafter throughout the term of
this Lease, Tenant shall pay Base Rent and the monthly installments of the Tax
Payments and the monthly installments of the Operating Costs Payments in advance
on the first day of each and every calendar month. Additional rent and other
charges payable pursuant to this Lease shall be payable at the times and in the
manner set forth in this Lease.

(c) The Base Rent and the monthly installments of the Tax Payments and the
Operating Costs Payments for any partial month shall be paid by Tenant to
Landlord at such rate on a pro rata basis. Any other charges payable by Tenant
on a monthly basis, as hereinafter provided, shall likewise be prorated.

(d) Tenant shall pay to Landlord, upon request, as additional rent, a late
charge equal to three percent (3%) of the amount of any Rent not paid within
three (3) Business Days of the date due hereunder provided that, with respect to
the first late payment in any twelve (12) month period, no such late charge
shall be due unless and until Landlord gives Tenant written notice of such late
payment and a period of five (5) Business Days elapses without such payment
being made. Notwithstanding the foregoing to the contrary, the parties
acknowledge and agree that the sole notice and grace periods for determining
when a monetary Default occurs are set forth in Section 14.1, below.

(e) Rent not paid on the date due shall bear interest at a rate (the “Lease
Interest Rate”) equal to the lesser of (i) the so-called base rate of interest
charged from time to time by Bank of America (or its successor), plus five
percent (5%) per annum, but in no event lower than ten percent (10%), and
(ii) the maximum legally permissible rate, from the due date until paid.
Notwithstanding the foregoing, no such interest will begin to accrue unless and
until Landlord gives Tenant written notice of such late payment and a period of
five (5) five Business Days elapses without such payment being made, except that
if Landlord shall have given more than three (3) such notices in any twelve
(12) month period, Tenant shall not be entitled to any further notice of its
delinquency in the payment of Rent until such time as twenty-four
(24) consecutive months shall have elapsed without Tenant having made a late
payment of Rent. Notwithstanding the foregoing to the contrary, the parties
acknowledge and agree that the sole notice and grace periods for determining
when a monetary Default occurs are set forth in Section 14.1, below. Any notice
of late payment under Sections 4.1(d) or (e) or under Section 14.1 shall be
deemed to be a notice of late payment for all other purposes hereunder.

(f) All payments of Rent shall be made without set-off, deduction or offset
except as expressly provided in this Lease. Without limiting the foregoing,
Tenant’s obligation to pay Rent shall be absolute, unconditional, and
independent and shall not be discharged or otherwise affected by any
Requirements now or hereafter applicable to the Premises, or any other
restriction on Tenant’s use, or, except as provided in Articles XII and XIII,
any casualty or taking, or any failure by Landlord to perform or other

 

10



--------------------------------------------------------------------------------

occurrence; and except as expressly provided in this Lease, Tenant assumes the
risk of the foregoing and waives all rights now or hereafter existing to quit or
surrender the Premises or any part thereof, to terminate or cancel this Lease,
or to assert any defense in the nature of constructive eviction to any action
seeking to recover rent. Tenant hereby acknowledges and agrees that it has been
represented by counsel of its choice and has participated fully in the
negotiation of this Lease, that Tenant understands that the remedies available
to Tenant in the event of a default by Landlord may be more limited than those
that would otherwise be available to Tenant under the common law in the absence
of certain provisions of this Lease, and that the so-called “dependent
covenants” rule as developed under the common law (including, without
limitation, the statement of such rule as set forth in the Restatement (Second)
of Property, Section 7.1) shall not apply to this Lease or to the relationship
of landlord and tenant created hereunder.

4.2 REAL ESTATE TAXES

(a) (1) The term “Taxes” shall mean all real estate taxes and assessments
(including, without limitation, assessments for public improvements or benefits
and assessments for water and sewer infrastructure improvements), and other
charges or fees in the nature of taxes for municipal services or billed by
municipal taxing authorities which at any time during the applicable Tax Period
may be assessed, levied, confirmed or imposed on or in respect of, or be a lien
upon, the Building and/or the Lot, or any part thereof, or any estate, right, or
interest therein. Without limiting the foregoing, in the event Landlord enters
into any agreement governing payments in lieu of taxes, Taxes shall also include
any payments made by Landlord pursuant to such agreement in lieu of other taxes
to be paid (Landlord agreeing that it shall not enter into any such agreement
without Tenant’s prior approval, which approval shall not be unreasonably
withheld, conditioned or delayed and shall not be required to the extent any
such agreement would not apply during the Lease Term, as the same may be
extended). Landlord agrees that Tenant’s share of any special assessment shall
be determined (whether or not Landlord avails itself of the privilege so to do)
as if Landlord had elected to pay the same in installments over the longest
period of time permitted by applicable Requirements and Tenant shall be
responsible only for those installments (including interest accruing and payable
thereon) or parts of installment that are attributable to the applicable Tax
Period. Taxes shall also include, in the Tax Period paid, all reasonable fees
and costs incurred by Landlord in seeking to obtain a reduction of, or a limit
on the increase in, any Taxes subsequent to the Base Tax Period, regardless of
whether any reduction or limitation is obtained. Such expenses shall be net of
rebates, credits, and similar items of which Landlord receives the benefit
during the applicable Tax Period. Should the Commonwealth of Massachusetts, or
any political subdivision thereof, or any other governmental authority having
jurisdiction over the Building, (1) impose a tax, assessment, charge or fee,
which Landlord shall be required to pay, by way of an express substitution for
such Taxes, or (2) impose an income or franchise tax or a tax on rents in
express substitution for or in addition to a tax levied against the Building
and/or the Lot or any part thereof, then, provided that such tax or fee is
imposed generally on owners of similarly situated buildings in the City of
Boston and is in the nature of a real estate tax, all such taxes, assessments,
fees or charges, computed as if the Building and the Lot were the only property
of Landlord, and the income from the Building and the Lot were the

 

11



--------------------------------------------------------------------------------

only income of Landlord, shall be deemed to constitute Taxes hereunder.
Notwithstanding anything to the contrary contained in this paragraph (except
with respect to any such taxes assessed or imposed in express substitution of,
or in addition to, real estate taxes or any portion thereof in accordance with
the immediately preceding sentence), the term “Taxes” shall not include
(i) inheritance, estate, succession, transfer, gift, franchise, net income or
capital stock tax value-added, transfer gains, excise, excess profits, occupancy
or rent, foreign ownership or control, payroll or stamp tax, or any other
similar tax or charges imposed upon or assessed against Landlord, including any
other tax, assessment, charge or levy on the rent reserved under leases,
including this Lease, (ii) realty transfer taxes or real property transfer gains
taxes imposed in connection with the sale of or the lease of all or
substantially all of the Lot or the Building, (iii) mortgage recording taxes,
(iv) income taxes, except with respect to any such taxes assessed or imposed in
express substitution of real estate taxes or any portion thereof in accordance
with the immediately preceding sentence, (v) any Taxes to the extent payable by
tenants other than Tenant, or (vi) any penalties, late charges or fines imposed
against Landlord with respect to real estate taxes, assessments and the like
(other than to the extent resulting from Tenant’s failure to pay amounts when
due hereunder) that are otherwise includable within the term “Taxes.”

(2) The term “Tax Period” shall mean the then-applicable period of time with
respect to which Taxes are required to be paid under applicable Requirements.
Thus, under the law presently in effect in the Commonwealth of Massachusetts,
“Tax Period” means the period from July 1 of a calendar year to June 30 of the
subsequent calendar year. If and to the extent that any Tax Period contains less
than twelve (12) complete calendar months, then the Base Tax Amount shall be
reduced on a pro rata basis for purposes of calculating the Tax Excess (as
hereinafter defined) for such Tax Period.

(3) Landlord represents and warrants that (a) the aggregate sum of all “Tenant’s
Proportionate Shares” (or their equivalents) in the Building shall not exceed
one hundred percent (100%), with the computation of each such “Tenant’s
Proportionate Share” (or its equivalent) being made on a consistent basis,
(b) the “Tenant’s Proportionate Share” (or its equivalent) of no present or
future tenant or other occupant of the Building shall be calculated in a manner
materially more favorable to such other tenant or other occupant than the manner
used to calculate Tenant’s Proportionate Share (except with respect to retail
tenants, if customarily calculated by a different method in similarly situated
buildings, and storage space for short-term lease in the Building), and (c) at
no time shall Tenant’s Proportionate Share exceed the true proportion that the
rentable square footage of the Premises bears to the rentable square footage of
the Building calculated in the manner described above.

(b) If the Taxes during any Tax Period after the Base Tax Period exceed the Base
Tax Amount, then Tenant shall pay to Landlord, as additional rent, Tenant’s
Proportionate Share of such excess (the “Tax Excess”). Tenant shall pay to
Landlord, together with monthly payments of Base Rent, pro rata monthly
installments on account of the projected Tax Excess for each Tax Period, in
amounts reasonably calculated by Landlord from time to time with an adjustment
made after the

 

12



--------------------------------------------------------------------------------

close of the Tax Period to account for the actual Tax Excess for such Tax
Period. If the total of such monthly installments paid by Tenant with respect to
any Tax Period is greater than Tenant’s Proportionate Share of the actual Tax
Excess for such Tax Period, then Tenant shall be entitled to a credit against
Tenant’s monthly installment payments on account of the projected Tax Excess
hereunder in the amount of such difference or, if the Lease Term has expired and
Tenant has no outstanding monetary obligations to Landlord, then Landlord shall
promptly pay such amount to Tenant. If the total of such monthly installments
actually paid by Tenant is less than Tenant’s Proportionate Share of the actual
Tax Excess for such Tax Period, then Tenant shall pay to Landlord, as additional
rent, the amount of such difference within thirty (30) days after Tenant
receives Landlord’s invoice therefor. Landlord shall endeavor to provide a
statement of Tenant’s Proportionate Share of the Tax Excess with a copy of the
applicable tax bill within ninety (90) days following the last day of the tax
fiscal year and in any event shall provide such statement within 365 days
following such day, provided that failure to achieve the same shall not be a
default hereunder and shall not limit Tenant’s obligation to pay Tenant’s
Proportionate Share of the Tax Excess hereunder or receive a credit or refund as
provided above. Such statement shall be produced in accordance with sound real
estate accounting principles and on a GAAP basis. The Tax Payment shall be
prorated, if necessary, to correspond with that portion of a Tax Period
occurring within the Lease Term. Notwithstanding anything in this Lease to the
contrary, Tenant is not obligated to make any payments on account of Taxes
hereunder for any period before July 1, 2013.

(c) If any Taxes with respect to which Tenant shall have made a Tax Payment
shall be adjusted to take into account any abatement or refund, then Landlord
shall pay to Tenant within thirty (30) days its share of such abatement or
refund either by cash payment or by rent credit against the installments of Base
Rent or additional rent next coming due, less Landlord’s reasonable costs or
expenses, including, without limitation, appraisal and reasonable attorneys’
fees, of securing such abatement or refund (to the extent not then or previously
included in Taxes on account of which Tenant has made or will make a Tax
Payment), or if there are insufficient remaining rental obligations to offset
Tenant’s share of such abatement or refund, by cash payment to Tenant, or, if
the Lease Term has expired and Tenant has no outstanding monetary obligations to
Landlord, Landlord shall pay such amount to Tenant within thirty (30) days, but
such credit or payment shall in no event exceed the amount originally paid by
Tenant. If any amount owing to Tenant under this Section 4.2 and payable either
in cash or by means of a credit against the Rent (together with any required
interest payable thereon, if any) shall not be fully paid or credited to Tenant
on the Expiration Date or earlier termination of this Lease, then Landlord shall
promptly pay to Tenant the amount not theretofore paid or credited to Tenant.
This paragraph shall survive the expiration of this Lease.

(d) Tenant shall pay or cause to be paid, prior to delinquency, any and all
taxes and assessments levied upon all trade fixtures, inventories and other
personal property placed in and upon the Premises by Tenant.

(e) Following the Commencement Date, if Tenant makes a timely written request to
the Landlord to file applications or institute proceedings to reduce the

 

13



--------------------------------------------------------------------------------

Building’s assessed valuation with the local taxing authorities or in a court of
competent jurisdiction for judicial review of such assessed valuation, then
Landlord will either diligently, timely and fully prosecute all such
applications or notify Tenant that Tenant shall have the right to file,
institute, or pursue such applications or proceedings in coordination with
Landlord and subject to Landlord’s reasonable approval of the submissions and
settlement of the same. Whether any such application or proceeding is initiated
by Landlord in its own discretion or is pursued at the request of Tenant, Tenant
shall have the right to consult with Landlord concerning the pursuit and
settlement of any such application or proceeding by Landlord. If Tenant pursues
any such application or proceeding at the direction of Landlord pursuant to the
first sentence of this paragraph, then any abatement proceeds shall be payable
to Landlord after deducting Tenant’s reasonable costs or expenses including,
without limitation, appraisal and reasonable attorneys’ fees incurred in
securing such abatement or refund. The computation of Taxes in any Tax Period as
well as reimbursement or payments of additional charges, if any, or allowances,
if any, under the provisions of this Section 4.2 shall be based on the
then-current assessed valuations with adjustments, payments, or credits to be
made at a later date when the tax refund, if any, shall be paid to Landlord by
the taxing authority as herein provided (and subject to the provisions of
subparagraph (f), below). The provisions of this paragraph shall not inure to
the benefit of any subtenants or licensees of Tenant. In no event shall the Base
Tax Amount established for the Base Tax Period ever be reduced, even if the
assessed valuation used in computing the Base Tax Amount is thereafter reduced,
unless Landlord has timely pursued an application or proceeding with respect to
such period within the time period permitted by Requirements.

(f) For each Tax Period during the Lease Term that occurs before the City of
Boston fully assesses the Building (meaning, for the purposes of this Lease, the
first City of Boston fiscal year in which the Commencement Date occurs),
Landlord, in calculating the Taxes for such Tax Periods, shall estimate in good
faith, using the factors typically implemented by the tax assessor on similar
Buildings in the City of Boston, the real estate taxes for the Building as
though the City of Boston had fully assessed the Building. When the City of
Boston calculates the real estate taxes for the Building based upon the City of
Boston’s assessment of the Building for the fiscal year in which the
Commencement Date occurs (the “Fully Assessed Real Estate Taxes”), Landlord
shall adjust its calculation of Taxes for the prior Tax Periods by reducing the
Fully Assessed Real Estate Taxes, which themselves may compose only a portion of
the calculation of Taxes for such Tax Periods, by 5% for each predecessor Tax
Period. Such retroactive reconciliation shall occur simultaneously with, and as
part of, the annual reconciliation of Tax payments, generally, in accordance
with Section 4.2(b) above for the first tax fiscal year in which the
Commencement Date occurs and any prior Tax Period. The computation of real
estate taxes for the Tax Period in which the City of Boston fully assesses the
Building and for each subsequent Tax Period shall be based upon the City of
Boston’s assessment of the Building for such fiscal year (subject to the
provisions of this Section 4.2).

 

14



--------------------------------------------------------------------------------

4.3 OPERATING COSTS

(a) If the Operating Costs during any lease year after the Base Operating Costs
Year exceed the Base Operating Costs, then Tenant shall pay to Landlord, as
additional rent, Tenant’s Proportionate Share of such excess (the “Operating
Costs Payment”). This Section 4.3 shall not be applicable to any portion of any
lease year before the Commencement Date occurs or after the expiration or
termination of the Lease Term, and the Operating Costs Payment for the lease
year in which the Commencement Date occurs or in which this Lease shall expire
or be terminated shall be a prorated amount computed on a per diem basis.
Notwithstanding anything to the contrary contained herein, Tenant shall have no
obligation to make an Operating Expense Payment on account of Operating Expenses
hereunder for the period before January 1, 2014. Landlord shall provide a
statement (the “Estimated Operating Costs Statement”) showing Landlord’s good
faith estimate of the Operating Costs and the Operating Costs Payment (the
“Estimated Operating Costs Payment”) (i) no later than December 15, 2013, with
respect to calendar year 2014 and (ii) for each subsequent lease year, within 90
days following the last day of the immediately preceding lease year. The
Estimated Operating Costs Statement shall be produced in accordance with sound
real estate accounting principles and on a GAAP basis. On January 1, 2014 and,
with respect to subsequent lease years, the first day of the first month of such
lease year that commences at least twenty (20) days after the date of the giving
of such Estimated Operating Costs Statement, Tenant shall pay an amount equal to
the product of (x) one-twelfth (1/12th) of the Estimated Operating Costs Payment
for such lease year set forth on such Estimated Operating Statement, multiplied
by (y) the number of months, to and including such first month, that have
elapsed or commenced since the commencement of such lease year. On the first day
of each month thereafter throughout such lease year, Tenant shall pay an amount
equal to one-twelfth (1/12th) of such Estimated Operating Costs Payment.
Landlord, within one hundred twenty (120) days after the end of any lease year,
shall issue a reasonably detailed year-end accounting of Operating Expenses for
such lease year, including a year-end computation of the Operating Costs Payment
for such lease year, if any (the “Year-End Operating Costs Statement”), prepared
by a CPA or the property manager. If the total Operating Costs Payment actually
paid by Tenant with respect to any lease year is greater than the Operating
Costs Payment as shown on the Year-End Operating Costs Statement for such lease
year, then Landlord shall pay, within thirty (30) days, at Landlord’s election
by Rent credit or cash, in the same manner as described in Section 4.2(c), the
balanced owed to Tenant. The provisions of this paragraph shall survive the
expiration of the Lease Term for a period of one (1) year. If the total of
Operating Costs Payment actually paid by Tenant with respect to such lease year
is less than the Operating Costs Payment as shown on the Year-End Operating
Costs Statement for such lease year, then Tenant shall pay to Landlord the
amount of such difference, as additional rent, within thirty (30) days after
Tenant receives the Year-End Operating Costs Statement. Landlord’s failure to
prepare and deliver any statements or bills required to be delivered to Tenant
under this Section 4.3, or the failure of Landlord to make a demand under this
Section 4.3 shall not in any way be deemed to be a waiver of, or cause Landlord
to forfeit or surrender its rights to collect, any Operating Costs Payment that
may have become due under this Lease, provided that Landlord renders its
accounting for the lease year in question within two (2) years after the end of
the lease year in question, except in the case of the lease year in which the
Expiration Date occurs, in which event such accounting must be rendered within
one (1) year after the Expiration Date.

 

15



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, in the event that any Operating
Costs are incurred solely for the benefit of any tenant (including Tenant) or
any class of tenants (e.g. office or retail) in the building, such Operating
Costs shall be allocated entirely to such tenant(s) or class of tenants, as
applicable. If Tenant reasonably requests in writing at least 90 days prior to
the commencement of any calendar year, Landlord shall bid any service, other
than management services, that is subject to renewal (i.e. there is no remaining
term under the applicable service contract) and included within Operating Costs
for the following calendar year to at least two qualified service providers
acceptable to Landlord (provided that such bidding requirements do not apply to
any service for which annual payments for such service are reasonably expected
to be less than $50,000).

(b) As used in this Lease, the term “lease year” shall mean each calendar year
(or part thereof) in which any part of the Term occurs.

(c) As used in this Lease, the term “Operating Costs” shall mean, subject to the
limitations set forth herein, all reasonable costs and expenses incurred on an
accrual basis by Landlord related and in connection with operating, insuring,
repairing, equipping, maintaining, replacing, managing, cleaning and protecting
(collectively, the “Operation”) the Building, the Building’s heating,
ventilating, electrical, plumbing, and other systems, and the Lot (collectively,
“Property”), including, without limitation, the following:

(1) All expenses incurred by Landlord or its agents which shall be related to
employment of day and night supervisors, janitors, handymen, carpenters,
engineers, firemen, mechanics, electricians, plumbers, guards, cleaners and
other personnel (including amounts incurred for wages, salaries and other
compensation for services, payroll, social security, unemployment and similar
taxes, workmen’s compensation insurance, disability benefits, pensions,
hospitalization, retirement plans and group insurance, uniforms and working
clothes and the cleaning thereof, and expenses imposed on Landlord or its agents
pursuant to any collective bargaining agreement), for services engaged in the
Operation of the Property, and personnel engaged in supervision of any of the
persons mentioned above but in no event shall any of the above costs apply to
any personnel above the level of Building Manager (or its equivalent position);
provided, however, that the costs of employing personnel who work less than
full-time in connection with the Operation of the Property shall be equitably
adjusted;

(2) The cost of services, materials and supplies furnished or used in the
Operation of the Property, including, without limitation, the cost to perform
Landlord’s obligations pursuant to Section 8.2 and Article IX of this Lease
except to the extent otherwise separately billed to Tenant as an additional
service;

(3) The reasonable amounts paid to managing agents and for legal and other
professional fees relating to the Operation of the Property, but excluding such
fees paid in connection with (x) negotiations for or the enforcement of leases;
(y) seeking abatements of Taxes; or (z) a sale or refinancing of the Property;
provided, however, that the management fees shall not exceed the rate

 

16



--------------------------------------------------------------------------------

that would be paid to an independent managing agent in an arms’ length
transaction, shall be commensurate with prevailing market management fees paid
at similarly situated office buildings in the City of Boston, Massachusetts, and
shall not exceed three percent (3%) of gross rentals of the Building per annum
(plus reimbursement for expenses);

(4) Insurance premiums;

(5) Costs for electricity, steam, and other utilities not billed or separately
charged to tenants of the Building;

(6) Water and sewer use charges;

(7) The costs of snow-plowing and removal and landscaping; and

(8) Amounts paid to independent contractors for services, materials and supplies
furnished for the Operation of the Property.

Operating Costs may be incurred directly or by way of reimbursement, and shall
include taxes applicable thereto not otherwise included in Taxes or any other
provision of this Lease.

(d) If during all or part of any lease year, including, without limitation, the
Base Operating Costs Year, Landlord is not performing or furnishing any item to
any portion of the Building (the cost of which, if performed or furnished by
Landlord to such portion of the Building would constitute a part of Operating
Costs) (a) as a result of such portion of the Building not then being occupied
or leased, (b) as a result of such item not being required or desired by a
tenant, (c) as a result of any tenant itself obtaining or providing such item,
or (d) for any other reason, whether similar or dissimilar to the foregoing,
then Operating Costs for such lease year that vary with occupancy shall be
deemed to be increased by an amount equal to the additional costs and expenses
which would reasonably have been incurred during such period by Landlord if it
had performed or furnished such item to 95% of the rentable area of the
Building.

(e) The following shall be excluded from Operating Costs:

(1) Capital replacements or improvements (which are distinguished for purposes
of this Lease from ordinary repairs and maintenance) of the roof, any structural
elements of the Building, and capital replacements or improvements of the
mechanical, electrical and HVAC systems of the Building for the first 10 years
of the Lease Term, except that, if Landlord, in its sole discretion, shall make
a capital replacement or improvement (determined under generally accepted
accounting principles (“GAAP”) of (i) the roof or any structural elements of the
Building or (ii) during the first 10 years of the Lease Term, the mechanical,
electrical and HVAC systems of the Building for the purpose of complying with
any building code or other law, regulation or legal requirement in effect
following the Commencement Date or, solely with respect to items described in
clause (ii), for the purpose of reducing or conserving the use of energy in the
Building or reducing other Operating Costs, the annual amortization of such
capital replacement or improvement amortized on a straight-line basis

 

17



--------------------------------------------------------------------------------

over the useful life thereof utilized under GAAP (as reasonably determined by
Landlord) with interest at the actual rate on any debt obtained to finance such
replacement (or, if not financed by debt, with deemed interest at the rate of
two points above the so-called base rate or prime rate from time to time
announced by Bank of America or its successor) shall be included in Operating
Costs, provided that, in the event Landlord’s estimate of the annual savings
from a capital replacement or improvement intended to reduce Operating Costs
shall exceed such annual amortization, Operating Costs shall include, in lieu of
such amortization, Landlord’s estimate of such annual savings until the cost of
such capital replacement or improvement shall have been completely amortized.

(2) Costs and expenses relating to employees of Landlord above the level of
Building Manager (or its equivalent position) or for officers (or, if Landlord
is a partnership) partners of Landlord;

(3) Costs and expenses which are properly allocable to other properties of
Landlord (e.g., where a service is provided at a single cost to both the
Property and another property of Landlord), with said allocation to be
determined and calculated by Landlord in its reasonable discretion to exclude
the costs fairly attributable to such other property;

(4) Expenses relating to tenants’ alterations;

(5) Principal or interest on indebtedness and rental on ground leases or other
underlying leases, and expenses for financing, refinancing, and debt service, or
any other loan (including, without limitation, fees for obtaining approvals from
or otherwise dealing or negotiating with mortgagees or providing reports and
information thereto or thereof [to the extent such reports and information are
provided solely to the mortgagee and are not also provided to Tenant] and legal
fees and disbursements in connection therewith);

(6) Expenses for which Landlord, by the terms of this Lease, makes a separate
charge;

(7) Taxes;

(8) The cost of electricity or other utilities furnished to other tenants of the
Building, to the extent separately billed to tenants;

(9) Leasing fees or commissions, advertising and promotional expenses relating
to procuring tenants or expenses relating to leasing space in the Building or
preparing space for lease or for occupancy (including without limitation,
leasing concessions, contributions to tenant work, rental assumption
obligations, entertaining, and legal fees in connection with lease negotiations
and litigation);

 

18



--------------------------------------------------------------------------------

(10) Legal or accounting fees and disbursements paid or incurred for collection
of tenant accounts, or negotiation of leases, or relating to negotiations and
disputes between Landlord and lessees and occupants of the Building;

(11) Except as otherwise expressly provided herein, depreciation or
amortization;

(12) Costs incurred in connection with the removal, enclosure, encapsulation or
treatment of Hazardous Materials other than routine testing and cleaning
activities;

(13) Costs of any items that are payable or reimburseable to Landlord by
insurance to the extent of such insurance coverage (but excluding deductibles,
which are includable in Operating Costs);

(14) Charges for utilities, services or goods for which Tenant or any other
tenant has reimbursed or is obligated to reimburse Landlord (other than the
obligation to pay a share of operating costs under the applicable lease) or any
other costs and expenses otherwise includable in Operating Costs, to the extent
that such costs and expenses are reimbursed or a third party is obligated to
reimburse Landlord;

(15) Costs of installing, operating and maintaining any cafeteria or sports
club;

(16) Amounts paid to any person or entity affiliated with Landlord to the extent
such amounts are in excess of amounts that would be paid in an arms length
transaction with an unrelated third party (Tenant agreeing that a management fee
of up to three percent (3%) of gross rentals of the Building per annum (plus
reimbursement for expenses) shall not be deemed to be excluded pursuant to this
sentence);

(17) Late fees incurred due to Landlord’s late payment of expenses, except to
the extent attributable to Tenant’s actions or inactions;

(18) Voluntary contributions or payments to charities, associations, civic
organizations, and not-for-profit entities in excess of similar contributions or
payments by landlords of similar first-class office buildings in Boston and
payments to business improvement district entities in excess of the rate payable
by landlords of similarly situated buildings (e.g. in the Fort Point Channel
area) in the City of Boston;

(19) Costs to design, permit and construct the Landlord’s Work;

(20) Linkage payments and other mitigation expenditures required by the City of
Boston pursuant to the approvals for the Landlord’s Work;

 

19



--------------------------------------------------------------------------------

(21) Costs to repair defects in the Landlord’s Work during the one-year warranty
period referenced in Exhibit WORK LETTER;

(22) Costs of services to retail tenants at the Building (to the extent such
services are provided exclusively to retail tenants in the Building);

(23) Costs of repairs or replacements or restorations incurred by reason of fire
or other insured casualty (other than insurance deductibles) or condemnation;

(24) Costs of any service or facility, or level or amount thereof, provided to
Tenant or any other tenant or occupant in the Building that either (A) is not
supplied or furnished to Tenant, or (B) is supplied or furnished to Tenant
pursuant to the terms of this Lease with separate or additional charge;

(25) Costs and expenses incurred in connection with the acquisition or sale of
air rights, transferable development rights, easements or other real property
interests;

(26) Costs and expenses incurred in relocating tenants in and out of the
Building;

(27) Costs of tenant improvement allowances;

(28) Capital replacements or improvements to the Property, including capital
replacement or improvements costs of compliance with any Requirements, other
than those provided in subsection 4.3(e)(1) above;

(29) Costs of any work or service performed for any tenant whether at the
expense of Landlord or such tenant, to the extent that such work or service is
in excess of the level of work or service that Landlord is required to furnish
Tenant under this Lease at the expense of Landlord;

(30) Costs incurred with respect to the execution or modification of any ground
or underlying lease (including, without limitation, fees for obtaining approvals
from or otherwise dealing or negotiating with superior lessors or providing
reports and information thereto or thereof and legal fees and disbursements in
connection therewith);

(31) Costs or expenses for sculpture, paintings, or other works of fine art,
including, costs incurred with respect to the purchase, ownership and leasing of
such works of art;

(32) Costs incurred with respect to the execution or modification of any
document, instrument or agreement relating to or otherwise executed and
delivered in connection with obtaining and/or maintaining historic tax credits
for the Building;

 

20



--------------------------------------------------------------------------------

(33) Costs and expenses in connection with any judgment, settlement or
arbitration award resulting from any tort liability of Landlord or such other
parties resulting from the negligence or willful misconduct of Landlord, any
affiliate of Landlord, or any such party’s agents, contractors, employees, or
representatives and any damages and attorneys’ fees and disbursements and other
costs;

(34) Costs of correcting defects in the construction of the Landlord’s Work
during the one year warranty period described in Exhibit WORK LETTER and defects
for which Tenant has properly and timely given Landlord notice under such
warranty in accordance with Exhibit WORK LETTER (specifically exclusive of
corrections necessitated by ordinary wear and tear, which are included in
Operating Costs);

(35) Costs of any expansions to the Property by the addition of leasable areas
and any costs arising therefrom (including, without limitation, increased
Operating Costs);

(36) Costs incurred with respect to a sale of all or any portion of the Property
or any interest therein or in any person or entity of whatever tier owning an
interest therein and the cost of maintaining, organizing or reorganizing the
entity that is the landlord under this Lease;

(37) Any interest, fine, penalty or other late charge payable by Landlord
(except to the extent that the cost of avoiding liability for such interest,
fine, penalty or other late charge exceeds the amount thereof or resulting from
Tenant’s failure to pay an amount when due under this Lease) or any increase in
insurance premium resulting from Landlord’s violation of any Requirements
(including without limitation building codes, and governmental rules or
regulations) or insurance requirement;

(38) Any lease payments for equipment that, if purchased, would be specifically
excluded as a capital replacement or improvement, except if the cost of such
items (if purchased) would be included in Operating Costs pursuant to subsection
4.3(e)(1) above or if in accordance with good business practices, such items are
rented on an occasional basis;

(39) Landlord’s general corporate overhead and general and administrative
expenses;

(40) Costs of insurance coverage not required or permitted pursuant to the
provisions of Article XI; and

(41) Any increase in insurance premiums for the Property due to acts or
omissions of other tenants or occupants of the Property or uses or manners of
use of space in the Property by other tenants or occupants that are inconsistent
with uses in first-class office and retail buildings in downtown Boston.

 

21



--------------------------------------------------------------------------------

(f) (1) At the request of Tenant at any time within one hundred eighty
(180) days after Tenant’s receipt of any Year-End Operating Costs Statement,
Tenant (at Tenant’s expense) may question the correctness of such accounting or
the propriety of any item contained therein, and shall have the right to examine
Landlord’s books and records applicable to Landlord’s Operating Costs relating
to such Year-End Operating Costs Statement. Such right to examine the records
shall be exercisable: (a) upon reasonable advance notice to Landlord and at
reasonable times during Landlord’s business hours; (b) only during the 180-day
period following Tenant’s receipt of the Year-End Operating Costs Statement; and
(c) not more than once each lease year. Each Year-End Operating Costs Statement
shall be deemed conclusive except as to items specifically disputed in writing
by notice from Tenant to Landlord given within sixty (60) days after the 180-day
period provided for above absent manifest error. Landlord acknowledges that
Tenant shall have a continuing right to review the Base Operating Costs Year for
purposes of determining amounts properly due in subsequent years, but Tenant
acknowledges that the right to dispute amounts included in the Base Operating
Costs Year shall only apply during the applicable 180-day period following the
delivery of the Year-End Operating Costs Statement issued for the Base Operating
Costs Year. Any examination of Landlord’s books and records permitted hereunder
shall be conducted by an employee employed in the finance group of Tenant, an
independent certified public accountant retained by Tenant or an auditing firm
or other real estate professional reasonably approved by Landlord for such
purpose (each, an “examiner”) at the place where they are regularly maintained
in the City of Boston and during the 180-day period provided for above. The fees
and expenses incurred in obtaining such an examination shall be borne by Tenant,
unless such examination confirms that Tenant has overpaid its share of Operating
Costs by more than five percent (5%), in which event the reasonable third party
fees and expenses incurred by Tenant in obtaining such examination shall be
borne by Landlord. In no event shall Tenant propose, nor shall Landlord ever be
required to approve, any examiner of Tenant who is being paid on a contingent
fee basis.

(2) As a condition precedent to performing any such examination of Landlord’s
books and records, Tenant and its examiners shall be required to execute and
deliver to Landlord an agreement in form reasonably acceptable to Landlord
agreeing to keep confidential any information that they discover about Landlord
or the Building in connection with such examination. Without limiting the
foregoing, such examiners shall also be required to agree that they will not
represent any other tenant in the Building in connection with examinations of
Landlord’s books and records. Notwithstanding any prior approval of any
examiners by Landlord, Landlord shall have the right to rescind such approval at
any time if in Landlord’s reasonable judgment the examiners have breached any
confidentiality undertaking to Landlord.

(g) If Tenant elects not to have any unoccupied portion of the Premises cleaned
(which portion must constitute a minimum of one full floor or the entire portion
of a floor occupied by Tenant), it shall be entitled to a credit against the
Operating Costs otherwise payable hereunder allocable to such portion to the
extent not cleaned, but only to the extent Landlord realizes a savings under its
cleaning contract as to such vacant space. Notwithstanding the foregoing,
Landlord and Tenant agree to provide for minimal cleaning in any such unoccupied
portion of the Premises to maintain such portion in a condition suitable for a
first-class office building.

 

22



--------------------------------------------------------------------------------

(h) To the extent that, at any time after January 1, 2014, Landlord adds one or
more new recurring categories of Operating Costs with respect to any lease year
that are not included in Base Operating Costs and have not been incurred at the
request of Tenant, and such expenses are not typically incurred as recurring
costs by first class office buildings in the City of Boston at such time, then
for so long as expenses relating to such new categories are included in
Operating Costs, Base Operating Costs shall be deemed to be increased by an
amount equal to the amount included in Operating Costs for such new category of
recurring Operating Costs in the first lease year in which such new category is
added.

ARTICLE V

USE OF PREMISES

5.1 PERMITTED USE; LANDLORD COVENANT REGARDING CERTAIN USES

Tenant agrees that the Premises shall be used and occupied by Tenant only for
the purposes specified as the Permitted Use, and for no other purpose or
purposes. Without limiting the foregoing, Tenant, at its sole cost and expense
and upon compliance with all applicable Requirements, may install a unit or
units in the Premises for the purpose of warming food for the employees and
business guests of Tenant (but not for use as a public restaurant), provided
that Tenant shall obtain all permits required by any Requirements for the
operation thereof and such installation shall comply with the provisions of this
Lease. Tenant may also install, at its sole cost and expense and subject to and
in compliance with the provisions of Article VI hereof, vending machines for the
exclusive use of the employees and business guests of Tenant.

Tenant shall comply and shall cause its employees, agents, and invitees to
comply with the Rules and Regulations attached to this Lease as Exhibit RULES
(the “Rules and Regulations”) and such other reasonable rules and regulations as
Landlord shall from time to time establish for the proper regulation of the
Building and the Lot, provided that Landlord gives Tenant reasonable advance
notice to Tenant of such other rules and regulations. Landlord shall enforce any
such rules and regulations in a commercially reasonable manner. To the extent
that any Rule or Regulation or any additional or amended Rule or Regulation
conflicts with the terms of this Lease, the terms of this Lease shall control.
Tenant’s compliance with any such additional Rule or Regulation shall not be
deemed a waiver of Tenant’s right to contest the reasonableness of the same.
Notwithstanding anything to the contrary contained herein, any dispute
concerning the reasonableness of a new or modified Rule or Regulation shall be
resolved by arbitration in accordance with Article XX hereof, and Tenant shall
not be bound to comply with any new or modified Rule or Regulation (i) during
any period of arbitration with respect to the reasonableness of the same, or
(ii) if compliance would require Tenant to make an actual out-of-pocket payment
in excess of what Tenant would otherwise be required to pay absent such
additional Rule or Regulation. In addition, any additional Rule or Regulation
that would adversely affect the normal conduct of Tenant’s business shall be
deemed to be unreasonable.

Landlord agrees that it shall not enter into any lease with a third party
permitting the use of such tenant’s premises in the Building primarily for a:
(1) massage parlor (provided this restriction shall not apply to any spa,
express massage or similar uses comparable to those operated in first class
shopping centers), (2) so-called adult book store, (3) facility for the sale of
paraphernalia for use with illicit drugs, or (4) off-track betting parlor.

 

23



--------------------------------------------------------------------------------

5.2 COMPLIANCE WITH LAWS

(a) Tenant agrees that no trade or occupation shall be conducted in the Premises
or use made thereof which will be unlawful, improper, or contrary to any law,
ordinance, by-law, code, rule, regulation or order applicable in the
municipality in which the Premises are located or which will create a public or
private nuisance to Landlord or anyone claiming by, thorough or under Landlord,
subject to Tenant’s right to contest hereinafter set forth (Landlord
acknowledging that the use of the Premises for general, executive, and
administrative offices, generally, is not a breach of the terms of this
sentence). Tenant shall obtain any and all approvals, permits, licenses,
variances and the like from governmental or quasi-governmental authorities,
including without limitation any Architectural Access Board and Board of Fire
Underwriters (collectively, “Approvals”) which are required for Tenant’s use of
the Premises, including, without limitation, as may be required to perform any
construction work and installations, alterations, or additions made by Tenant
to, in, on, or about the Premises; provided, however, that Tenant shall not seek
or apply for any Approvals without first having given Landlord a reasonable
opportunity to review any applications for Approvals and all materials and plans
to be submitted in connection therewith and obtaining Landlord’s written
consent, not to be unreasonably withheld. In any event, Tenant shall be
responsible for all costs, expenses, and fees in connection with obtaining all
Approvals (subject to reimbursement from the Allowance pursuant to Section II(B)
of the Work Letter). Without limiting the general application of the foregoing,
Tenant shall be responsible for compliance of the Premises including, without
limitation, any alterations it may make to the Premises, with the applicable
requirements of the Americans with Disabilities Act of 1990, Pub. Law 101-336,
42 U.S.C. § 12101 et. seq. and the regulations and Accessibility Guidelines for
Buildings and Facilities issued pursuant thereto, as the same may be amended
from time to time (collectively, the “ADA”), provided that Landlord consents to
the Alterations, if any, necessary to attain such compliance. If Landlord
refuses to consent to the construction of such Alterations necessary to comply
with the ADA, then Tenant shall not be deemed to be in breach of the immediately
preceding sentence. Landlord shall be responsible for compliance with the
provisions of the ADA with respect to the exterior of the Building, parking
areas, sidewalks and walkways, and any and all areas appurtenant thereto,
together with all common areas of the Building not included within the Premises
(including restrooms), except to the extent that the need for such compliance
shall arise from any work or construction performed by Tenant or from Tenant’s
particular use of the Premises (as opposed to the use of the Premises for
offices, generally). Landlord and Tenant shall indemnify and hold each other
harmless from and against any claims, damages, costs, and liabilities arising
out of Landlord’s or Tenant’s failure or alleged failure, as the case may be, to
comply with the ADA as set forth above, which indemnification obligation shall
survive the expiration or termination of this Lease. Landlord and Tenant each
agree that the allocation of responsibility for ADA compliance shall not require
Landlord or Tenant to supervise, monitor, or otherwise review the
responsibilities for ADA compliance as set forth herein. Tenant’s inability to
obtain or delay in obtaining any such Approval shall in no event reduce, delay,
or terminate Tenant’s rental, payment, and performance obligations hereunder,
except as otherwise expressly provided in Exhibit WORK LETTER. Without limiting
the generality of the foregoing, Tenant shall, at its own cost and expense,
(i) make all

 

24



--------------------------------------------------------------------------------

installations, repairs, alterations, additions, or improvements to the Premises
(and every part thereof, but excluding common utility and common Building
systems located in or passing through the Premises, which are Landlord’s
responsibility under Section 5.2(c) below) required by any law, ordinance,
by-law, code, rule, regulation or order of any governmental or
quasi-governmental authority subject to Tenant’s right to contest hereinafter
set forth; (ii) keep the Premises equipped with all required safety equipment
and appliances; and (iii) comply with all Requirements and the requirements of
Landlord’s and Tenant’s insurers applicable to the Premises (and every part
thereof and utility and Building systems located in or passing through the
Premises), Building and Lot, subject to Tenant’s right to contest hereinafter
set forth; and provided that in all events the use of the Premises for offices
and lawful accessory uses shall be permitted at all times. Tenant may reasonably
and in good faith contest the validity of any Requirement or the application
thereof or any obligation under this Article V by an appropriate proceeding. Any
such proceeding instituted by Tenant must be commenced as soon as is reasonably
practicable after the issuance of any notification by the applicable
governmental authority with respect to required compliance with such Requirement
and shall be prosecuted to final adjudication with reasonable diligence.
Notwithstanding the foregoing, Tenant promptly shall comply with any such
Requirement and compliance shall not be deferred if at any time there is an
emergency, the Building or any part thereof is in danger of being forfeited or
lost, or Landlord is in danger of being subject to criminal or civil liability
or penalty, by reason of noncompliance therewith. Tenant shall indemnify
Landlord and all mortgagees of the Building against any cost or expense incurred
by Landlord or any mortgagee by reason of such contest by Tenant in accordance
with the provisions hereof. Notwithstanding the foregoing or anything to the
contrary contained herein, Tenant shall not be obligated to perform any
structural changes necessary to comply with any Requirements, unless compliance
shall be required by reason of (i) any cause or condition arising out of any
Alterations or installations in the Premises made by Tenant, or (ii) Tenant’s
particular use, manner of use, or occupancy on behalf of Tenant of the Premises
(as opposed to mere office use, generally; Landlord having no obligation for
compliance of the Premises with regards to retail use), or (iii) any breach of
any of Tenant’s covenants or agreements in this Lease, or (iv) Tenant’s use or
manner of use or occupancy of the Premises as a “place of public accommodation”
within the meaning of the ADA.

(b) Tenant shall not place a load upon any floor in the Premises exceeding the
lesser of (a) the floor load per square foot of area which such floor was
designed to carry as certified by Landlord’s architect and (b) the floor load
per square foot of area which is allowed by law. Landlord represents and
warrants to Tenant that the maximum floor load per square foot area throughout
the Premises is 150 pounds per square foot. Landlord reserves the right to
reasonably prescribe the weight and position of all business machines and
mechanical equipment, including safes, which shall be placed in the Premises so
as to distribute the weight.

(c) Except as provided in Section 5.2(a), Landlord shall comply with or cause to
be complied with, all Requirements applicable to the common areas of the
Building (including the common Building systems even if located in or passing
through the Premises) and with respect to which Tenant is not obligated by
Section 5.2(a) to comply. Landlord need not comply with any Requirements for so
long as Landlord shall in good faith be diligently contesting, at its sole cost
and expense, through appropriate proceedings brought in accordance with
applicable Requirements, Landlord’s obligation to comply therewith; provided
that (a) neither Tenant nor any Related Corporation of Tenant shall be subject
to imprisonment or prosecution for a crime,

 

25



--------------------------------------------------------------------------------

nor shall the Premises or any part thereof be subject to being condemned or
vacated, nor shall the certificate of occupancy for the Building be suspended or
threatened to be suspended by reason of such noncompliance or by reason of such
contest, and (b) before the commencement of such contest, if Tenant or any
Related Corporation of Tenant may be subject to any civil fines or economic
penalties or other criminal penalties or if Tenant may be liable to any
independent third party as a result of such noncompliance, Landlord shall
indemnify Tenant (and any such Related Corporation of Tenant) against the cost
of such noncompliance and liability resulting from or incurred in connection
with such contest or noncompliance. Landlord represents that upon completion of
the Base Building Work (but without regard for any Alterations, including the
Tenant Improvements, or Tenant’s particular use of the Premises), the Building,
the Building systems and the Building common areas will be in compliance with
all applicable Requirements, including, with respect to the Building common
areas, the Americans with Disabilities Act.

5.3 INSURANCE RISKS

Tenant shall not permit any use of the Premises which will make voidable or,
unless Tenant pays the extra insurance premium attributable thereto as provided
below, increase the premiums for any insurance on the Building or which shall be
contrary to any law or regulation from time to time established by the New
England Fire Insurance Rating Association (or any successor organization) or
which shall require any alteration or addition to the Building (it being
acknowledged that use of the Premises for office uses, generally, will not
result in a breach of the provisions of this sentence). Tenant shall, within
thirty (30) days after written demand therefor, reimburse Landlord and all other
tenants for the costs of all extra insurance premiums caused by Tenant’s
particular use of the Premises, as opposed to office use, generally. Any such
amounts shall be deemed to be additional rent hereunder.

5.4 ELECTRICAL EQUIPMENT

Tenant shall not, without Landlord’s written consent in each instance, connect
to the electrical distribution system any fixtures, appliances, or equipment
which will operate individually or collectively in excess of the capacity of, or
otherwise overload, the electrical system serving the Premises, and Landlord may
audit Tenant’s use of electric power to determine Tenant’s compliance herewith.
If Landlord, in its sole discretion, permits such excess usage, Tenant will pay,
as additional rent, for the cost of power necessary to accommodate such usage,
together with the cost of installing any additional risers, meters, and/or other
facilities that may be required to furnish and/or measure such excess power to
the Premises. Tenant, at Tenant’s sole cost and expense after completion of the
Tenant Improvements, may reallocate the electric capacity available to the
Premises to other floors included in the Premises (provided that, at or prior to
the end of the Term, Tenant removes any Alterations that are required in
connection with any such reallocation of electric capacity and restores such
affected portion of the Premises to the electric capacity available prior to
such Alterations).

 

26



--------------------------------------------------------------------------------

5.5 TENANT’S OPERATIONAL COVENANTS

(a) Affirmative Covenants

In regard to the use and occupancy of the Premises, Tenant will at its expense:
(1) keep the inside and outside of all glass in the doors and the interior
windows of the Premises reasonably clean and replace promptly any cracked or
broken glass with glass of similar or like quality; (2) maintain the Premises in
a clean, orderly and sanitary condition; (3) keep any garbage, trash, rubbish or
other refuse in appropriate office containers within the interior of the
Premises until removed; (4) keep all mechanical apparatus free of vibration and
loud noise which may be transmitted beyond the Premises; and (5) comply with and
observe all reasonable, non-discriminatory rules and regulations established by
Landlord from time to time subject to the provisions of Section 5.1.

(b) Negative Covenants

In regard to the use and occupancy of the Premises and common areas, Tenant will
not: (1) place or maintain any trash, refuse or other articles in any vestibule
or entry of the Premises, on the sidewalks or corridors adjacent thereto or
elsewhere so as to obstruct any corridor, stairway, sidewalk or common area;
(2) permit undue accumulations of garbage, trash, rubbish or other refuse within
or without the Premises; (3) cause or permit objectionable odors to emanate or
to be dispelled from the Premises; (4) commit, or suffer to be committed, any
physical waste upon the Premises or any public or private nuisance or other act
or thing which may disturb the quiet enjoyment of any other tenant or occupant
of the Building, or use or permit the use of any portion of the Premises for any
unlawful purpose; or (5) park trucks or other vehicles in a manner that will
block access to the loading docks serving the Building, except when Tenant is
actively using such loading docks.

5.6 SIGNS

Tenant shall not place any signs, placards, or the like on the Building or in
the Premises that will be visible from outside of the Premises (including
without limitation both interior and exterior surfaces of the windows) except as
expressly set forth in this Section 5.6.

So long as no Default is then continuing, Tenant shall have the right, at
Tenant’s sole cost and expense, subject to the prior written consent of Landlord
with respect to the design and location of such signage, which consent shall not
be unreasonably withheld, and provided such signage is installed and maintained
in compliance with Article VI of this Lease and all applicable Requirements, to
install and maintain (i) one primary sign identifying Tenant as an occupant of
the Building on the exterior façade of the Building fronting Summer Street and
one secondary entry sign identifying Tenant in a manner consistent with similar
first class buildings in the downtown Boston area, and (ii) on behalf of itself
or any party that is a permitted assignee or subtenant pursuant to Article VII,
lobby signage in the first floor entrance lobby exclusively serving the Premises
identifying Tenant and such assignees or subtenant. In addition, Tenant may, at
Tenant’s sole cost and expense, install any signage within the Premises without
Landlord’s consent, provided that such signage is installed and maintained in
compliance with Article VI of this Lease and all applicable Requirements and
provided that such signage is not visible from the exterior of the Building
(i.e., not visible from the street or, if above street level, not visible from
the exterior of the Building in a manner that is inconsistent with or
incompatible with a first-class office building in the City of Boston). Tenant
shall be responsible for maintaining any signage installed by Tenant pursuant to
this Section in good condition and repair and shall remove such signage at the
expiration of the Lease Term (as same may be extended).

 

27



--------------------------------------------------------------------------------

Landlord shall not, without Tenant’s prior written consent, grant any signage
rights to other tenants on the Building’s exterior (other than in the areas
designated by hatching on Exhibit MULTI-TENANT SIGNAGE, which Tenant
acknowledges are reserved exclusively for other tenants), within the Premises,
or within the first floor entrance lobby exclusively serving the Premises.
Notwithstanding the foregoing, Landlord and Tenant agree that (x) with respect
to the areas designated by hatching on Exhibit MULTI-TENANT SIGNAGE fronting
A Street, any third party tenant signage on the exterior of the third
(3rd) floor of the Building in the area designated as “Area A” shall be limited
to twenty (20) square feet in size, and any third party tenant signage on the
exterior of the first (1st) and second (2nd) floors shall not obstruct Tenant’s
windows or be of a length more than one-half (1/2) the length of the Building,
(y) with respect to the areas designated by hatching on Exhibit MULTI-TENANT
SIGNAGE fronting Summer Street, Tenant shall have the right to approve the
design of any such third party tenant signage (such approval right to be
exercised in good faith and not to be unreasonably withheld, conditioned or
delayed; Tenant acknowledging that this subclause (y) shall not give Tenant any
approval rights over the identity of such third party tenant), and (z) with
respect to the areas designated by hatching on Exhibit MULTI-TENANT SIGNAGE
showing the rear view of the Building, any third party tenant signage shall not
obstruct Tenant’s windows.

Landlord shall not place any signage in the Premises or (except within areas
designated by hatching on Exhibit MULTI-TENANT SIGNAGE and reasonable signage
identifying the Building and/or the property manager) on the exterior of the
Building except with Tenant’s prior written consent or where required pursuant
to applicable Requirements (e.g., exit signs, signage identifying stand pipes,
etc.).

5.7 HAZARDOUS MATERIALS

Landlord represents to Tenant that, as of the Delivery Date, the Premises shall
be free of Hazardous Materials that would violate Requirements except as
disclosed pursuant to Exhibit EXISTING CONDITIONS and Hazardous Materials
introduced to the Premises by Tenant or any Tenant Party. Landlord further
represents to Tenant that, as of the date of this Lease, there are no CFC-based
refrigerants in the Building’s base building HVAC system. Landlord shall be
responsible, at its sole cost and expense, to remove or remediate (or cause the
removal or remediation of) any Hazardous Materials found in (a) the common areas
of the Building (except to the extent the responsibility of Tenant as provided
below) and (b) solely to the extent such Hazardous Materials are existing in the
Premises in violation of Landlord’s representation set forth in the first
sentence of this paragraph or are introduced to the Premises by Landlord after
the Commencement Date, the Premises during the Lease Term to the extent required
by Requirements. Tenant shall not use, handle, transport, store, or dispose of
any oil, hazardous or toxic substances, materials or wastes (collectively
“Hazardous Materials”) in, under, on or about the Premises, the Building and/or
the Lot except for usual and customary office products such as toner or cleaners
which contain Hazardous Materials; provided, that (i) such cleansers, office
supplies and products are ordinarily and customarily used in the ordinary course
of first-class business offices and (ii) any such use is in strict compliance
with all applicable Requirements. Without limiting the foregoing, any Hazardous
Materials in

 

28



--------------------------------------------------------------------------------

the Premises, and all containers therefor, shall be used, kept, stored and
disposed of with due care and in conformity with all applicable Requirements. If
the transportation, storage, use, handling, or disposal of Hazardous Materials
in the Premises, the Building, the Lot or anywhere on the Property arising out
of or resulting from the acts or omissions of Tenant or its agents, employees,
contractors, invitees, guests or others acting by, through or under Tenant, or
Tenant’s use of the Premises, results in (1) contamination of the soil, air,
surface or ground water or (2) loss, damage or harm to person(s) or property,
then Tenant agrees (i) to notify Landlord immediately of any contamination,
claim of contamination, loss or damage, (ii) after consultation with and
approval by Landlord, to clean up all contamination in full compliance with all
applicable statutes, regulations and standards, and (iii) to indemnify, defend
and hold Landlord harmless from and against any claims, suits, causes of action,
costs and fees, including, without limitation, reasonable attorneys’ fees,
arising from or connected with any such contamination, claim of contamination,
loss or damage. The provisions of this Section 5.7 shall survive the expiration
or termination of this Lease. No consent or approval of Landlord shall in any
way be construed as imposing upon Landlord any liability for the means, methods,
or manner of removal, containment or other compliance with applicable
Requirements for and with respect to the foregoing. The terms of this
Section 5.7 shall apply to any transportation, handling, storage, use or
disposal of Hazardous Materials irrespective of whether Tenant has obtained
Landlord’s consent therefor.

ARTICLE VI

INSTALLATIONS, ALTERATIONS, AND ADDITIONS

6.1 (a) Tenant shall not make any alterations, additions, improvements, or other
physical changes in, about or to the Premises (collectively, together with the
Tenant Improvements, “Alterations”) (other than Permitted Alterations) without
Landlord’s prior consent in each instance. Landlord may condition its approval
of any Specialty Alterations on the obligation to remove the same upon the
expiration or earlier termination of the Lease Term. Landlord shall not
unreasonably withhold, delay or condition its consent to Alterations so long as
such Alterations (i) are non-structural and do not adversely affect the Building
systems, (ii) are performed only by Landlord’s designated contractors or by
contractors or mechanics reasonably approved by Landlord to perform such
Alterations, (iii) affect only the Premises, (iv) are in compliance with all
applicable Requirements, and (v) do not adversely affect the eligibility for or
use of historic tax credits by Landlord or anyone claiming by through, or under
Landlord. For purposes of this Lease, the term “Permitted Alterations” means
(x) the mere painting, decorating, or wall covering of the Premises or the
performance of other purely decorative work, for which Tenant shall have no
obligation to submit such plans and specifications in connection therewith, and
(y) other than in the last 12 months of the Lease Term, non-structural work that
does not require a building permit or other municipal, state or federal
approvals under applicable Requirements. Landlord’s consent to Permitted
Alterations shall not be required, provided that Tenant gives Landlord at least
three (3) days’ prior notice describing such work in reasonable detail,
accompanied by copies of plans and specifications therefore (to the extent plans
and specifications are typically prepared in accordance with such work).
Landlord shall not require Tenant to use overtime labor to execute its
Alterations.

 

29



--------------------------------------------------------------------------------

(b) Prior to making any Alterations, Tenant, at its expense, shall (i) submit to
Landlord for its written approval (not to be unreasonably withheld), detailed
plans and specifications (including layout, architectural, mechanical,
electrical, plumbing, sprinkler and structural drawings) of each proposed
Alteration, (ii) obtain all permits, approvals and certificates required by any
governmental authorities, (iii) furnish to Landlord certificates of worker’s
compensation insurance (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors in connection with such Alteration),
commercial general liability (including property damage coverage) and builder’s
risk insurance coverage (issued on a completed value basis) or similar
insurance, all in such form, with such companies, for such periods and in such
amounts as Landlord may reasonably require, naming Landlord, Landlord’s managing
agent, and their respective employees and agents, and any mortgagee as
additional insureds (notice of which and the address of which having been
provided to Tenant), and (iv) if requested by Landlord for Alterations costing
more than $250,000 in the aggregate, furnish to Landlord such other evidence of
Tenant’s ability to complete and to fully pay for such Alterations as is
reasonably satisfactory to Landlord (which may include requiring Tenant to
furnish Landlord prior to commencement of any such work a statutory lien bond or
other security acceptable to Landlord assuring that any work by Tenant will be
completed in accordance with the approved plans and specifications and fully
paid for). Upon Tenant’s request, Landlord shall exercise reasonable efforts to
cooperate with Tenant in obtaining any permits, approvals or certificates
required to be obtained by Tenant in connection with any permitted Alteration
(if the provisions of the laws, requirements, regulations, rules, codes,
ordinances or guidelines applicable to the Building and Lot (each, a
“Requirement”) require that Landlord join in such application), provided
Landlord shall incur no cost, expense or liability in connection therewith
(other than any de minimis expense). Landlord shall approve, disapprove with
conditions, or disapprove Tenant’s request for Landlord’s approval of any such
plans and specifications for Alterations within ten (10) Business Days from the
submission thereof to Landlord. If the plans and specifications are disapproved
with conditions or disapproved, Landlord shall set forth in writing its reasons
for such disapproval in reasonable detail, and Tenant shall revise the plans and
specifications in accordance with Landlord’s objections thereto and shall
promptly resubmit revised plans and specifications to Landlord. If Landlord
fails to respond to any request for consent to any Alterations within ten
(10) Business Days after receiving such request, then Tenant may give Landlord a
reminder notice, which reminder notice shall contain the following caption in
bold and capitalized type:

YOUR CONSENT TO THE PROPOSED ALTERATION(S) AND THE PLANS THEREFOR (OR ANY
RESUBMISSION, AS THE CASE MAY BE) SHALL BE DEEMED GIVEN IF YOU FAIL TO RESPOND
TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF
THIS NOTICE.

If Landlord fails to grant or deny the requested consent within ten
(10) Business Days after its receipt of such reminder notice, Landlord’s consent
thereof shall be deemed given. Upon Tenant’s request, Landlord, at Tenant’s cost
and expense, shall join in any applications (including, without limitation,
building department applications or the equivalent thereof) for any permits,
approvals, or certificates required to be obtained by

 

30



--------------------------------------------------------------------------------

Tenant in connection with any Alteration (if Requirements shall require that
Landlord join in such application) and shall otherwise, without additional
expense to Landlord (other than any de minimis expense), fully, promptly, and
diligently cooperate with Tenant and its architects and designers in connection
therewith, provided that Landlord shall not be obligated to incur any cost or
expense, including, without limitation, attorneys’ fees and disbursements
(unless the same relate to the review of customary application forms and the
like) unless paid for in advance by Tenant, or suffer any liability in
connection therewith. Landlord shall promptly and diligently cure (or cause to
be cured) any violation of any Requirements concerning the Building (other than
a violation caused by Tenant) that is the sole cause preventing Tenant from
obtaining a building or other permit required for the performance of any
Alterations, and cause such violation to be removed of record. Either party may
submit to arbitration pursuant to Article XX any dispute regarding the
reasonableness of Landlord’s withholding, conditioning, or delaying of its
consent to Tenant’s plans and specifications for any Alteration(s), or any
portion thereof.

(c) Tenant may, upon at least five (5) Business Days’ prior written notice to
Landlord, file plans for any proposed Alterations with the buildings department
or any other applicable governmental authority before Landlord’s approval of
such plans; provided that (1) Tenant simultaneously delivers to Landlord a set
of such plans if the same have not been delivered to Landlord previously, and
(2) in no event shall Tenant be permitted to commence the work or to pull or
otherwise obtain the permit or licenses to be issued by the buildings department
authorizing such work until Landlord has approved such plans (or such approval
has been deemed given in accordance with this Lease).

(d) Within thirty (30) days following completion of any Alterations, Tenant, at
its expense, shall obtain and deliver to Landlord: (i) copies of paid invoices
covering all of the Alterations, (ii) final waivers of lien from all
contractors, subcontractors and material suppliers performing work or providing
material in connection with the Alterations, (iii) proof of the satisfactory
completion of all required inspections and the issuance of any required
approvals and sign-offs by Governmental Authorities with respect thereto,
(iv) “as-built” plans and specifications for such Alterations, (v) a written
certification in the form of the AIA Document G702 (or, if such document is no
longer in use, such other form as Landlord shall reasonably approve) from
Tenant’s architect stating that (A) the Alterations have been completed in
accordance with the plans and specifications approved by Landlord, (B) such work
has been paid in full by Tenant, and (C) all contractors, subcontractors and
materialmen have delivered to Tenant waivers of lien with respect to such work
(copies of which shall be included with such architect’s certification), and
(vi) such other documents and information as Landlord may reasonably request.

(e) All Alterations shall be performed (1) in a good and first-class workerlike
manner and free from defects, (2) in accordance with the plans and
specifications approved by Landlord, and by contractors approved by Landlord,
(3) excepting only decorative alterations, under the supervision of a licensed
architect reasonably satisfactory to Landlord, and (4) in compliance with all
Requirements, the terms of this Lease, all reasonable and non-discriminatorily
enforced procedures and regulations then

 

31



--------------------------------------------------------------------------------

prescribed by Landlord for coordinating all work performed in the Building. Any
new procedures and regulations enacted by Landlord after the approval of any
Alterations shall not apply to the performance of Alterations until after such
Alterations have been substantially completed, except to the extent that any new
procedures and regulations have been made and Tenant has been given notice of
the same before the bidding of a contract for the Alterations in question. If
Tenant disputes the reasonableness of any change or addition to the procedures
and regulations hereafter adopted by Landlord, the dispute shall be determined
by expedited arbitration in accordance with Article XX. Any such determination
shall be final and conclusive upon the parties hereto. All materials and
equipment to be used in the Premises shall be of at least as good quality as
standard materials used in other areas of the Building, and at least equal to
the applicable reasonable standards for the Building then established by
Landlord. No such materials or equipment shall be subject to any lien or other
encumbrance, except that Tenant may lease or finance purchases of Tenant’s
Property in accordance with Section 7.10.

(f) All voice, data, video, audio and other low voltage control transport system
cabling and/or cable bundles installed in the Building by Tenant or its
contractor (collectively, “Cables”) shall be in compliance with all Requirements
and installed and routed in accordance with a routing plan shown “as built” or
“as installed” configurations of cable pathways, outlet identification numbers,
locations of all wall, ceiling and floor penetrations, riser cable routing and
conduit routing (if applicable), and such other information as Landlord may
reasonably request. The routing plan shall be available to Landlord and its
agents at the Building upon request. Upon the expiration or earlier termination
of the Lease, Tenant shall remove all Cables from the Premises to the extent the
same must be removed per the Requirements.

(g) All personal property, trade fixtures and other movable equipment (“Tenant’s
Property”) shall be and remain the property of Tenant; Tenant may remove the
same at any time on or before the expiration date and shall remove the same from
the Premises upon the expiration or earlier termination of the Lease Term.
Tenant shall repair and restore, in a good and workerlike manner, any damage to
the Premises or the Building resulting from or caused by Tenant’s removal of any
Tenant’s Property or Alterations and if Tenant fails to do so, Tenant shall
reimburse Landlord, within 30 days of demand, for Landlord’s cost of repairing
and restoring such damage. Any Tenant’s Property not so removed shall be deemed
abandoned and Landlord may remove and dispose of same, and repair and restore
any damage caused thereby, at Tenant’s cost and without liability to or recourse
by Tenant or anyone claiming by, through or under Tenant. The foregoing
provisions shall survive the expiration or earlier termination of this Lease.

(h) All contractors and subcontractors at any tier performing any construction,
repair, refurbishment or restoration (“Work”) in the Building on behalf of
Tenant or anyone claiming by, through or under Tenant, including, without
limitation, Alterations, repairs, painting, wall coverings and/or carpeting, and
installations of equipment, or with respect to any other construction work in,
on, or to the Building (including Work performed by any person providing any
services to the Building such as DSL, cable, communications, telecommunications
or similar services) are required to be

 

32



--------------------------------------------------------------------------------

approved in advance by ASB Capital Management, LLC, on behalf of Landlord
(“ASB”), and the business manager of the applicable local AFL-CIO Building and
Construction Trades Council. ASB will only approve such contractors or
subcontractors that: (i) are bound by and signatory to a collective bargaining
agreement with a labor organization (a) whose jurisdiction covers the type of
work to be performed at the Building, and (b) that is an Approved Building
Trades Department Contractor or Subcontractor; and (ii) observe area standards
for wages and other terms and conditions of employment, including fringe
benefits. For purposes hereof, an “Approved Building Trades Department
Contractor or Subcontractor” is a contractor or subcontractor that is currently
affiliated with the Building and Construction Trades Department of the AFL-CIO
(the “BCTD”) or, if no such BCTD-affiliated contractor or subcontractor is
available for a particular trade (e.g., carpentry work), a contractor or
subcontractor that is affiliated with a national trade union which was formerly
affiliated with the BCTD and which recognizes (and will recognize and respect,
for its work at the Building), the jurisdictional limitations established by the
local BCTD. Further, Tenant shall comply with any reasonable contractor
selection and payment policy promulgated by Landlord from time to time. Upon the
request of Landlord, each such contractor and subcontractor shall provide
written certification that all work performed by such contractor or
subcontractor was performed in compliance with this policy. Contractors may not
engage any subcontractor that does not satisfy the provisions of clauses (i) and
(ii) above. If at any time a contractor or subcontractor does not satisfy
clauses (i) and (ii) above, such contractor or subcontractor shall not be
considered to be approved by Landlord or ASB. Prior to Tenant’s approval of any
contractors in connection with the FF&E Work and from time to time thereafter
upon Tenant’s reasonable request in connection with proposed Work, Landlord
shall provide Tenant with a list of contractors and subcontractors then approved
by ASB and Landlord to perform the Work in the trades specified for the
performance of any Work. If Tenant shall enter into a contract with any
contractor set forth on the approved list, Tenant shall not be required to
obtain further consent to such contractor during the performance of the Tenant
Improvements or applicable Work unless, before entering into a contract with
such contractor or the commencement of work by the contractor, ASB or Landlord
notifies Tenant that such contractor has been removed from the approved list.

(i) Tenant, at its expense, shall discharge any lien or charge filed or arising
against the Premises and/or the Property (or any part thereof) arising out of or
resulting from any work or service claimed to have been done by or on behalf of,
or materials claimed to have been furnished to, Tenant or anyone claiming by,
through or under Tenant, within 25 days after Tenant’s receipt of notice thereof
by payment or filing the bond required by law or otherwise.

(j) Tenant shall pay promptly to Landlord or its designee, upon demand, all
reasonable, third-party, out-of-pocket costs actually incurred by Landlord in
connection with Tenant’s Alterations, including costs incurred in connection
with (a) Landlord’s review of the Alterations (including review of requests for
approval thereof) and (b) the provision of Building personnel during the
performance of any Alteration to operate elevators or otherwise to facilitate
any Alterations, except that no such costs and expenses

 

33



--------------------------------------------------------------------------------

shall be reimbursable or payable by Tenant with respect to the Tenant
Improvements except as set forth on Exhibit WORK LETTER. Upon Tenant’s written
request in connection with the submission of Alterations for review, Landlord
shall provide Tenant with a good faith, non-binding estimate of the anticipated
costs described in the immediately preceding sentence with respect to such
Alterations. In addition, if Tenant’s Alterations shall cost more than
$100,000.00, Tenant shall pay to Landlord or its designee, upon demand, an
administrative fee in the amount of three percent (3%) of the total cost of such
Alterations, in respect of the performance of such Alterations and the
scheduling of equipment, facilities and personnel in connection therewith
provided that the foregoing shall not apply to the Tenant Improvements.

(k) The approval of plans or specifications, or consent by Landlord to the
making of any Alterations, shall not constitute Landlord’s agreement or
representation that such plans, specifications or Alterations comply with any
applicable codes, laws, rules, regulations, ordinances, or by-laws. Landlord
shall have no liability to Tenant or any other party in connection with
Landlord’s approval of any plans and specifications for any Alterations, or
Landlord’s consent to Tenant’s performing any Alterations.

(l) All Alterations (including the Tenant Improvements), including fixtures,
equipment, improvements and appurtenances attached to, or built into, the
Premises at the commencement of or during the Lease Term, whether or not by, or
at the expense of, Tenant shall be and remain a part of the Premises and shall
be the property of Landlord. Tenant shall have no obligation to remove the same
except as expressly provided herein. Notwithstanding anything contained in this
Lease to the contrary, Tenant may at any time remove any built-in equipment
(including without limitation supplemental HVAC units, security systems,
wireless communication systems, satellite dishes and cellular
repeaters/antennae) installed by or on behalf of Tenant (and exclusively serving
Tenant) except to the extent installed as part of the Tenant Improvements and
provided that such removal does not cause any damage to the Premises (other than
incidental damage associated with the removal process that is repaired by
Tenant) or leave the Premises in untenantable condition. Landlord may condition
its approval of any Alterations on Tenant removing Specialty Alterations (as
defined below) contained therein prior to the expiration or earlier termination
of the Lease Term, provided, however, that Tenant shall not be required to
remove any Specialty Alterations (or a particular Specialty Alteration or
portion thereof) from the Premises to the extent that Landlord, in good faith,
determines that the next tenant leasing the Premises after the Expiration Date
desires that such Specialty Alterations (or any portion thereof) remain in the
Premises upon the commencement of the term of such tenant’s lease (Landlord
agreeing that it shall, upon written notice given to Tenant no later than one
hundred eighty (180) days prior to the expiration of the Lease Term, identify to
Tenant any Specialty Alterations to remain a part of the Premises on account of
the operation of this sentence, in which case Tenant shall have no obligation to
remove such Specialty Alterations so identified by Landlord). If, at the time
that Tenant requests Landlord’s consent to any Alteration(s), Tenant requests
that Landlord inform Tenant whether Landlord will require Tenant to remove any
Alteration(s) that constitute Specialty Alterations at the end of the Lease
Term, Landlord will so advise Tenant at or before the time Landlord consents to
such Specialty Alterations. If Landlord fails to notify Tenant with respect to
whether Tenant will be

 

34



--------------------------------------------------------------------------------

required to remove any of such Specialty Alterations at the time Landlord gives
(or is deemed to have given) its consent to such Specialty Alterations, then
Tenant shall have the right to give Landlord a reminder notice, which reminder
notice shall contain the following caption on the first page thereof in bold and
capitalized type:

YOU SHALL BE DEEMED TO HAVE ELECTED NOT TO REQUIRE TENANT TO REMOVE THE
SPECIALTY ALTERATIONS PROPOSED BY TENANT SET FORTH IN TENANT’S NOTICE GIVEN
PURSUANT TO SECTION 6.1(K) OF THE LEASE DATED                      , 20     IF
YOU FAIL TO RESPOND TO SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER YOUR
RECEIPT OF THIS NOTICE.

If Tenant sends a reminder notice to Landlord as aforesaid and Landlord fails to
respond to Tenant within five (5) Business Days after its receipt of such
reminder notice, then Landlord shall, automatically and without further act by
any party, be deemed to have elected not to require Tenant to remove such
Specialty Alterations. Any dispute between Landlord and Tenant arising under
this Section 6.1(l) shall be resolved by arbitration in accordance with Article
XX. Tenant shall have no other removal obligation other than the obligation set
forth above. For purposes of this Lease, the term “Specialty Alterations” shall
mean Alterations consisting of kitchens (other than pantries, microwaves, sinks,
refrigerators, and coffee machines), executive and unisex bathrooms (except as
required by Requirements), wiring and other equipment installed within or
beneath raised computer or trading floors, vaults, vertical and/or horizontal
transportation systems, dumbwaiters, pneumatic tubes, any penetrations or other
Alterations to the floor slab (to the extent created by Tenant) other than
typical core drillings for conduit, any internal staircases (including without
limitation Tenant’s proposed main staircase from the first floor to the
mezzanine level and associated atrium elements (the “Main Stair”)), and other
Alterations of a similar character that are not consistent with standard office
installations. In no event shall the following constitute “Specialty
Alterations”: the Roof Deck (and any associated access stairs and/or lift).

(m) Provided that no Default is then continuing, Tenant shall be entitled to a
refurbishment allowance in the amount of $203,642 (the “Refurbishment
Allowance”) effective as of the date which is sixty (60) months after the
Commencement Date, which Refurbishment Allowance may be requisitioned by Tenant
on all of the terms and conditions applicable to the Allowance as set forth in
Exhibit WORK LETTER and, to the extent not requisitioned by Tenant, shall
either, as Landlord elects, be paid to Tenant or applied as a credit against the
next Base Rent due under the Lease following the 72nd month after the
Commencement Date. Tenant’s rights under this paragraph to requisition the
Refurbishment Allowance shall terminate on the first day of the 72nd month after
the Commencement Date.

 

35



--------------------------------------------------------------------------------

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1 PROHIBITION

Except as otherwise specifically provided in this Lease to the contrary, Tenant
shall not, directly or indirectly, assign, mortgage, pledge or otherwise
transfer, voluntarily or involuntarily, this Lease or any interest herein or
sublet (which term without limitation, shall include granting of concessions,
licenses, and the like) or allow any other person or entity to occupy the whole
or any part of the Premises, without, in each instance, having first received
the express consent of Landlord as provided in this Article VII. Except as
provided in Section 7.7, any assignment, mortgage, pledge, transfer of this
Lease or subletting of the whole or any part of the Premises by Tenant without
Landlord’s express consent shall be invalid, void and of no force or effect.
This prohibition includes, without limitation, any assignment, subletting, or
other transfer which would occur by operation of law, merger, consolidation,
reorganization, acquisition, transfer, or other change of Tenant’s corporate,
ownership, and/or proprietary structure, including, without limitation, a change
in the partners of any partnership, a change in the members and/or managers of
any limited liability company, and/or the sale, pledge, or other transfer of any
of the issued or outstanding capital stock of any corporate Tenant.

Subject to the provisions of Section 7.7, below, if Tenant is a corporation, the
transfer (by one or more transfers) of a majority of the stock of Tenant shall
be deemed a voluntary assignment of this Lease provided that such transfer
results in a change in control of Tenant. For purposes of this Section 7.7 the
term “transfers” shall be deemed to include the issuance of new stock which
results in a majority of the stock of Tenant being held by a person or entity
that does not hold a majority of the stock of Tenant on the date hereof. If
Tenant is a partnership, the transfer (by one or more transfers) of a majority
interest in the partnership shall be deemed a voluntary assignment of this
Lease. If Tenant is a limited liability company, trust, or any other legal
entity, the transfer (by one or more transfers) of a majority of the beneficial
ownership interests in, or the right(s) to manage and/or direct the operations
of, such entity, however characterized, shall be deemed a voluntary assignment
of this Lease.

In any case where Landlord shall consent to any assignment or subletting or if
an assignment or sublet is permitted without Landlord’s consent hereunder,
Tenant originally named herein shall remain fully liable for all obligations of
Tenant hereunder, including, without limitation, the obligation to pay the rent
and other amounts provided under this Lease and such liability shall not be
affected in any way by any future amendment, modification, or extension of this
Lease or any further assignment, other transfer, or subleasing and Tenant hereby
irrevocably consents to any and all such transactions and no amendment of this
Lease or waiver of, or consent to or departure from, any of the terms and
conditions of this Lease shall constitute a novation or otherwise release any
predecessor tenants; provided, however, that if such an assignment shall require
Landlord’s consent hereunder, Tenant shall not be bound to the extent of any
amendment to this Lease solely increasing the obligations of the assignor Tenant
hereunder (other than an amendment evidencing rights expressly granted to Tenant
hereunder, such as pursuant to a right of extension or first offer) occurring
after such consent to assignment. It shall be a condition of the validity of any
permitted assignment or subletting that the assignee or sublessee agree directly
with Landlord, in form reasonably satisfactory to Landlord, to be

 

36



--------------------------------------------------------------------------------

bound by all obligations of Tenant hereunder jointly and severally with Tenant
originally named herein, accruing from and after the date of the assignment or
sublet, as applicable, including, without limitation, the obligation to pay all
Rent and other amounts provided for under this Lease and the covenant against
further assignment or other transfer or subletting, but for such subletting only
with respect to the portion of the Premises so subleased. If the Premises or any
part thereof be sublet or occupied by anyone other than Tenant, Landlord may at
any time and from time to time while a Default of Tenant is continuing, collect
Rent and other charges from the assignee, subtenant or occupant, and apply the
net amount collected to the Rent herein reserved.

7.2 FURTHER ASSIGNMENT AND SUBLETTING

Landlord’s consent to any assignment or subletting shall not relieve Tenant from
the obligation to obtain Landlord’s express consent to any further assignment or
subletting to the extent required hereunder and using the same standards as are
applicable to an assignment, subletting or underletting by Tenant. In no event
shall any permitted subtenant or assignee assign or encumber its sublease or
further sublet any portion of the Premises, or otherwise suffer or permit any
portion of the Premises to be used or occupied by others except subject to, and
in compliance with, all of the terms, covenants and provisions of this Lease,
which shall be applicable to any such further assignment or sublease to the
extent required hereunder and using the same standards as are applicable to an
assignment, subletting or underletting by Tenant.

Except where Landlord shall have exercised its option to terminate this Lease
under Section 7.3 below, no transfer of any interest in this Lease, and no
execution and delivery of any instrument of assumption pursuant to Section 7.1
hereof, shall in any way affect or reduce any of the obligations of Tenant under
this Lease, but this Lease and all of the obligations of Tenant under this Lease
shall continue in full force and effect as the obligations of a principal (and
not as the obligations of a guarantor or surety). From and after any assignment
of this Lease, the obligations of each such Transferee and of the original
Tenant named as such in this Lease to fulfill all of the obligations of Tenant
under this Lease shall be joint and several. Each violation of any of the
covenants, agreements, terms or conditions of this Lease, whether by act or
omission, by any transferee, shall constitute a violation thereof by Tenant.

7.3 NOTICE OF ASSIGNMENT OR SUBLEASE; TERMINATION RIGHTS

If Tenant desires to assign this Lease or sublet all or any portion of the
Premises, then Tenant shall give notice thereof to Landlord, which notice shall
be accompanied by (a) the date Tenant desires the assignment or sublease to be
effective, (b) the material business terms on which Tenant would assign this
Lease or sublet all or such portion of the Premises, and (c) in the case of a
sublease, a description of the portion of the Premises to be sublet. Such notice
shall also include (i) a true and complete statement reasonably detailing the
identity of the proposed assignee or subtenant, the nature of its business, and
its proposed use of the Premises, (ii) current financial information with
respect to the proposed assignee or subtenant, including, without limitation,
its most recent financial statements, and (iii) such other information Landlord
may reasonably request.

 

37



--------------------------------------------------------------------------------

Such notice, if with respect to an assignment of this Lease or a sublet
resulting in the sublet of at least 75% of the Premises in the aggregate (but
expressly excluding permitted transfers pursuant to Section 7.7 below other than
Minor Sublets) for at least 75% of the remaining term, shall be deemed an offer
from Tenant to Landlord whereby Landlord shall be granted the right, at
Landlord’s option, to terminate this Lease, upon the terms and conditions
hereinafter set forth. Such option may be exercised by notice from Landlord to
Tenant within twenty (20) days after Landlord’s receipt of Tenant’s notice. If
Landlord exercises its option to terminate this Lease pursuant to the foregoing
provisions, then (a) this Lease shall end and expire on the date that such
assignment or sublease was to commence (as if such date were the expiration date
of the term hereof), (b) Rent shall be apportioned, paid or refunded as of such
date, (c) Tenant, upon Landlord’s request, shall enter into an agreement
confirming such termination, and (d) Landlord shall be free to lease the
Premises or any part thereof, to any person or persons, including, without
limitation, to Tenant’s prospective assignee or subtenant (provided that if
Landlord enters into a lease for the Premises with Tenant’s prospective assignee
or subtenant within one year following such termination, then Landlord shall
reimburse Tenant for Tenant’s actual out-of-pocket costs incurred in the
negotiation of such proposed assignment or sublet in an amount not to exceed
$50,000 within 30 days following invoice therefore, accompanied by invoices or
other evidence of such payments reasonably satisfactory to Landlord).
Notwithstanding the foregoing, within five (5) Business Days after receipt of
Landlord’s termination notice, if any, delivered pursuant to this paragraph,
Tenant may give Landlord notice that Tenant desires to rescind its request for
consent to the proposed transfer, in which event Landlord’s recapture notice
shall have no force or effect and Tenant shall recommence the process under this
Section 7.3 prior to entering into any proposed transfer.

7.4 CONSENT TO ASSIGNMENT OR SUBLEASE

Provided that no Default of Tenant has occurred and is continuing hereunder,
then, subject to the following provisions, Landlord’s consent to the proposed
assignment or subletting shall not be unreasonably withheld. Landlord shall
respond to such request within 30 days. Tenant shall, upon demand, reimburse
Landlord for all actual, reasonable out-of-pocket expenses incurred by Landlord
in connection with such assignment or sublease, including, without limitation,
all reasonable legal fees and expenses reasonably incurred by Landlord in
connection with the granting of any requested consent.

In no event shall Landlord be considered to have withheld its consent
unreasonably to any proposed assignment or subletting if:

(1) the proposed assignee or subtenant does not have sufficient financial means
to perform all of its obligations under this Lease or the sublease, as the case
may be, and/or Landlord has not been furnished with reasonable proof thereof, or
would otherwise adversely affect Landlord’s qualification for or use of historic
tax credits;

(2) the proposed assignee or subtenant (i) is or has been under criminal
investigation (other than for misdemeanor offenses of a de minimis nature) or is
otherwise subject to material litigation that may have adverse consequences for
such assignee’s or subtenants’ financial condition; (ii) is subject to an
ongoing

 

38



--------------------------------------------------------------------------------

investigation for alleged violations of Requirements by the Securities and
Exchange Commission of the United States or any successor agency, (iii) is or
has been within the prior two years in default beyond applicable notice and cure
periods of any monetary or material non-monetary covenant under a lease with
Landlord or an affiliate of Landlord, or (iv) cannot make the representation and
warranty set forth in Section 17.23 of this Lease.

(3) the proposed assignee or sublessee will use the Premises for (a) a use which
does not comply with the conditions and restrictions set forth in this Lease, or
(b) a use which could materially overburden the Premises, the Building, the
parking areas or other common areas on the Property, or (c) a use which would
materially increase the insurance premiums payable with respect to the Property
or in the Operating Costs;

(4) the proposed assignee or subtenant is a person or entity (or affiliate of a
person or entity) with whom Landlord or Landlord’s agent is then actively
negotiating in connection with the rental of space in the Building, provided
that comparable space is then available for lease in the Building for a like
term (and, for purposes of this subsection (4), the term “actively” shall
require the proposed assignee or subtenant to be still exchanging
correspondence, and/or has scheduled conferences with respect to leasing
comparable space in the Building for a like term for comparable space, or that
either the proposed assignee or subtenant in question has submitted a written
request for proposal or offer to Landlord or Landlord has submitted a written
offer to such proposed assignee or sublessee within three (3) months preceding
the date of Tenant’s request);

(5) the form of the proposed sublease or instrument of assignment is not
reasonably satisfactory to Landlord;

(6) after such assignment or sublease, there shall be more than four
(4) subtenants on any one whole floor within the Premises at any one time, and
no more than eight (8) subtenants in the aggregate at any one time;

(7) the proposed subtenant or assignee shall be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether the
proposed assignee or subtenant agrees to waive such diplomatic or sovereign
immunity, and/or shall not be subject to the service of process in, and the
jurisdiction of the courts of, the Commonwealth of Massachusetts for all matters
relating to such assignment or sublease;

(8) The proposed assignee or sublessee shall be an employment agency (except for
the corporate offices thereof where no agency services are undertaken in the
Premises) or a domestic or foreign governmental or quasi-governmental entity or
agency; or

(9) a lawsuit is then pending or threatened between Landlord or any affiliate of
Landlord or any affiliate of Landlord and the proposed assignee or

 

39



--------------------------------------------------------------------------------

subtenant (or affiliates thereof) (any assignee or subtenant described under
clauses (2)-(4) or (6)-(9) hereof being referred to herein as a “Prohibited
Tenant”).

Landlord shall advise Tenant of its consent to or rejection (with any rejection
specifying in reasonable detail the reasons for such rejection) of the proposed
assignment or sublease (subject to, and in accordance with, the other relevant
provisions of this Article) by notifying Tenant in writing within twenty
(20) days’ receipt thereof. If Landlord fails to respond to a request for
consent to a sublet (but not an assignment) within such twenty (20)-day period,
Tenant may give to Landlord a reminder notice, which reminder notice shall
contain the following caption on the first page thereof in bold and capitalized
type:

YOU SHALL BE DEEMED TO HAVE GRANTED THE CONSENT REQUESTED IN TENANT’S TRANSFER
NOTICE DATED                      , 20     IF YOU FAIL TO RESPOND TO SUCH NOTICE
WITHIN TEN (10) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE.

If Tenant sends a reminder notice to Landlord as aforesaid and Landlord fails to
respond to Tenant within ten (10) Business Days after its receipt of such
reminder notice, then Landlord shall be deemed to have granted its consent with
respect to such sublet.

If a Default of Tenant shall occur and be continuing at any time prior to the
effective date of such assignment or subletting, then Landlord’s consent
thereto, if previously granted may be withdrawn by Landlord by written notice to
Tenant, and such consent shall be void and without force and effect.

7.5 SUBORDINATION

Each sublease shall be subject and subordinate to this Lease and to the matters
that this Lease is or shall be subordinate, it being the intention of Landlord
and Tenant that Tenant shall assume and be liable to Landlord for any and all
acts and omissions of all subtenants and anyone claiming under or through any
subtenants which, if performed or omitted by Tenant, would be a default under
this Lease. Each sublease shall terminate upon the expiration or termination of
this Lease, provided that if this Lease shall expire or terminate during the
term of any sublease for any reason, or if Tenant shall surrender this Lease to
Landlord during the term of any sublease, Landlord, in its sole discretion, upon
written notice given to Tenant and the subtenant not more than thirty (30) days
after the effective date of such expiration, termination or surrender, without
any additional or further agreement of any kind on the part of subtenant, may
elect to continue such sublease with the same force and effect as if Landlord as
lessor and subtenant as lessee had entered into a direct lease as of such
effective date for a term equal to the then unexpired term of such sublease and
containing the same terms and conditions as those contained in the sublease,
and, if Landlord shall so elect, the subtenant shall attorn to Landlord and
Landlord and the subtenant shall thereupon have the same rights, obligations and
remedies thereunder as were had by Tenant and the subtenant thereunder prior to
such effective date, respectively, except that in no event shall Landlord be
(a) liable for any act or omission by Tenant, or (b) subject to any offsets or
defenses which the subtenant had or might have against Tenant, (c) bound by any
rent or additional rent or other payment paid by the subtenant to Tenant in
advance or (d) bound by any amendment to the Sublease not consented to by
Landlord.

 

40



--------------------------------------------------------------------------------

7.6 PROFITS

If Tenant shall enter into any assignment or sublease permitted hereunder that,
pursuant to the provisions of this Lease, requires Landlord’s consent, Tenant
shall, within sixty (60) days after Landlord’s consent to such assignment or
sublease, deliver to Landlord a complete list of Tenant’s reasonable third-party
brokerage fees, legal fees and architectural fees paid or to be paid in
connection with such transaction, together with a list of all of Tenant’s
personal property to be transferred to such assignee or sublessee. Tenant shall
deliver to Landlord evidence of the payment of such fees promptly after the same
are paid. In consideration of such assignment or subletting, Tenant shall pay to
Landlord:

(a) In the case of an assignment of this Lease, on the effective date of the
assignment, an amount equal to 50% of all sums paid to Tenant by the assignee
for such assignment (including sums paid for the sale or rental of Tenant’s
personal property, less, in the case of a sale thereof, the then fair market
value of such personal property, as reasonably determined by Landlord) after
first deducting Tenant’s reasonable third-party brokerage fees, legal fees and
architectural fees and improvement allowances in connection with such
assignment; or

(b) in the case of a sublease, 50% of the excess of the rent and other sums paid
under the sublease to Tenant by the subtenant (together with any sums paid for
the sale or rental of Tenant’s personal property, less, in the case of the sale
of such personal property, the then fair market value thereof, as reasonably
determined by Landlord) over the Base Rent and other sums payable under this
Lease (appropriately pro-rated for any sublease of less than the entire
Premises) after first deducting Tenant’s reasonable third-party brokerage fees,
legal fees, architectural fees, improvement allowances and rent concessions paid
or credited by Tenant in connection with such sublease amortized ratably over
the term of such sublease. The sums payable under this clause shall be paid by
Tenant to Landlord within 30 days of when paid by the subtenant to Tenant.

7.7 PERMITTED TRANSFERS

The prohibition contained in Section 7.1 hereof shall not apply to the transfer
of shares of stock of Tenant if and so long as such stock of Tenant is publicly
traded on a nationally recognized stock exchange. The prior consent of Landlord
shall not be required with respect to assignments or sublets to a Related
Corporation (as defined below), or assignments to a corporation into or with
which Tenant is merged or consolidated or to which all or substantially all of
Tenant’s assets are transferred (a “Successor Entity”), in each case so long as
(i) such transfer was made for a legitimate independent business purpose and not
for the purpose of transferring this Lease, (ii) the successor to Tenant (e.g.
in the event of a merger, the resulting tenant under the Lease) has a tangible
net worth of at least $139,000,000.00, cash and cash equivalents on hand of at
least $103,600,000.00, a debt-to-equity ratio of less than .49, and a ratio of
current assets to current liabilities of at least 2.9, in each case as
determined in accordance with generally accepted accounting principles,
consistently applied,

 

41



--------------------------------------------------------------------------------

and in the manner shown on Tenant’s financial statements for the year ending
December 31, 2011, (iii) proof satisfactory to Landlord of such net worth and
other matters described in the preceding clause (ii) is delivered to Landlord at
least 10 days prior to the effective date of any such transaction, (iv) no
Default is then continuing, and (v) the assignee or surviving entity agrees to
assume the obligations of Tenant and be bound by the provisions of this Lease.
Provided that a Default is not then continuing, Tenant may sublicense a portion
of the Premises not to exceed 10% in the aggregate to any outsource contractor
providing services to or for Tenant having a bona fide business need based on
its business relationship with Tenant (a “Tenant Partner”) for such occupancy so
long as the space to be occupied by such Tenant Partner is not separately
demised, the arrangement is a revocable license, and Landlord is given prior
written notice of such arrangement with evidence reasonably satisfactory to
Landlord of such relationship. A “Related Corporation” shall mean a corporation
or other business entity that controls, is controlled by, or is under common
control with Tenant. For the purposes hereof, “control” shall be deemed to mean
(x) ownership of not less than fifty-one percent (51%) of all of the voting
stock of such corporation or not less than fifty-one percent (51%) of all of the
legal and equitable interest in any other business entity if such entity is not
a corporation and (y) the ability to control the day-to-day affairs of such
corporation or entity. In no event shall the provisions of Section 7.6 apply to
the transactions and transfers permitted without Landlord’s consent pursuant to
this paragraph.

From and after the third anniversary of the Commencement Date, Tenant shall
further have the right, with 30 days’ prior written notice to Landlord (which
notice shall include a copy of the fully executed sublease), but without
Landlord’s consent, to sublet a portion of the Premises not to exceed 15,000
rentable square feet in the aggregate to up to three third party subtenants for
a term not to exceed the lesser of three years (including any extensions
thereof) or the then remaining of Lease Term, provided that such subtenant is
not a Prohibited Tenant at the time of such subletting and that the use of such
portion of the Premises is limited to offices uses (i.e. not retail). Upon
Tenant’s written request, Landlord shall notify Tenant whether any proposed
subtenant is, in Landlord’s good faith opinion, a Prohibited Tenant. Any
sublease pursuant to this paragraph (a “Minor Sublease”) shall be subject to all
of the provisions of this Article VII other than the obligation to obtain
Landlord’s prior written consent.

7.8 NO WAIVER

The acceptance by Landlord of the payment of Rent, additional rent or other
charges from an assignee or sublease shall not be considered to be a consent by
Landlord to any such assignment, sublease, or other transfer, nor shall the same
constitute a waiver of any right or remedy of Landlord. The listing of any name
other than that of Tenant on the doors of the Premises, the Building directory
or elsewhere shall not vest any right or interest in this Lease or in the
Premises, nor be deemed to constitute Landlord’s consent to any assignment or
transfer of this Lease or to any sublease of the Premises or to the use or
occupancy thereof by others. Any such listing shall constitute a privilege
revocable in Landlord’s discretion by notice to Tenant.

 

42



--------------------------------------------------------------------------------

7.9 OTHER TENANT ASSIGNMENTS OR SUBLEASES

If Landlord shall be entitled, pursuant to any lease with another tenant of the
Building, to prohibit such other tenant from subletting any space in the
Building or assigning its lease to Tenant by reason of the fact that Tenant is
an occupant of the Building or any other reason, Landlord will not exercise such
right unless (a) Landlord reasonably expects to have office space comparable to
the space offered by such other tenant available for leasing for a like term
within the three (3) month period after receipt of such other tenant’s request
to assign its lease or sublet all or a portion of its premises or (b) if
Landlord has, and wishes to exercise, any recapture right as to such space, such
exercise shall be conditioned upon Landlord’s agreeing to lease such space to
Tenant on all of the terms and conditions of this Lease except that (i) the
fixed rent therefor shall be 100% of the then Fair Market Rent for such space,
and (ii) the term thereof shall be co-terminus with the term of this Lease. If
Landlord does not have any such office space available as provided in clause
(a) above or does not exercise any such recapture right and offer the space to
Tenant as provided in clause (b) above, then Landlord agrees that (1) Tenant
shall have the right to enter a sublease or assignment transaction with such
other tenant and (2) Landlord shall not unreasonably withhold or delay its
consent thereto, using the same criteria as are applicable to an assignment or
sublease by Tenant hereunder.

7.10 SECURITY AGREEMENTS

Notwithstanding anything to the contrary contained in this Lease, any of
Tenant’s Property consisting of goods, machinery, equipment, appliances or other
personal property located or installed by Tenant in the Premises may be
purchased or acquired by Tenant subject to a chattel mortgage, conditional sale
agreement or other title retention or security agreement (each, a “Security
Agreement”), provided that (i) no such Security Agreement or Uniform Commercial
Code filing statement relating thereto shall be permitted to be filed as a lien
against Landlord, the Building, the Lot, any Alterations, or any fixtures,
(ii) no lender shall have any right to remove such Tenant’s Property from the
Building without Landlord’s approval, which approval may be withheld in
Landlord’s reasonable discretion, and (iii) such Security Agreement shall
provide that (x) before the removal of such Tenant’s Property, such lender shall
give reasonable prior written notice to Landlord of its intent to remove
Tenant’s Property, (y) such lender shall repair any and all damage caused to the
Premises or the Building by reason of such removal, and (z) Landlord shall have
no liability to such lender in the event that such Tenant’s Property shall not
be removed by such lender before the expiration or earlier termination of this
Lease.

7.11 DISPUTES

Any disputes between Landlord and Tenant under this Article VII shall be
resolved by expedited arbitration in accordance with Article XX.

ARTICLE VIII

REPAIRS AND MAINTENANCE

8.1 TENANT OBLIGATIONS

Throughout the Lease Term, Tenant shall keep the Premises and every part thereof
(except the common utility and common Building systems located in or passing
through the

 

43



--------------------------------------------------------------------------------

Premises, wherever located, which are Landlord’s responsibility pursuant to
Sections 5.2(c) and 8.2) in good working order, condition, and repair, in
keeping with a first-class office building commensurate with such other similar
office buildings located in Boston, reasonable wear and tear and damage by
casualty, as a result of condemnation, as a result of the failure of Landlord to
provide services required to be provided hereunder only excepted, or to the
extent necessitated by Landlord’s negligence or willful acts or those of its
contractor or agents (subject to the provisions of Section 11.5 hereof); and
shall return the Premises to Landlord at the expiration or earlier termination
of the Lease Term in such condition.

8.2 LANDLORD OBLIGATIONS

Except as may be provided in Articles XII and XIII and subject to the provisions
of Section 8.3, below, Landlord agrees to keep in good working order, condition,
and repair the roof and all structural components of the Building (including,
without limitation, the foundation, floor/ceiling slabs, roof, curtain walls (if
any), exterior glass and mullions, columns, beams, shafts and stairwells (except
for stairwells installed by Tenant) and including prevention of water
infiltration), the common utility and Building systems, and the elevator and
main lobbies, common hallways (if any), exterior entrances, restrooms and
elevators (including elevator shafts), and the Building’s mechanical lines and
equipment associated therewith, and the Building’s parking areas (if any),
landscaped areas, plazas, and other common facilities including any repairs or
replacements that, under the provisions of Section 8.1 it is Tenant’s obligation
to make and perform, to the extent that the necessity for such repairs results
from the negligence of Landlord or its agents, employees, or contractors
(subject to the provisions of Section 11.5 hereof), all as a first-class office
building commensurate with such other similar office buildings located in
Boston; provided, however, that Tenant shall reimburse Landlord, as additional
rent hereunder, within thirty (30) days after receipt of Landlord’s invoice
therefor, for the costs of maintaining, repairing, or otherwise correcting any
condition to the extent caused by or arising out of an negligent act or omission
or Default under this Lease of Tenant or any employee, agent, or contractor of
Tenant or any other party for whose conduct Tenant is responsible (but subject
to the provisions of Section 11.5). Without limitation, Landlord shall not be
responsible to make any improvements or repairs other than as expressly provided
in this Lease. In addition, Landlord shall not be liable for any failure to make
such repairs unless and until Tenant has given notice to Landlord of the need to
make such repairs and Landlord has failed to commence to make such repairs
within thirty (30) days of the giving of such notice, or, if such repairs are
not capable of being completed within said 30-day period, without having
commenced such repairs in such 30-day period and having failed to diligently
prosecute such repairs to completion.

8.3 CAUSES BEYOND CONTROL OF THE PARTIES

Except as otherwise expressly provided in Articles XII and XIII, in no event
shall either party be liable to the other for failure to perform any of its
obligations under this Lease (excluding monetary obligations) when prevented
from doing so by causes beyond its reasonable control, including, without
limitation, labor dispute, breakdown, accident, order or regulation of or by any
governmental authority, or failure of supply, or inability by the exercise of
reasonable diligence to obtain supplies, parts, or employees necessary to
furnish services required under this Lease, or because of war or other
emergency, or for any cause due to any act, neglect, or default

 

44



--------------------------------------------------------------------------------

of the other party or the other party’s servants, contractors, agents,
employees, licensees or any person claiming by, through or under the other
party. Nothing in this Section 8.3 shall excuse Landlord or Tenant’s failure to
make payments under this Lease when due. Without limiting the foregoing, in no
event shall either party ever be liable to the other for any indirect, special
or consequential damages under the provisions of this Section 8.3 or any other
provision of this Lease, except as set forth in Section 17.11, and provided that
no remedy expressly set forth in this Lease shall be deemed special, indirect or
consequential. Upon the occurrence of an event described in this Section 8.3
that excuses a party from performance hereunder, the party so excused shall in
each instance exercise reasonable diligence to effect performance to the extent
feasible on account of such event.

ARTICLE IX

SERVICES TO BE FURNISHED BY LANDLORD; UTILITIES

9.1 HEATING, VENTILATION AND AIR CONDITIONING

Landlord shall, during Business Hours, make available to the Premises, heating,
ventilation and cooling service (“HVAC Service”) in accordance with the design
criteria set forth on Exhibit LANDLORD SERVICES. If Tenant shall require HVAC
Service at any times other than during Business Hours and/or Business Days, then
Tenant shall provide not less than twenty-four (24) hours prior notice thereof
to Landlord. Landlord shall make available such after hours HVAC Service to the
Premises and Tenant shall pay to Landlord, as additional rent, within
thirty (30) days after receipt of Landlord’s invoice therefor, such overtime
HVAC charges as may from time to time be established by Landlord based on
Landlord’s reasonable estimate of the cost to provide the same, without mark-up.
Landlord represents that it is Landlord’s reasonable estimate that such rate, as
of the Commencement Date, shall be $50.00 per floor per hour, subject to change
from time to time. Tenant shall not install any supplementary or auxiliary HVAC
equipment to serve the Premises without Landlord’s prior consent in each
instance, which consent shall not be unreasonably withheld but which may include
the requirement to pay for condenser water or other actual, reasonable
third-party costs of Landlord related thereto. Landlord shall not be responsible
if the building standard systems making available HVAC Service to the Premises
shall fail to provide cooled or heated air, as the case may be, by reason of
(i) any machinery or equipment installed by or on behalf of Tenant, which shall
have an electrical load in excess of the average electrical load for the HVAC
System as designed, or (ii) any Alterations made or performed by or on behalf of
Tenant. Tenant at all times shall cooperate fully with Landlord and shall abide
by the rules and regulations which Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC System. Without limitation, in no
event shall Tenant introduce into the Premises personnel or equipment that
overloads the capacity of the HVAC System or in any other way interferes with
the system’s ability to perform adequately its proper functions, or that affects
the temperature otherwise maintained by the HVAC System, provided that Tenant
may install supplemental HVAC units in the Premises or as part of the Roof
Equipment in accordance with the provisions of Section 17.17 and subject to the
provisions of Exhibit LANDLORD SERVICES. Landlord shall make adequate quantities
of condenser water available to Tenant for such supplemental HVAC units on a
24/7 basis up to 60 tons of cooling without the payment of any “tap-in” fee or
other charge except that Tenant shall reimburse Landlord for such condenser
water at a rate equal to Landlord’s actual cost for same (without mark-up by or
profit to Landlord).

 

45



--------------------------------------------------------------------------------

9.2 ELECTRICITY

Landlord shall permit the Building’s electricity provider to furnish electrical
energy required for supplemental HVAC, lights and electrical outlets in the
Premises in accordance with the provisions of the Lease. The Building capacity
for electrical service serving the Premises shall be as set forth on
Exhibit LANDLORD SERVICES. The Premises shall be served by an electric meter
measuring all use of electrical energy in the Premises installed as part of the
Tenant Improvements and Tenant shall be billed directly on a monthly basis by
the utility company providing such energy. Tenant agrees to pay all such utility
bills when due.

9.3 CLEANING AND SITE MAINTENANCE

Landlord shall provide cleaning services for the Premises and common areas of
the Building including removal and disposal of usual and customary office trash,
refuse, and recycling materials (which includes, without limitation, boxes and
other containers in which office supplies are commonly sold), as well as site
maintenance services, in accordance with the standards set forth in
Exhibit LANDLORD SERVICES. If Tenant requires cleaning services in addition to
those set forth on Exhibit LANDLORD SERVICES, Tenant shall provide Landlord with
notice of the additional cleaning services that it requires, and Landlord shall
promptly provide Tenant with the cost of providing such additional cleaning
services as provided under the Landlord’s cleaning contract for the Building or
as otherwise estimated by the cleaning contractor. If the additional cleaning
services that Tenant has requested are available, Tenant may elect, by written
notice to Landlord, to have such services provided in the Premises. The actual,
incremental additional out-of-pocket cost to Landlord of providing such
additional cleaning services shall constitute additional rent and Tenant shall
make payment therefor within thirty (30) days after demand by Landlord, together
with reasonable supporting documentation evidencing such incremental costs.
Landlord shall use commercially reasonable efforts to respond to any concerns or
complaints Tenant may have with respect to compliance with Exhibit LANDLORD
SERVICES by Landlord’s cleaning contractor and, if so requested by Tenant,
Landlord will arrange one or more meetings between Tenant and Landlord’s
cleaning contractor to discuss Tenant’s concerns or complaints, and if Tenant’s
concerns or complaints are not adequately addressed by such contractor, Landlord
shall request a supervisory employee or executive of such contractor to
accompany its cleaning personnel until Tenant’s concerns or complaints are
adequately addressed. Landlord shall use reasonable efforts to inform Tenant in
advance if Landlord intends to terminate the cleaning contractor for the
Building and will endeavor to consult with Tenant before hiring any new cleaning
contractor. Notwithstanding anything to the contrary contained herein, Tenant
may use its own employees to provide minor cleaning services within the Premises
during Business Hours and to clean any secured area or any separately demised
portion of the Premises (such as a data room) at any time. Landlord’s cleaning
contractor shall have access to the Premises without notice to Tenant outside of
Business Hours. In addition, Landlord’s cleaning contractor shall have access to
the Premises without notice to Tenant for any time period for which Tenant
requests that such cleaning occur during Business Hours or on any weekend or
holiday; provided, however, that Tenant shall pay to Landlord, as additional
rent, any and all increases in costs incurred by Landlord under the cleaning
contract above costs that would have otherwise been charged had the cleaning
occurred outside of Business Hours on Business Days, within thirty (30) days
after invoice. Tenant shall have the right, upon not less than thirty (30) days’
notice to Landlord, to elect to have any unoccupied portion of the Premises not
cleaned (which portion must constitute a minimum of one full floor or the entire
portion of a floor occupied by Tenant).

 

46



--------------------------------------------------------------------------------

9.4 WATER

Landlord shall provide reasonable quantities of hot and cold water for usual and
customary lavatory purposes to the bathrooms located in the Premises as of the
date hereof and cold water for drinking, cleaning, humidification, and pantry
purposes at a central connecting point. If Tenant requires water (other than
condenser water, which is governed by Section 9.1) for any other purpose,
including without limitation, in connection with the business conducted in the
Premises, Tenant shall reimburse Landlord for the actual cost of such water and
related sewer use charge (including, without limitation, a charge to reimburse
Landlord for the cost of metering Tenant’s usage).

9.5 OTHER UTILITIES AND SERVICES

(1) Tenant shall contract directly with the providers for, and shall pay
directly to the providers as they become due, all charges for gas, telephone,
cable, data transmission and other utilities and services furnished to or
consumed in the Premises. Landlord shall not be liable for any interruption or
failure in the supply of any such services. Without limitation, if Tenant is not
charged directly by the providers of any such services or utilities, then Tenant
shall pay, as additional rent within thirty (30) days after receipt of
Landlord’s invoice therefor, its allocable share of thereof, as determined by
Landlord in its reasonable discretion. Except as expressly set forth in this
Article IX, Tenant agrees to contract separately for all utilities and building
and other services required for Tenant’s use and occupancy of the Premises
hereunder.

(2) Landlord shall furnish elevator service and life safety services for the
Building pursuant to the specifications set forth on Exhibit LANDLORD SERVICES.

(3) Landlord shall furnish, install, replace and dispose of, as required, all
lighting tubes, lamps, bulbs and ballasts required in the Premises at Tenant’s
sole cost and expense provided that (i) Landlord’s charges for the labor
provided in connection therewith shall be in accordance with Landlord’s regular
rates in effect from time to time, and not materially in excess of the rates for
similar materials and services provided by landlords in other first class office
buildings in downtown Boston, and (ii) Landlord shall not be entitled to charge
Tenant any fee or mark-up over the actual costs incurred by Landlord to purchase
such lighting tubes, lamps, bulbs and ballasts. All lighting tubes, lamps, bulbs
and ballasts so installed shall become Landlord’s property upon the expiration
or sooner termination of this Lease.

(4) Landlord shall provide reasonable access to Tenant and Tenant’s contractors,
agents, employees, and/or invitees, at no cost to any of them, to the alleyway
to the Building and, during Business Hours, to the Building’s service and/or
loading dock.

9.6 EMERGENCY POWER

Landlord shall maintain emergency power sufficient to serve the following in the
event of an emergency: (i) all Building systems for which Landlord is required
to maintain emergency power by applicable Requirements, including at least one
elevator in each of the elevator banks serving the Premises, and (ii) the
emergency lighting in core corridors, stairways and stairway exit signs.

 

47



--------------------------------------------------------------------------------

Subject to the provisions of this Lease (including, without limitation, Article
VI hereof), Tenant, at Tenant’s sole cost and expense, shall have the right to
connect each floor of the Premises to the Building’s emergency power
distribution system for back-up emergency power to Tenant’s equipment (Landlord
making no representation or warranty regarding the sufficiency or quality of
such power for Tenant’s use), Tenant acknowledging that Tenant will be
responsible for connecting into a separate auto-transfer switch on the emergency
generator for such back-up power in connection with Tenant’s Tenant
Improvements. Notwithstanding anything to the contrary contained in this Lease
(including the second paragraph of Section 9.8 below) in no event shall Landlord
be liable to Tenant or any Tenant Party on account of the failure of the
emergency power system to supply Tenant with power at any time or for any
interruption, shortage, loss, liability, damage or claim resulting from use of
or connection to the same, it being understood and agreed that Landlord is
providing access to such power as an accommodation to Tenant and not as a
building service or duty of Landlord. Tenant shall not connect to or use the
Building’s emergency power system in a manner that adversely affects the
operations of such system for the remainder of the Building. To the extent that
Tenant exercises its rights under this paragraph, Tenant shall pay, within 30
days after invoice, Landlord for the actual third-party costs incurred by
Landlord to re-size the emergency generator and all associated connections,
structural modifications, dunnage, and other improvements necessary to
facilitate Tenant’s desired connection to the Building emergency power
distribution system.

9.7 OTHER SERVICES

Landlord shall provide, itself or through third parties, property management for
the Building consistent with other similar first-class office buildings
similarly situated in the City of Boston. If Tenant requests from time to time,
Landlord shall use commercially reasonable efforts to provide such other
services as are reasonably required to operate the Building in a first-class
manner consistent with similar buildings in the City of Boston, at Tenant’s sole
cost and expense.

9.8 INTERRUPTION

Except as otherwise expressly provided in the immediately following paragraph or
Articles XII or XIII, Landlord shall not be liable to Tenant, nor shall Tenant
have a claim for any compensation or reduction of Rent, arising out of or
resulting from interruptions or shortages of utilities or building services, or
from Landlord’s entering the Premises for any of the purposes authorized by this
Lease or for repairing the Premises, or any portion of the Building and/or the
Property. If Landlord is prevented or delayed from making any repairs,
alterations or improvements, or furnishing any utility or service or performing
any other obligation to be performed on Landlord’s part, by reason of any cause,
Landlord shall not be liable to Tenant therefor, nor shall Tenant be entitled to
any abatement or reduction of rent by reason thereof, nor shall the same give
rise to any claim by Tenant that such failure constitutes actual or
constructive, total or partial, eviction from the Premises. Landlord reserves
the right to stop any service or utility system when necessary by reason of
accident or emergency or until necessary repairs have been completed. Except in
case of emergency repairs, Landlord will give Tenant

 

48



--------------------------------------------------------------------------------

not less than twenty-four (24) hours’ advance notice of any contemplated
stoppage and will use diligent efforts to avoid unreasonable inconvenience to
Tenant by reason thereof. Landlord also reserves the right to institute such
policies, programs and measures as may be necessary, required or expedient for
the conservation or preservation of energy or energy services or as may be
necessary or required to comply with applicable codes, rules, regulations or
standards. In so doing, Landlord shall make diligent efforts to avoid
unreasonable inconvenience to Tenant by reason thereof.

Notwithstanding the foregoing to the contrary, in the event that there shall be
an interruption, curtailment or suspension of any service required to be
provided by Landlord pursuant to this Lease (and no reasonably equivalent
alternative service or supply is provided by Landlord), or if Landlord fails to
commence and diligently prosecute to completion any repair or maintenance
required by Landlord under this Lease (including repairs or maintenance
necessary for Landlord to comply with the provisions of Section 5.2(c)) within
applicable notice and cure periods, that shall materially interfere with
Tenant’s use and enjoyment of a material portion of the Premises, and Tenant
actually ceases to use the affected portion of the Premises (any such event, a
“Service Interruption”), and if (i) such Service Interruption shall continue for
five (5) consecutive Business Days following receipt by Landlord of written
notice from Tenant describing such Service Interruption (the “Service
Interruption Notice”) provided that no notice shall be required where Tenant’s
inability to use such portion of the Premises results from the closure of the
Building, (ii) such Service Interruption shall not have been caused, in whole or
in part, by matters described by Section 8.3 or by an act or omission in
violation of this Lease by Tenant or by any negligence of Tenant, or Tenant’s
agents, employees, contractors or invitees, and (iii) the cure of the condition
giving rise to the Service Interruption is within Landlord’s reasonable control
(a Service Interruption that satisfies the foregoing conditions being referred
to hereinafter as a “Material Service Interruption”) then, as liquidated damages
and Tenant’s sole remedy at law or equity, Tenant shall be entitled to an
equitable abatement of Base Rent, based on the nature and duration of the
Material Service Interruption, the area of the Premises affected, and the then
current Base Rent amounts, for the period that shall begin on the commencement
of such Material Service Interruption and that shall end on the day such
Material Service Interruption shall cease. The provisions of this paragraph
shall not apply in the instance of matters addressed by Articles XII and XIII.
Any dispute between Landlord and Tenant under this Section shall be subject to
arbitration in accordance with the terms of Article XX.

Except in the event of an emergency, Landlord shall use commercially reasonable
efforts to (i) advise Tenant at least three (3) Business Days before any
shutdown of electrical service or other utility services affecting the Premises,
and (ii) coordinate such shutdowns with Tenant. Landlord shall use commercially
reasonable efforts (except in the event of an emergency) to cause such shutdowns
to occur after outside of Business Hours.

 

49



--------------------------------------------------------------------------------

ARTICLE X

INDEMNITY

10.1 INDEMNITY

To the maximum extent permitted by law, Tenant shall indemnify and save harmless
Landlord and the members, managers, partners, directors, officers, agents,
invitees, and employees of Landlord (any one, a “Landlord Party”), against and
from all claims, expenses, or liabilities of whatever nature (a) arising
directly or indirectly from any default or breach by Tenant under any of the
terms or covenants of this Lease; or (b) arising directly or indirectly from any
accident, injury, or damage, however caused, to any person or property, on or
about the Premises; or (c) arising directly or indirectly from any accident,
injury, or damage to any person or property occurring outside the Premises but
within the Building or on the Lot, where such accident, injury, or damage
results, or is claimed to have resulted, from any negligent act or omission on
the part of Tenant or anyone claiming by, through or under Tenant, or Tenant’s
or their contractors, agents, servants, or employees; provided, however, that in
no event shall Tenant be obligated under this Section 10.1 to indemnify Landlord
or any other Landlord Party, to the extent such claim, expense, or liability
results from any negligence or other misconduct of Landlord or any other
Landlord Party. To the maximum extent permitted by law, Tenant shall indemnify
and save harmless Landlord and the Landlord Parties against and from all claims,
expenses, or liabilities of whatever nature arising directly or indirectly from
any accident, injury, or damage, however caused, to any person or property,
wherever occurring, from Tenant’s use of or connection to the Building’s
emergency power distribution system pursuant to Section 9.6 of this Lease.

To the maximum extent permitted by law, Landlord shall indemnify and save
harmless Tenant, and the members, managers, partners, directors, officers,
agents, invitees, and employees of Tenant (any one, a “Tenant Party”), against
and from all claims, expenses, or liabilities of whatever nature (a) arising
directly or indirectly from any default or breach by Landlord under any of the
terms or covenants of this Lease; or (b) arising directly or indirectly from any
accident, injury, or damage, however caused, to any person or property,
occurring outside the Premises but within the Building or on the Lot; or
(c) arising directly or indirectly from any accident, injury, or damage to any
person or property occurring on our about the Premises, where such accident,
injury, or damage results, or is claimed to have resulted, from any negligent
act or omission on the part of Landlord or any Landlord Party; provided,
however, that in no event shall Landlord be obligated under this Section 10.1 to
indemnify Tenant or any other Tenant Party to the extent such claim, expense, or
liability results from any negligence or other misconduct of Tenant or any other
Tenant Party.

The indemnification set forth in this Section 10.1 shall survive the expiration
or termination of this Lease. This indemnification and hold harmless agreement
shall include, without limitation, indemnity against all expenses, reasonable
attorneys’ fees and liabilities incurred in connection with any such claim or
proceeding brought thereon and the defense thereof with counsel acceptable to
the party seeking indemnification. At the request of party seeking
indemnification, the indemnifying party shall defend any such claim or
proceeding directly on behalf and for the benefit of the indemnified party.

 

50



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the Lease, wherever any
party is entitled to indemnification under this Lease (the “indemnified party”),
the provisions of this paragraph shall govern. The indemnified party shall
notify the other party (the “indemnifying party”) promptly in writing of any
such claim or any action or proceeding brought thereon and shall cooperate with
the indemnifying party and its counsel in the defense of any such claim, action,
or proceeding. The indemnifying party may defend, compromise or settle any such
claim, action or proceeding; provided, however, that if the compromise or
settlement of any such claim, action or proceeding does not result in the
complete and unconditional release of the indemnified party, such compromise or
settlement will require the indemnified party’s prior written consent, which
consent shall not be unreasonably withheld. The indemnified party shall not be
bound by any compromise or settlement of any such claim, action or proceeding
without the prior written consent of such indemnified party, not to be
unreasonably withheld.

10.2 TENANT’S RISK

Tenant agrees to use and occupy the Premises and to use such other portions of
the Building and the Lot as Tenant is herein given the right to use at Tenant’s
sole risk; and Landlord shall have no responsibility or liability for any loss
or damage, however caused, to furnishings, fixtures, equipment, or other
personal property of Tenant or of any persons claiming by, through, or under
Tenant, except to the extent the result of the negligence or intentional
misconduct of Landlord or any other Landlord Party (but subject in any event to
the provisions of Section 11.5 of the Lease).

10.3 INJURY CAUSED BY THIRD PARTIES

Tenant agrees that Landlord shall not be responsible or liable to Tenant, or to
those claiming by, through, or under Tenant, for any loss or damage resulting to
Tenant or those claiming by, through, or under Tenant, or its or their property,
that may be occasioned by or through the acts or omissions of persons occupying
any part of the Building, or for any loss or damage from the breaking, bursting,
crossing, stopping, or leaking of electric cables and wires, and water, gas,
sewer, or steam pipes, or like matters, except to the extent any such loss or
damage arises out of or results from the negligence or intentional misconduct of
Landlord or any other Landlord Party (but subject in any event to the provisions
of Section 11.5 of the Lease).

10.4 SECURITY

Tenant agrees that, in all events, Tenant is responsible for providing security
to, and installing locks and access control systems serving, the Premises,
common areas within the Building and serving Premises, and Tenant’s personnel
and Landlord shall have no obligations or liabilities, of any kind, in
connection therewith. Tenant shall provide Landlord with master keys, access
cards and codes and all other necessary means of access to all locks and access
control systems for and with respect to the Premises. To the extent that
Landlord elects to provide security services at the Building from time to time,
Landlord and Tenant shall cooperate to avoid redundant provision of security
personnel or services.

 

51



--------------------------------------------------------------------------------

ARTICLE XI

INSURANCE

11.1 PUBLIC LIABILITY INSURANCE

Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Lease Term, and thereafter so
long as Tenant is in occupancy of any part of the Premises, (a) a policy of
commercial general liability insurance, written on an occurrence basis with a
general aggregate per location extension and including contractual liability
coverage to cover any liabilities assumed under this Lease, insuring against all
claims for bodily injury, property damage, personal injury or advertising injury
on or about the Premises or arising out of the use of the Premises, including
products liability, and completed operations liability, with limits of at least
$1,000,000 per occurrence and $2,000,000, general aggregate, (b) automobile
liability insurance covering all owned vehicles, hired vehicles, and all other
non-owned vehicles in the amount of at least $1,000,000 combined single limit,
(c) worker’s compensation insurance in accordance with applicable statutory
legal requirements, and (d) employer’s liability insurance with a limit of not
less than $1,000,000 or such other higher limits imposed by Requirements, and
(e) umbrella/excess insurance on a following-form basis in excess of the
foregoing coverages in the amount of at least $5,000,000 per occurrence. The
general liability and umbrella policies shall designate Landlord, its managing
agent, if any, and any mortgagees (as may be set forth in a notice given from
time to time by Landlord) as additional insureds, as their interests appear, and
shall be in form and substance reasonably satisfactory to Landlord.

Each such policy shall not expire or be amended or canceled without at least
fifteen (15) days’ prior written notice to Landlord in each instance and each
policy shall provide that the interests of Landlord thereunder or therein shall
not be affected by any breach by Tenant of any policy provision. A certificate
evidencing such insurance coverages shall be delivered to Landlord on or prior
to the Commencement Date, and thereafter on an annual basis (and in any event
not less than twenty-four (24) hours prior to the expiration thereof). Each such
policy shall be written by insurance companies licensed in the Commonwealth of
Massachusetts, having a rating in Best’s Key Rating Guide (or any successor
thereto, or if there be none, an insurance rating organization having a national
reputation) of at least “A-” and a financial size category of not less than
“Class VII.” Tenant shall have the right to obtain any of the general liability
insurance required hereunder pursuant to a blanket general liability policy
covering other properties provided the blanket policy contains an endorsement
that names Landlord, Landlord’s managing agent and any mortgagees (as may be set
forth in a notice given from time to time by Landlord), as additional insureds,
references the Premises.

11.2 HAZARD INSURANCE

Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Lease Term, and thereafter so
long as Tenant is in occupancy of any part of the Premises, fire and extended
coverage insurance in so-called “Special Causes of Loss” form including boiler
and machinery (if applicable). Covered property shall include but not be limited
to all fixtures, equipment and other personal property of tenant and any
Alterations. The amount of insurance shall not be less than 100% of the
replacement

 

52



--------------------------------------------------------------------------------

cost of such property, and the policy shall contain an agreed amount extension.
Tenant shall also purchase time element (business income/extra expense) coverage
against the perils insured by the property policy for a period of indemnity of
twelve months. Tenant shall also maintain insurance against such other hazards
as may from time to time reasonably be required by Landlord, provided that such
insurance is customarily required of tenants in the area in which the Premises
are located on property similar to the Building, that Tenant receives written
notice specifying all such additional insurance as may be required, and that
such coverage is generally available. Each such policy shall be written by
insurance companies licensed in the Commonwealth of Massachusetts, having a
rating in Best’s Key Rating Guide (or any successor thereto, or if there be
none, an insurance rating organization having a national reputation) of at least
“A-” and a financial size category of not less than “Class VII.”

11.3 CONSTRUCTION PERIOD INSURANCE

At any time when demolition or construction work is being performed on or about
the Premises or Building by or on behalf of Tenant, in addition to the insurance
coverages required by Tenant, above, Tenant shall require that all contractors
and subcontractors performing Alterations keep in full force and effect the
following insurance coverage, in each instance with policies in form and
substance reasonably satisfactory to Landlord:

(1) builder’s risk completed value (non-reporting form) in such form and
affording such protections as reasonably required by Landlord (which builder’s
risk insurance may be included as part of the property insurance referenced in
Section 11.2, above); and

(2) workers’ compensation or similar insurance in form and amounts required by
law.

(3) Employer’s liability insurance in the amount of at least $500,000 or such
other higher limits imposed by Requirements.

(4) Commercial General Liability insurance against all claims for bodily injury,
property damage, personal injury and advertising injury with limits not less
than $1,000,000 per occurrence and in $2,000,000 the aggregate, with
Products/Completed Operations coverage (with evidence of Products/Completed
Operations coverage).

(5) Automobile liability insurance covering all owned vehicles, hired vehicles,
and all other non-owned vehicles in the amount of at least $1,000,000 combined
single limit,

(6) umbrella/excess insurance on a following-form basis in excess of the
foregoing coverages in the amount of at least $4,000,000 per occurrence.

Landlord, its managing agent, its mortgagee and the fee owner of the Lot shall
be listed as additional insureds under each policy listed above (not including
subparagraphs (1), (2), and (3)). This insurance shall be primary and
noncontributory with respect to other insurance required under this Lease. The
respective insurance carriers shall waive all rights of subrogation against
Landlord and Tenant with respect to losses payable under such policies.

 

53



--------------------------------------------------------------------------------

Tenant shall cause a certificate or certificates of such insurance to be
delivered to Landlord prior to the commencement of any work in or about the
Building or the Premises, in default of which beyond any applicable notice or
cure period Landlord shall have the right, but not the obligation, to obtain any
or all such insurance at the expense of Tenant, in addition to any other right
or remedy of Landlord. Higher amounts may be reasonably required by Landlord if
the Alterations to be performed are hazardous. The provisions of this
Section 11.3 shall survive the expiration or earlier termination of this Lease.

11.4 RENTAL ABATEMENT INSURANCE

The Landlord may elect to keep and maintain in full force and effect during the
Lease Term, rental abatement insurance against abatement or loss of Rent in case
of fire or other casualty, in an amount at least equal to the amount of the Rent
payable by Tenant during the then current lease year as reasonably determined by
Landlord. All premiums for such insurance shall be included in Operating Costs
for the purposes of this Lease.

11.5 WAIVER OF SUBROGATION

Landlord and Tenant mutually agree that with respect to any loss which is
covered by any insurance then being carried by them or that would have been
covered had such party been carrying the insurance required hereunder, the one
carrying or required to carry such insurance and suffering said loss waives and
releases the other of and from any and all claims and rights of recovery against
the other with respect to such loss and agrees not to seek to recover from the
other or to make any claim against the other, and in the case of Landlord,
against all Tenant Parties, and in the case of Tenant against all Landlord
Parties, for any loss or damage incurred by the waiving/releasing party, to the
extent that such loss or damage is to be insured under any insurance policy
required by this Lease or that would have been insured had the party carried the
insurance that it was required to carry hereunder. The foregoing waiver and
release applies whether or not the loss or damage resulted from the negligence
of the other party, the Landlord Parties or the Tenant Parties. In addition, the
parties hereto shall procure an appropriate clause in, or endorsement on, any
insurance policy required by this Lease pursuant to which the insurance company
waives subrogation. The insurance policies required by this Lease shall contain
no provision that would invalidate or restrict the parties’ waiver and release
of the rights of recovery in this section and shall provide that the foregoing
waiver and release will not adversely affect the rights of the insureds under
such policies. Landlord and Tenant further mutually agree that their insurance
companies shall have no right of subrogation against the other on account
thereof.

11.6 LANDLORD’S INSURANCE

Landlord shall keep the Building, the appurtenances thereto and the property of
Landlord contained therein (but not any Alterations or any tenant improvements
constructed by or for any other tenants in the Building) insured against damage
and destruction with “Special Causes of Loss” insurance in the amount of the
full replacement value of the Building, as the value may

 

54



--------------------------------------------------------------------------------

exist from time to time, and as required by any lender of Landlord or its
affiliates with respect to the Building. Such coverage shall include damage done
by fire and other casualty typically covered under policies covering comparable
buildings in the vicinity of the Building. Said insurance shall be maintained
with an insurance company authorized to do business in Massachusetts having a
rating in Best’s Key Rating Guide (or any successor thereto, of if there be
none, an insurance rating organization having a national reputation) of at least
A-/VII, at the expense of Landlord (but with the same to be included in the
Operating Costs described in Section 4.3), and payments for losses thereunder
shall be made solely to Landlord. Landlord shall also maintain commercial
general liability insurance against all claims for bodily injury, personal
injury, and property damage arising out of all operations in connection with the
Building in the amount required by under the terms of any mortgage on the
Building, or, if none, in such amounts as prudent owners of comparable Boston
office buildings would carry from time to time. Landlord shall provide to Tenant
not later than the earlier of the Delivery Date, and, thereafter, upon Tenant’s
request (made no more often than once per policy period), a certificate
evidencing the effectiveness of the insurance policies required to be maintained
by Landlord hereunder. Landlord reserves the right to maintain such additional
insurance (whether by additional amounts and/or coverages) as is customary for a
prudent landlord of similarly situated properties in the City of Boston or to
meet the insurance requirements of any mortgagee.

ARTICLE XII

CASUALTY

12.1 DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL DAMAGE”

The term “substantial damage”, as used herein, shall refer to damage or lack of
access to the Building which is of such a character that in Landlord’s
reasonable, good faith determination the same cannot, in ordinary course, be
expected to be repaired or access restored within 365 calendar days from the
date of such damage. Any damage which is not “substantial damage” is “partial
damage”.

12.2 PARTIAL DAMAGE

If, during the Lease Term there shall be partial damage to the Building or the
Premises by fire or casualty, and, in the case of damage outside the Premises,
if such damage shall materially interfere with Tenant’s access to or use of the
Premises, then Landlord shall promptly proceed to restore the Premises (other
than any Alterations) and the Building (to the extent such damage materially
interferes with Tenant’s use of or access to the Premises) to substantially the
condition in which the same were in immediately prior to the occurrence of such
damage; provided, however, in no event shall Landlord be obligated to expend
more than the sum of (x) insurance proceeds actually received by Landlord, plus
the amount of any deductible carried by Landlord, and (y) $1,500,000.

12.3 SUBSTANTIAL DAMAGE TO THE BUILDING

If, during the Lease Term there shall be substantial damage or lack of access to
the Building as a result of fire or casualty, Landlord may terminate this Lease
by notice to Tenant given within sixty (60) days after the occurrence of such
damage, regardless of whether such

 

55



--------------------------------------------------------------------------------

damage materially interferes with Tenant’s use of the Premises. If Landlord
shall give such notice, then this Lease shall terminate as of the sixtieth
(60th) day after such notice is given, with the same force and effect as if such
date were the date originally established as the expiration date hereof. If
Landlord does not elect to terminate this Lease, Landlord shall provide Tenant
with notice in writing (the “Restoration Notice”), no later than sixty (60) days
after the date of any damage covered by this Article, that Landlord intends to
restore the Premises or access to the Premises and such notice shall set forth
reasonable estimate of Landlord’s general contractor required to complete such
restoration (“Estimated Completion Date”).

12.4 ABATEMENT OF RENT; TENANT’S RIGHT TO TERMINATE

If during the Lease Term the Building or its surrounding areas shall be damaged
by fire or casualty and if such damage shall materially interfere with Tenant’s
access to or use of the Premises as contemplated by this Lease, a just
proportion of the Base Rent, Tax Payment and Operating Costs Payment payable by
Tenant hereunder shall abate proportionately (x) if this Lease is not terminated
in accordance with the provisions of this Article XII, for the period in which,
by reason of such damage, there is such interference with Tenant’s use of the
Premises, having regard to the extent to which Tenant may be required to
discontinue Tenant’s use of the Premises, but such abatement or reduction shall
end if and when three (3) months after (to allow Tenant to restore the
Alterations) Landlord shall have given notice to Tenant that Landlord shall have
substantially restored the Premises or so much thereof as shall have been
originally constructed by Landlord (exclusive of any of Alterations or Tenant’s
fixtures, furnishings, equipment and the like or work performed therein by
Tenant) to substantially the condition in which the Premises were prior to such
damage, or (y) if this Lease is terminated in accordance with this Article XII,
from the date of such damage for the remainder of the Lease Term.

When fire or other casualty renders the Premises substantially unsuitable for
its intended use, including without limitation by denying Tenant reasonable
access to the Premises, and Tenant does in fact cease to occupy all or a portion
of the Premises on account of such event, Tenant may elect to terminate this
Lease if:

(a) Landlord fails, within 30 days following written notice from Tenant of such
failure, to give to Tenant the Restoration Notice within sixty (60) days after
such casualty, to the extent such restoration is required hereunder;

(b) such casualty results from an uninsured event and the cost of such
restoration is in excess of $1,500,000, and Landlord does not agree, within 30
days after Tenant’s written request, to restore the same; or

(c) If Landlord gives to Tenant the Restoration Notice, and, the Estimated
Completion Date is more than 13 months from the date of such Restoration Notice,
provided that Tenant gives such notice within 30 days after receiving the
Restoration Notice; or

(d) If Landlord gives to Tenant the Restoration Notice and Landlord fails to
restore the Premises (to the extent such restoration is required hereunder) to a
condition

 

56



--------------------------------------------------------------------------------

substantially suitable for their intended use or fails to provide alternate
access within 13 months (or such longer period as is specified in Landlord’s
Restoration Notice) of such fire or other casualty; provided however, that
(x) in the event Landlord has diligently commenced repairs to the damaged
property and such repair takes more than 13 months to complete due to causes
beyond Landlord’s reasonable control, Landlord shall have the right to complete
such repairs within a reasonable time period thereafter (the “Additional Time”)
but in no event shall such Additional Time be longer than length of such delays
beyond Landlord’s reasonable control and (y) if Landlord completes such
restoration within 30 days following receipt of Tenant’s notice of termination,
then such notice of termination shall be deemed null and void and of no further
effect.

If neither party terminates this Lease pursuant to rights set forth in this
Article XII, then this Lease shall remain in full force and effect, and the Rent
shall abate as to any portion of the Premises that is not usable for the
Permitted Use until three (3) months after the period of such untenantability or
inaccessibility to allow Tenant to restore the Alterations, as above mentioned,
and Landlord shall promptly commence to restore the Premises (other than any
Alterations and Tenant’s personal property) to substantially the same condition
as before such damage occurred and shall diligently prosecute such restoration
to completion.

If during the last two (2) years of the Term the Building or the Premises shall
be damaged by, or become inaccessible as a result of, fire or casualty, and if
such fire or casualty damage or inaccessibility resulting therefrom, whether to
the Premises or the Building, cannot reasonably be expected to be repaired or
restored within one hundred eighty (180) days from the date of such damage or
before the Expiration Date, whichever first occurs, then Landlord or Tenant
shall have the right, by giving notice to the other not later than thirty
(30) days after the occurrence of such damage, to terminate this Lease. If
either Landlord or Tenant shall give notice of termination pursuant to this
Section, the Term shall expire by lapse of time upon the date which is thirty
(30) days after such notice is given and Tenant shall vacate the Premises and
surrender the same to Landlord. Upon the termination of this Lease under the
conditions provided for in this Section, Tenant’s liability for Rent shall cease
as of the date of such termination, subject, however, to abatement thereof
between the date of such casualty and the date of such termination.

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord, and such fire or casualty damage cannot, in the ordinary
course, reasonably be expected to be repaired within thirty (30) days from the
time that repair work would commence, Landlord or Tenant may, at its election,
terminate the Term by notice to the other party given within sixty (60) days
after such loss. If such notice is given, then this Lease shall terminate as of
the date of such notice with the same force and effect as if such date were the
date originally established as the Expiration Date hereof.

12.5 MISCELLANEOUS

In no event shall Landlord have any obligation to make any repairs or perform
any restoration work under this Article XII if prevented from doing so by reason
of any cause described in Section 8.3, including, without limitation, any
Requirements. Further, Landlord

 

57



--------------------------------------------------------------------------------

shall not be obligated to make any repairs or perform any restoration work to
any Alterations to the Premises performed by or for the benefit of Tenant (all
of which Tenant shall repair and restore).

Any disputes under this Article XII are subject to arbitration in accordance
with the procedures set forth in Article XX.

ARTICLE XIII

EMINENT DOMAIN

13.1 RIGHTS OF TERMINATION FOR TAKING

If all of the Premises, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) physically
unsuitable for the Permitted Uses, or if all reasonable access to the Premises,
shall be taken (including a temporary taking in excess of 360 days) by
condemnation or right of eminent domain or sold in lieu of condemnation, Tenant
may elect to terminate this Lease by giving notice to Landlord of such election
not later than thirty (30) days after Tenant has been deprived of possession of
the Premises (or such portion) or after its access to the Premises has been so
affected, as the case may be.

Further, if (a) at least 25 percent of the Building or the Lot or (b) so much of
the Building (which may, but need not include, the Premises) or the Lot shall be
so taken, condemned or sold or shall receive any direct or consequential damage
by reason of anything done pursuant to public or quasi-public authority to the
extent that continued operation of the same would, in Landlord’s reasonable
opinion, be uneconomical, then, in either case, Landlord may elect to terminate
this Lease by giving notice to Tenant of such election not later than thirty
(30) days after the effective date of such taking. In addition, if at least 33%
of the Premises shall be so taken, then Tenant may elect to terminate this Lease
by giving notice to Landlord of such election not later than ninety (90) days
after the effective date of such taking. This Lease shall terminate on the date
that such notice is given to the other party, and the Rent shall be prorated and
adjusted as of such termination date.

Should any part of the Premises or the aforesaid access be so taken or condemned
or receive such damage and should this Lease be not terminated in accordance
with the foregoing provisions, Landlord shall promptly after the determination
of Landlord’s award on account thereof, expend so much as may be necessary of
the net amount which may be awarded to and actually received by Landlord in such
condemnation proceedings in restoring the Premises (other than any Alterations)
and such access to an architectural unit that is reasonably suitable to the uses
of Tenant permitted hereunder. Should the net amount so awarded to and actually
received by Landlord be insufficient by an amount in excess of $50,000 to cover
the cost of so restoring the Premises or the aforesaid access, in the reasonable
estimate of Landlord, Landlord may, but shall have no obligation to, supply the
amount of such insufficiency and restore the Premises to such an architectural
unit, with all reasonable diligence, or Landlord may terminate this Lease by
giving notice to Tenant within a reasonable time after Landlord has determined
the estimated cost of such restoration.

 

58



--------------------------------------------------------------------------------

13.2 PAYMENT OF AWARD

Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damages to the Building and
the Lot and the leasehold interest hereby created, and to compensation accrued
or hereafter to accrue by reason of such taking or damage, as aforesaid. Tenant
covenants to deliver such further assignments and assurances thereof as Landlord
may from time to time request. Nothing contained herein shall be construed to
prevent Tenant from prosecuting in any condemnation proceedings a claim for the
value of any of Tenant’s trade fixtures installed in the Premises by Tenant
entirely at Tenant’s expense and for relocation expenses; provided that such
action shall not affect the amount of compensation otherwise recoverable
hereunder by Landlord from the taking authority.

13.3 ABATEMENT OF RENT

In the event of any such taking of the Premises or the aforesaid access, if and
to the extent Tenant is deprived of possession of the Premises or deprived of
all access to the Premises, the Rent or a fair and just proportion thereof,
according to the nature and extent of the damage sustained, shall be suspended
or abated, as appropriate and equitable in the circumstances.

13.4 MISCELLANEOUS

In no event shall Landlord have any obligation to make any repairs under this
Article XIII if prevented from doing so by reason of any cause beyond its
reasonable control, including, without limitation, requirements of any
applicable Requirements. Further, Landlord shall not be obligated to make any
repairs to any Alterations, the restoration of which shall be the responsibility
of Tenant promptly following Landlord’s completion of its restoration
obligations hereunder.

ARTICLE XIV

DEFAULT

14.1 TENANT’S DEFAULT

(a) If at any time any one or more of the following events (herein referred to
as a “Default” or “Default of Tenant”) shall occur:

(1) Tenant shall fail to make payment of (i) Base Rent or any recurring monthly
payment of Rent (such as Operating Costs or Taxes) within five (5) Business Days
after Landlord has sent to Tenant notice of such default, or (ii) any other Rent
due under this Lease within ten (10) Business Days after Landlord has sent to
Tenant notice of such default; or

(2) Tenant shall fail to perform or observe any other covenant or provision
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or, if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,

 

59



--------------------------------------------------------------------------------

Tenant shall fail to commence to remedy the same within said 30-day period and
diligently to prosecute such remedy to completion within not more than ninety
(90) days after notice to Tenant; or

(3) except as otherwise provided by applicable Requirements, if the estate
hereby created shall be taken on execution or by other process of law, or if
Tenant shall be judicially declared bankrupt or insolvent according to law, or
if any assignment shall be made of the property of Tenant for the benefit of
creditors, or if a receiver, guardian, conservator, trustee in involuntary
bankruptcy or other similar officer shall be appointed to take charge of all or
any substantial part of Tenant’s property by a court of competent jurisdiction
and such receiver, guardian, conservator, trustee or similar official is not
dismissed or discharged of its duties within 60 days of its appointment, or if a
petition shall be filed for the reorganization of Tenant under any provisions of
law now or hereafter enacted, and such proceeding is not dismissed within sixty
(60) days after it is begun, or if Tenant shall file a petition for such
reorganization, or for arrangements under any provisions of such laws providing
a plan for a debtor to settle, satisfy, or extend the time for the payment of
debts;

then, in any such case, Landlord may in addition to any remedies otherwise
available to Landlord, to the fullest extent permitted by applicable law,
immediately or at any time thereafter, and without demand (but with prior notice
to Tenant), enter into and upon the Premises or any part thereof in the name of
the whole and repossess the same as of Landlord’s former estate, and expel
Tenant and those claiming by, through or under it and remove its or their
effects (forcibly if necessary) without being deemed guilty of any manner of
trespass, and without prejudice to any remedies which might otherwise be used
for arrears of rent or preceding breach of covenant, and/or Landlord may
terminate this Lease by written notice to Tenant and this Lease shall come to an
end on the date of such notice as fully and completely as if such date were on
the date herein originally fixed for the expiration of the term of this Lease
and Tenant will then quit and surrender the Premises to Landlord, but Tenant
shall remain liable as herein provided. To the extent permitted by law, Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws (including M.G.L. c.186, §11), in the event of Tenant
being evicted or dispossessed, or in the event of Landlord obtaining possession
of the Premises, by reason of the violation by Tenant of any of the covenants
and conditions of this Lease. In the event of any such termination, entry or
re-entry, Landlord shall have the right to remove and store Tenant’s property
and that of persons claiming by, through or under Tenant at the sole risk and
expense of Tenant and, if Landlord so elects, (x) to sell such property at
public auction or private sale and apply the net proceeds to the payment of all
sums due to Landlord from Tenant and pay the balance, if any, to Tenant, or
(y) to dispose of such property in any manner in which Landlord shall elect,
Tenant hereby agreeing to the fullest extent permitted by law that it shall have
no right, title or interest in any property remaining in the Premises after such
termination, entry or re-entry.

Any notice of default required to be delivered under this Section shall
(1) specify the applicable default, (2) if monetary in nature, specify the
amount required to be paid to cure such default (to the extent then
ascertainable), and (3) state on the first page of such notice in capital, bold
face letters “NOTICE OF DEFAULT.”

 

60



--------------------------------------------------------------------------------

(b) Tenant covenants and agrees, notwithstanding any termination of this Lease
as aforesaid or any entry or re entry by Landlord, whether by summary
proceedings, termination, or otherwise, to pay and be liable for on the days
originally fixed herein for the payment thereof, amounts equal to the several
installments of Rent and other charges reserved as they would become due under
the terms of this Lease if this Lease had not been terminated or if Landlord had
not entered or re entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Term, or for the whole thereof; but in the event the Premises be relet by
Landlord, Tenant shall be entitled to a credit in the net amount of rent
received by Landlord in reletting, after deduction of all expenses incurred in
reletting the Premises (including, without limitation, remodeling costs,
brokerage fees, reasonable and the like), and in collecting the rent in
connection therewith. As an alternative, at the election of Landlord, Tenant
will upon such election pay to Landlord, as liquidated damages, either (i) such
a sum as at the time of such termination represents the amount of the excess, if
any, of the then present value of the total Rent and other benefits which would
have accrued to Landlord under this Lease for the remainder of the Lease Term if
the lease terms had been fully complied with by Tenant over and above the then
present cash rental value of the Premises for what would be the then unexpired
Lease Term if the same remained in effect (minus any amounts previously
collected by Landlord pursuant to the first sentence of this paragraph; the
Federal Reserve discount rate, or equivalent, plus 2% shall be used in
calculating present values) or (ii) a sum equal to twelve (12) months (or such
lesser number of months as may then be remaining in the Lease Term) of Base Rent
and additional rent at the rate last payable by Tenant under this Lease, as
Landlord specifies in such election. For purposes of this Article, if Landlord
elects to require Tenant to pay damages in accordance with clause (i) of the
immediately preceding sentence, the total amount due shall be computed by
assuming that Tenant’s Tax Payments and Tenant’s Operating Costs Payments would
be, for the balance of such unexpired term, the amount thereof respectively for
the Tax Period and lease year, respectively, in which such termination, entry or
re-entry shall occur.

(c) In case of any Default of Tenant, re-entry, entry, expiration and
dispossession by summary proceedings or otherwise, Landlord may (i) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Lease Term and may grant concessions or free rent to the extent
that Landlord considers advisable or necessary to re-let the Premises and
(ii) make such alterations, repairs and decorations in the Premises as Landlord,
in its sole judgment, considers advisable or necessary for the purpose of
reletting the Premises; and no action by Landlord in accordance with the
foregoing shall operate or be construed to release Tenant from liability
hereunder as aforesaid. It is specifically understood and agreed that Landlord
shall be entitled to take into account in connection with any reletting of the
Premises all relevant factors which would be taken into account by a
sophisticated developer in securing a replacement tenant for the Premises, such
as, but not limited to, the first class quality of the Building and the
financial responsibility of any such replacement tenant. Landlord shall in no
event be liable in any way whatsoever for failure to re-let the Premises, or, in
the event that the Premises are re-let, for failure to collect the rent under
such re-letting, and Tenant hereby

 

61



--------------------------------------------------------------------------------

waives, to the extent permitted by applicable Requirements, any obligation
Landlord may have to mitigate Tenant’s damages. Landlord agrees to list the
Premises with a broker in the event of a termination, entry or re-entry under
this Article XIV, provided that Landlord’s obligation to list the Premises as
provided herein is independent of Tenant’s obligations under this Article XIV
and shall not be construed to entitle Tenant to set-off against any amounts
payable by Tenant hereunder in the event of a breach or alleged breach by
Landlord of such obligation. In no event shall Landlord be obligated to give
priority to the re-letting of the Premises over any other Premises in the
Building or any other building owned by Landlord.

(d) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may, at any time, be entitled lawfully and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.

(e) All fees, costs and expenses incurred by or on behalf of Landlord
(including, without limitation, reasonable attorneys’ fees and expenses) in
enforcing its rights hereunder or occasioned by any Default of Tenant shall be
paid by Tenant.

(f) Upon any Default of Tenant, or the expiration or termination of this Lease,
Landlord shall have the right of summary process under Massachusetts General
Laws c.239, or other applicable statutes, and such other rights to recover
possession as permitted by law. Tenant and Landlord each hereby waives any and
all rights under the laws of any state to the right, if any, to trial by jury.

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy, insolvency, or like
proceedings by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above, subject to the limitation of liability provided in
Section 17.21.

14.2 LANDLORD’S DEFAULT

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless Landlord shall have failed to perform such
obligations within thirty (30) days (or such additional time as is reasonably
required to correct any such default if such default is of such a nature that
Landlord cannot reasonably remedy the same within such thirty (30)-day period,
if Landlord commences to remedy same within such 30-day period and diligently
prosecutes such remedy to completion, but in any event not to exceed 90 days)
after notice by Tenant to Landlord properly specifying wherein Landlord has
failed to perform any such obligation. Without limitation, in no event shall
Tenant have the right to terminate or cancel this Lease or to withhold Rent or
to set-off or deduct any claim or damages against Rent as a result of any
default by Landlord or breach by Landlord of its covenants or any warranties or
promises hereunder, except as otherwise expressly set forth herein. Landlord
shall pay Tenant interest at the Lease Interest Rate on any funds due to Tenant
that Landlord fails timely to pay or credit, as applicable, to Tenant; except
that Landlord shall be provided notice and a five (5) Business Day cure period
before such interest will begin to accrue.

 

62



--------------------------------------------------------------------------------

If Landlord defaults in the observance or performance of any term or provision
of this Lease on Landlord’s part to be observed or performed with respect to
making repairs to the Premises or any portion thereof and such failure continues
for thirty (30) days after prior notice thereof to Landlord or such shorter
period, if any, as may be feasible in case of an emergency threatening life or
property (such notice to expressly state Tenant’s intention to exercise its
rights under this Section), then Tenant, without being under any obligation to
do so and without thereby waiving such default, may remedy such default and
perform such repair (but only to the affected portion or portions of the
Premises or on the applicable floor of the Premises and nowhere else in the
Building or any portion thereof) for the account and at the expense of Landlord.
Tenant shall give any mortgagee of which Tenant has prior notice at least five
(5) days prior written notice prior to commencing such repair. All reasonable
expenditures made by Tenant in connection therewith, including, but not limited
to, reasonable attorneys’ fees in instituting, prosecuting or defending any
action or proceeding, such sums, with interest at the Lease Interest Rate,
shall, at Landlord’s option, either be paid to Tenant by Landlord within thirty
(30) days after submission by Tenant to Landlord of a reasonably detailed
invoice therefor or credited against the next installments of Base Rent
thereafter becoming due hereunder (provided that such credits shall not exceed
in any event more than 32.5% of the Base Rent due in any one month, with amounts
due to Tenant accruing interest thereafter at the Lease Interest Rate until
Tenant is paid or reimbursed by credit in full). Notwithstanding the immediately
preceding sentence to the contrary, if there are insufficient remaining rental
obligations to offset Tenant’s refund, or if the Lease Term has expired and
Tenant has no outstanding monetary obligations to Landlord, Landlord shall pay
such amount to Tenant within thirty (30) days. Any dispute as to whether Tenant
had the right to exercise the remedies under this Section or as to the amount
Tenant claims is due to Tenant shall be resolved by arbitration in accordance
with the provisions of Article XX prior to payment or credit, as applicable.

Any notice of default required to be delivered under this Section shall
(1) specify the applicable default, (2) if monetary in nature, specify the
amount required to be paid to cure such default (to the extent then
ascertainable), and (3) state on the first page of such notice in capital, bold
face letters “NOTICE OF DEFAULT.”

ARTICLE XV

LANDLORD’S ACCESS TO PREMISES

15.1 LANDLORD’S RIGHT OF ACCESS

Landlord and its agents, contractors, and employees shall have the right to
enter the Premises at all reasonable hours (unless such entry is reasonably
likely to adversely affect Tenant’s ability to conduct its business in any
substantial or material portion of the Premises or otherwise adversely affect
Tenant’s use or occupancy of any substantial or material portion of the
Premises, in which event such access shall occur at times other than Tenant’s
business hours, except in the event of an emergency and except for entry by
janitorial personnel) upon reasonable advance notice (except that no notice
shall be required and Landlord may enter at any time in case of emergency in
which event concurrent notice shall be provided to the extent

 

63



--------------------------------------------------------------------------------

practicable) for the purpose of inspecting or of making repairs or alterations,
to the Premises or the Building or additions to the Building, and Landlord shall
also have the right to make access available at all reasonable hours to
prospective or existing mortgagees or purchasers of any part of the Premises or
the Building, provided, however, that in each case, Landlord shall use
commercially reasonable efforts to minimize any interference with the conduct of
Tenant’s business in the Premises. To assure access by Landlord to the Premises,
Tenant shall provide Landlord with duplicate copies of all keys used by Tenant
in providing access to the Premises. Landlord shall not store any materials in
the Premises during the performance of such work except to the extent that such
storage does not unreasonably interfere with Tenant’s business and use of the
Premises. Any confidential information obtained by Landlord or its agents during
such access shall be treated confidentially. Landlord and its agents, employees
and contractors shall use reasonable care with respect to Tenant’s personal
property located in the Premises. Notwithstanding anything to the contrary set
forth herein, neither Landlord, nor Landlord’s agents, representatives,
contractors, or employees, may enter any portion of the Premises reasonably
designated from time to time by Tenant as a security area (not to exceed 2,500
rentable square feet in the aggregate) without being accompanied by a
representative of Tenant, except in the case of an emergency, provided that such
areas are clearly labeled as such and Landlord is given at least 30 days’ prior
written notice of the location of such areas. In connection with any access,
repairs, alterations, or other entry into the Premises as permitted under this
Article or otherwise, other than in the event of an emergency, Landlord shall
exercise reasonable diligence so as to minimize the disturbance, but nothing
contained herein shall be deemed to require Landlord to perform the same on an
overtime or premium pay basis, except that, other than in the event of an
emergency, Landlord, at its expense, shall employ contractors or labor at
so-called overtime or other premium pay rates if necessary to make any such
repairs or alterations to be made by Landlord hereunder to remedy any condition
that (1) results in a denial of reasonable access to any floor of the Premises,
(2) threatens the health or safety of any occupant of the Premises, or
(3) materially interferes with Tenant’s ability to conduct its business in any
substantial or material portion of the Premises. In all other cases, at Tenant’s
request, Landlord shall employ contractors or labor at so-called overtime or
other premium pay rates and incur any other overtime costs or expenses in making
any repairs, alterations, additions, or improvements, provided Tenant shall pay
to Landlord, as additional rent, within thirty (30) days after demand, an amount
equal to the difference between (x) the overtime or other premium pay rates,
including all fringe benefits and other elements of such pay rates, and (y) the
regular pay rates for such labor, including all fringe benefits and other
elements of such pay rates. In making any repairs, alterations, additions, or
improvements, Landlord shall cause its contractors or labor to cover and secure
such repair areas and equipment in such a manner to minimize interference with
Tenant’s business operations during Business Hours. Notwithstanding anything to
the contrary contained in this Lease, if more than one occupant of the Building,
including Tenant, is chargeable by Landlord for the same overtime costs and
expenses relating to the same work for which Tenant is chargeable, then Tenant
shall only be charged for a proportionate share of such overtime costs and
expenses, which apportionment shall be based on the amount of overtime work
requested by such parties.

For a period commencing twelve (12) months prior to the expiration of the Lease
Term, Landlord may have reasonable access to the Premises at all reasonable
hours and upon reasonable advance notice for the purpose of exhibiting the same
to prospective tenants.

 

64



--------------------------------------------------------------------------------

ARTICLE XVI

RIGHTS OF MORTGAGEES

16.1 SUBORDINATION AND ATTORNMENT

(a) This Lease and the interest of Tenant hereunder shall be superior to the
rights of any holder of a mortgage or holder of a ground lease or property that
includes the Premises, unless any such holder enters into a non-disturbance
agreement with Tenant in form and substance reasonably acceptable to Tenant and
such holder providing that Tenant shall not be disturbed in its use or occupancy
of the Premises for as long as this Lease continues in full force and effect and
shall be afforded the protection of all of its rights and benefits hereunder
(such agreement, a “SNDA”). Notwithstanding the immediately preceding sentence
to the contrary, any holder of a mortgage or holder of a ground lease of
property which includes the Premises, executed and recorded before or (if such
holder wishes to subordinate this Lease to such mortgage or ground lease)
subsequent to the date of this Lease, shall enter into a SNDA. The form attached
hereto as Exhibit SNDA is acceptable to Tenant.

(b) Forthwith upon the request of Landlord, the holder of any mortgage or deed
of trust affecting the Premises, or the lessor under any ground lease affecting
the Premises, Tenant shall execute and deliver to such party an attornment
agreement providing that Tenant shall attorn to such holder or lessor in the
event of a foreclosure of such mortgage or deed of trust or transfer in lieu
thereof or a termination of such ground lease and incorporating such other terms
and conditions as such party may reasonably require, provided that such
agreement includes an agreement by such other party to recognize the rights of
Tenant under this Lease (Tenant agreeing that the form attached hereto as
Exhibit SNDA is acceptable to it).

(c) Landlord represents and warrants to Tenant that there is no mortgage or
ground lease affecting the Lot or Building as of the date hereof. Tenant
acknowledges and agrees that Landlord may subject the Lot to a separate ground
lease with an affiliate, and assign this Lease to the master tenant under such
ground lease to facilitate the financing of the Landlord’s Work. In connection
therewith, and as a condition thereto, Landlord shall cause the ground lessor
under such ground lease to enter into a Non-Disturbance Agreement in the form
attached as Exhibit HTC NDA, attached. Tenant agrees, at Landlord’s request and
at Landlord’s sole cost and expense, to enter into any additional instruments
reasonably requested by Landlord in connection with the foregoing so long as the
same are not inconsistent with or adverse to the rights of Tenant under this
Lease.

16.2 NOTICE TO MORTGAGEE AND GROUND LESSOR

(a) After receiving notice from any person, firm, or other entity (or from
Landlord on behalf of any such person, etc.) that it holds a mortgage which
includes the Premises as part of the mortgaged premises, or that it is the
ground lessor under a lease with Landlord as ground lessee which includes the
Premises as a part of the premises demised thereunder, no notice from Tenant to
Landlord shall be effective unless and until

 

65



--------------------------------------------------------------------------------

a copy of the same is given to such holder or ground lessor, and the curing of
any of Landlord’s defaults by such holder or ground lessor shall be treated as
performance by Landlord. Accordingly, no act or failure to act on the part of
Landlord which would entitle Tenant under the terms of this Lease, or by law, to
be relieved of Tenant’s obligations hereunder shall have such an effect unless
and until Tenant shall have first given written notice to such holder or ground
lessor, if any, specifying the act or failure to act on the part of Landlord
which could or would give basis to Tenant’s rights and such holder or ground
lessor, after receipt of such notice, has failed or refused to correct or cure
the condition complained of within a reasonable time thereafter (but not to
exceed 180 days in any event), but nothing contained in this Section 16 or
elsewhere in this Lease shall be deemed to impose any obligation on any such
holder or ground lessor to correct or cure any such condition.

16.3 ASSIGNMENT OF RENTS

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

(a) that the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder or ground lessor shall, by notice sent to Tenant,
specifically otherwise elect; and

(b) that, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.

ARTICLE XVII

MISCELLANEOUS PROVISIONS

17.1 CAPTIONS

The captions throughout this Lease are for convenience or reference only and
shall in no way be held or deemed to define, limit, explain, describe, modify,
or add to the interpretation, construction, or meaning of any provision of this
Lease.

17.2 BIND AND INURE

Except as herein otherwise expressly provided, the obligations of this Lease
shall run with the land, and this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
reference herein to successors and assigns of Tenant is not intended to
constitute a consent to assignment by Tenant, but has reference only to those
instances in which Landlord may later give consent to a particular assignment as
required by the provisions of Article VII. Neither the assignment by Landlord of
its interest in this Lease as security to a lender holding a mortgage on the
Building, nor the acceptance thereof by such lender, nor the exercise by such
lender of any of its rights pursuant to said assignment shall be

 

66



--------------------------------------------------------------------------------

deemed in any way an assumption by such lender of any of the obligations of
Landlord hereunder unless such lender shall specifically otherwise elect in
writing or unless such lender shall have completed foreclosure proceedings under
said mortgage. Whenever the Premises are owned by a trustee or trustees, the
obligations of Landlord shall be binding upon Landlord’s trust estate, but not
upon any trustee, beneficiary or shareholder of the trust individually.

17.3 NO WAIVER

The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease
shall not be deemed to be a waiver of such violation or to prevent a subsequent
act, which would originally have constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of Rent or
additional rent with knowledge of the breach of any covenant of this Lease shall
not be deemed to be a waiver of such breach by Landlord unless such waiver is in
writing signed by Landlord. No consent or waiver, express or implied, by
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

17.4 NO ACCORD AND SATISFACTION

No acceptance by Landlord of a lesser sum than the entire Rent then due shall be
deemed to be other than on account of the earliest installment of such Rent due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as Rent or any part thereof be deemed to be an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease or at law or in equity provided.

17.5 CUMULATIVE REMEDIES

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and not intended to be exclusive of any other remedies or means
of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease. In addition to the
other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.
Except as otherwise set forth herein, any obligations of Tenant as set forth
herein (including, without limitation, rental and other monetary obligations,
repair obligations and obligations to indemnify Landlord) that accrued before
the expiration or earlier termination of this Lease shall survive the expiration
or earlier termination of this Lease, and Tenant shall immediately reimburse
Landlord for any expense incurred by Landlord in curing Tenant’s failure to
satisfy any such obligation (notwithstanding the fact that such cure might be
effected by Landlord following the expiration or earlier termination of this
Lease).

17.6 PARTIAL INVALIDITY

If any term or provision of this Lease or any portion thereof or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, then the remainder

 

67



--------------------------------------------------------------------------------

of this Lease and of such term or provision and the application of this Lease
and of such term and provision to persons or circumstances other than those as
to which it is invalid or unenforceable, shall not be affected thereby, and each
term of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

17.7 LANDLORD’S RIGHT TO CURE

If Tenant shall at any time default in the performance of any obligation under
this Lease beyond applicable notice and cure periods (except in the event of an
emergency, in which case concurrent notice shall be given to the extent
practicable), Landlord shall have the right, but not the obligation, to enter
upon the Premises and/or to perform such obligation, notwithstanding the fact
that no specific provision for such substituted performance by Landlord is made
in this Lease with respect to such default. In performing any such obligations,
Landlord may make any payment of money or perform any other act. All sums so
paid by Landlord (together with interest at the Lease Interest Rate) and all
necessary incidental costs and expenses in connection with the performance of
any such act by Landlord, shall be deemed to be additional rent under this Lease
and shall be payable to Landlord with thirty (30) days of demand. Landlord may
exercise the foregoing rights without waiving any other of its rights or
releasing Tenant from any of its obligations under this Lease.

17.8 ESTOPPEL CERTIFICATES

Each party agrees on the Commencement Date and from time to time thereafter,
within not more than fifteen (15) Business Days after receipt of written request
by the other party, to execute, acknowledge and deliver to the requesting party
a statement in writing, certifying that this Lease is unmodified and in full
force and effect, that the party making such statement has no defenses, offsets
or counterclaims against its obligations to pay Rent and other charges required
under this Lease and to perform its other covenants under this Lease and that,
to the best of its knowledge, there are no uncured defaults of Landlord or
Tenant under this Lease (or, if there have been any modifications, that this
Lease is in full force and effect, as modified, and stating the modifications,
and, if there are any defenses, offsets, counterclaims or defaults, setting them
forth in reasonable detail), the dates to which the Rent and other charges have
been paid, and such other matters related to the Lease as the party requesting
the same may reasonably require. Any such statement delivered pursuant to this
Section 17.8 may be relied upon by any prospective purchaser or mortgagee of the
property which includes the Premises or any prospective assignee of any such
mortgagee, as well as any prospective assignee or subtenant of Tenant. Failure
of Tenant to provide the foregoing certificate within such 15 Business Day
period shall be deemed to be a Default without regard for any other notice or
cure period set forth herein.

17.9 BROKERAGE

Each party hereto warrants and represents that it has dealt with no real estate
broker or agent other than the Brokers in connection with this transaction and
agrees to defend, indemnify and save the other party harmless from and against
any and all claims for commissions or fees arising out of this Lease which, as
to the respective parties, are inconsistent with such party’s warranties and
representations. Landlord shall be responsible for any commissions or fees owed
to the Brokers in connection with this transaction. The provisions of this
Section shall survive the termination of this Lease.

 

68



--------------------------------------------------------------------------------

17.10 ENTIRE AGREEMENT

All negotiations, considerations, representations, and understandings between
Landlord and Tenant are incorporated herein and this Lease expressly supersedes
any proposals or other written documents relating hereto. This Lease may be
modified or altered only by written agreement between Landlord and Tenant, and
no act or omission of any employee or agent of Landlord shall alter, change, or
modify any of the provisions hereof.

17.11 SURRENDER; HOLDOVER

Upon the termination of the Lease Term, or upon any termination of Tenant’s
right to possession of the Premises, Tenant shall surrender possession of the
Premises to Landlord broom clean, free of Tenant’s Property, and otherwise in
the condition that the Premises is required to be kept under this Lease,
ordinary wear and tear, and damage from casualty to the extent that Landlord is
required to restore the same pursuant to Article XII, excepted. Tenant shall
surrender to Landlord all keys to the Premises and make known to Landlord the
combination of all combination locks, if any, which Tenant is required to leave
on the Premises. Tenant shall have no right to hold over after expiration of the
Term. Any holding over by Tenant after the expiration of the Term of this Lease
shall be treated as a daily tenancy at sufferance at a rate equal to, for the
first 60 days during which Tenant holds over, one-and-one-half (1.5) times, and
thereafter, the greater of (a) the then fair rental value of the Premises or
(b) two (2) times the Base Rent in effect on the Expiration Date, Tenant’s Tax
Payment and Operating Costs Payment, and any other additional rent due
hereunder. If Tenant holds over for more than 120 days, Tenant shall also pay to
Landlord all consequential and/or indirect damages (including any loss of a
tenant or rental income) sustained by Landlord by reason of any such holding
over. Otherwise, such holding over shall be on the terms and conditions set
forth in this Lease as far as applicable.

The increase in rental rate and liability for damages applicable under this
Section 17.11 shall not apply with respect to a period of up to 30 days
following the expiration of the Lease Term solely to the extent that Tenant is
engaged only in the removal of any Specialty Alterations, provided that Tenant
has given Landlord at least 10 days’ prior written notice (the “Removal Notice”)
of its intent to complete such work following the Lease Term, has commenced such
work prior to the expiration or earlier termination of the Lease Term,
diligently prosecutes such work to completion, and no Base Rent, Operating Costs
Payment or Tax Payment shall accrue during such 30-day period (provided,
however, that Tenant shall be liable for the reasonable cost of any services
that are requested by Tenant during such period). Nothing in this paragraph
shall be deemed to be a waiver of any of Landlord’s rights or remedies under
this Lease, at law or otherwise except as expressly set forth herein. Following
receipt of Tenant’s notice of its intent to complete any such removal work
following the Lease Term pursuant to this paragraph, Landlord may elect in its
sole discretion, by written notice to Tenant within 5 Business Days of the
giving of Tenant’s Removal Notice, that Tenant shall provide Landlord with
immediately available U.S. funds in the amount necessary to complete any or all
of such restoration work (as reasonably agreed between Landlord and

 

69



--------------------------------------------------------------------------------

Tenant) and Landlord shall then complete the applicable restoration. In the
event of an election by Landlord to complete any such restoration and upon such
payment by Tenant to Landlord, Tenant shall be relieved of its obligations to
remove the applicable Specialty Alterations.

17.12 COUNTERPARTS

This lease may be executed in any number of counterparts, which together shall
constitute the lease. Executed signature pages of this lease transmitted by
facsimile or electronic mail shall be valid and binding as original signatures
and shall be considered an agreement of the respective parties to fully execute
and deliver originally signed copies of this lease.

17.13 CONSTRUCTION AND GRAMMATICAL USAGE

This Lease shall be governed, construed and interpreted in accordance with the
laws of The Commonwealth of Massachusetts, and Tenant agrees to submit to the
personal jurisdiction of any court (federal or state) in said Commonwealth for
any dispute, claim or proceeding arising out of or relating to this Lease. In
construing this Lease, feminine or neuter pronouns shall be substituted for
those masculine in form and vice versa, and plural terms shall be substituted
for singular and singular for plural in any place in which the context so admits
or requires. The use of the word “including” shall mean “including, without
limitation.” If there be more than one party tenant, the covenants of Tenant
shall be the joint and several obligations of each such party and, if Tenant is
a partnership, the covenants of Tenant shall be the joint and several
obligations of each of the partners and the obligations of the firm. If any
provision of this Lease is capable of two constructions, one of which would
render the provision void and the other of which would render the provision
valid, the provision shall have the meaning that renders it valid. As used in
this Lease: (a) the word “or” is not exclusive and the word “including” is not
limiting; (b) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Lease as a whole and not to any particular Article,
Section or other subdivision; and (c) the word “Lease” means the body of this
Lease and all schedules, exhibits, and attachments hereto. Wherever a period of
time is stated in this Lease as commencing or ending on specified dates, such
period of time shall be deemed (i) inclusive of such stated commencement and
ending dates, and (ii) to commence at 12:00 A.M. Eastern Time on such stated
commencement date and to end at 11:59 P.M. Eastern Time on such stated ending
date.

17.14 WHEN LEASE BECOMES BINDING

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant.

17.15 SECURITY DEPOSIT

Simultaneously with the execution and delivery of this Lease, Tenant shall
deliver to Landlord an irrevocable standby letter of credit (the “Letter of
Credit”) in the amount of the Security Deposit Amount issued in the form
attached hereto as Exhibit L/C by Silicon Valley Bank or any other bank or trust
company reasonably satisfactory to Landlord

 

70



--------------------------------------------------------------------------------

(the “Bank”). Landlord shall hold the Letter of Credit as security (the
“Security Deposit”) for the performance by Tenant of all obligations on the part
of Tenant to be kept and performed under this Lease. The Security Deposit may
not be deemed by Tenant to constitute rent for any month. Landlord shall have
the right, from time to time without prejudice to any other remedy Landlord may
have on account thereof, to draw upon the Letter of Credit if a Default has
occurred and is continuing (or as otherwise permitted pursuant to the last
sentence of this paragraph) and apply such drawn funds to Landlord’s damages
hereunder, in which event Tenant shall, within ten (10) days of request by
Landlord, restore the balance of the Letter of Credit to the Security Deposit
Amount, by issuance of a replacement Letter of Credit. Tenant shall not have the
right to call upon Landlord to apply all or any part of the Security Deposit to
cure any defaults in respect of any of the terms, provisions, or conditions of
this Lease where such default continues beyond the expiration of any applicable
notice or cure period, but such use shall be solely in the discretion of
Landlord. Tenant shall maintain the Letter of Credit, or a substitute Letter of
Credit from the Bank (or another bank approved by Landlord and conforming to the
requirements of this Section 17.15), in accordance with the terms hereof, in
full force and effect at all times through the Term and for sixty (60) days
thereafter. Notwithstanding anything to the contrary herein, Landlord shall have
no right to use or apply any portion of the Letter of Credit unless a Default of
Tenant has occurred and is continuing, or would have occurred with the giving of
notice and passage of applicable cure periods, but transmittal of a default
notice is stayed or barred by applicable bankruptcy or other similar law, or
unless Landlord is entitled to do so under the following paragraph.

If the Letter of Credit will expire before the date that is sixty (60) days
following the Expiration Date or earlier expiration of the Term, Tenant shall
replace the Letter of Credit deposited with Landlord by providing Landlord with
a substitute Letter of Credit at least thirty (30) days prior (each such 30th
day prior being referred to herein as a “Change Date”) to the expiration date of
the then effective Letter of Credit in the Security Deposit Amount. Any failure
by Tenant to provide such a substitute Letter of Credit before any Change Date
shall entitle Landlord to draw on all funds available under the Letter of Credit
then being held by Landlord and hold the same as the Security Deposit. In such
event, Landlord may require that Tenant replace such funds with a substitute
Letter of Credit in the amount of the Security Deposit Amount by notice to
Tenant. Tenant’s failure to provide a substitute Letter of Credit within ten
(10) days after the giving of such Landlord’s notice shall be deemed a Default
under this Lease for which no further notice or grace period shall apply. Any
Letter of Credit shall be freely transferable without cost to Landlord, any such
successor or any lender holding a collateral assignment of Landlord’s interest
in the Lease. If the Bank that issued the Letter of Credit then held by Landlord
(1) is placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation or any successor or similar entity, (2) fails to meet the
Minimum Rating Requirement, (3) enters into any supervisory agreement with any
governmental authority; or (4) fails to meet any capital requirements imposed by
applicable Requirements, then Landlord may require that Tenant, within thirty
(30) days of receipt of notice thereof, obtain, at Tenant’s sole cost and
expense, a substitute Letter of Credit from a different Bank satisfying the
requirements of this Lease. For the purposes of this Lease, the term “Minimum
Rating Requirement” means the short term unsecured debt obligations or
commercial paper of the Bank are rated at least A-3 by Standard & Poor’s Ratings
Group, a division of the McGraw-Hill Companies (“S&P”), or, if an S&P rating is
unavailable, P-3 by Moody’s Investors Service, Inc. (“Moody’s”), or F-3 by

 

71



--------------------------------------------------------------------------------

Fitch IBCA, Inc. (“Fitch”) in the case of accounts in which funds are held for
thirty (30) days or less, or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “BBB” by S&P or, in the event an
S&P rating is unavailable, “Baa3” by Moody’s or “BBB” by Fitch.

Within 60 days following the expiration or earlier termination of the Term,
Landlord shall return the Security Deposit or so much thereof as shall not have
theretofore been applied in accordance with the terms of this Section (or as may
be reasonably determined by Landlord to be necessary to cure any default of
Tenant hereunder that is then continuing beyond applicable notice, provided that
if such default is cured before the expiration of the applicable cure period,
any such amounts shall promptly be returned to Tenant). Landlord shall have no
obligation to pay interest on the Letter of Credit or any proceeds therefrom
except as may be expressly required below. If Landlord obtains possession of any
proceeds from the Letter of Credit, prior to applying the same to Tenant’s
obligations in accordance with the terms of this Section, Landlord shall hold
the proceeds as a cash Security Deposit as further described below.

If Landlord conveys Landlord’s interest under this Lease, the Letter of Credit
may be assigned by Landlord to Landlord’s grantee, and if so assigned, provided
that Landlord gives Tenant notice of the name of such grantee, and such grantee
acknowledges receipt to Tenant thereof and assumes by written instrument
delivered to Tenant Landlord’s obligations with respect to the Security Deposit
from and after the date of such assumption (whether expressly or by assumption
of the Lease, generally), Tenant agrees to look solely to such grantee for
proper application of the Letter of Credit in accordance with the terms of this
Section and the return thereof in accordance herewith. Upon such delivery,
Tenant hereby releases Landlord named herein of any and all liability with
respect to the Letter of Credit, the application of any proceeds thereof and its
return, and Tenant agrees to look solely to such grantee. This provision shall
also apply to subsequent grantees. Neither the holder of a mortgage nor the
lessor in a ground lease of property which includes the Premises shall ever be
responsible to Tenant for the return or application of Security Deposit, whether
or not it succeeds to the position of Landlord hereunder, unless the Security
Deposit shall have been received in hand by such holder or ground lessor. Tenant
acknowledges that Landlord may be required to pledge the proceeds of the Letter
of Credit to any lender holding a collateral assignment of Landlord’s interest
in the Lease and agrees to provide Landlord with such documentation as Landlord
may reasonably request, and to cooperate with Landlord as is reasonably
necessary (provided that Landlord pays any material and reasonable out of pocket
costs incurred by Tenant in connection therewith) to evidence the consent to
such pledge by the issuer of the Letter of Credit. Tenant may assign its rights
to the Security Deposit to any permitted assignee in connection with a permitted
assignment of this Lease by written notice to Landlord (whether expressly or by
inclusion within the assignment of the Lease).

Any portion of the Security Deposit held in the form of cash from time to time
during the term by Landlord (the “Cash Security Deposit”) shall be subject to
the following terms. The Cash Security Deposit will be held by Landlord as
security for the performance by Tenant of all obligations on the part of Tenant
to be kept and performed under this Lease. The Cash Security Deposit may not be
deemed by Tenant to constitute rent for any month. Landlord may, to the extent
permitted by Requirements, commingle the Cash Security

 

72



--------------------------------------------------------------------------------

Deposit with other funds of Landlord and no interest shall be payable to Tenant
thereon unless and except to the extent required by applicable Requirements. The
then remaining portion of the Cash Security Deposit shall be returned to Tenant
within 60 days after expiration of the Term, provided there then exists no
breach of any undertaking of Tenant hereunder for which Tenant has received
notice (and if such breach is cured before the expiration of the applicable cure
period, any such amounts shall promptly be returned to Tenant). Tenant shall not
have the right to call upon Landlord to apply all or any part of the Cash
Security Deposit to cure any defaults in respect of any of the terms,
provisions, or conditions of this Lease where such default continues beyond the
expiration of any applicable notice or cure period, but such use shall be solely
in the discretion of Landlord. Notwithstanding anything to the contrary herein,
Landlord shall have no right to use or apply any portion of the Cash Security
Deposit unless a Default of Tenant has occurred and is continuing.

Upon any conveyance by Landlord of its interest under this Lease, the Cash
Security Deposit shall be delivered by Landlord to Landlord’s grantee. Upon any
such delivery, provided Landlord gives Tenant notice of the name of such
grantee, Tenant hereby releases Landlord herein named of any and all liability
with respect to the Cash Security Deposit, its application and return, and
Tenant agrees to look solely to such grantee or transferee. This provision shall
also apply to subsequent grantees and transferees. Neither the holder of a
mortgage nor the lessor in a ground lease of property which includes the
Premises shall ever be responsible to Tenant for the return or application of
Security Deposit, whether or not it succeeds to the position of Landlord
hereunder, unless the Security Deposit shall have been received in hand by such
holder or ground lessor.

Provided that Tenant is not then in monetary or material non-monetary default
under the Lease following applicable notice from Landlord of such default, but
without regard for any cure period, Tenant shall be entitled to reduce the
Security Deposit Amount from the amount initially set forth in Section 1.2,
above, to the sum of $1,982,746.50 on one occasion following the second
anniversary of the Commencement Date by delivery of an amended or replacement
Letter of Credit to Landlord in compliance with the provisions of this
Section 17.15.

17.16 TENANT’S FINANCIAL CONDITION.

If Tenant is no longer publicly traded on a nationally recognized exchange at
any time during the term of this Lease, or tenant’s financial information ceases
to be publicly available during the Lease Term for any reason, then, within ten
(10) days after request by Landlord from time to time but in no event on more
than two occasions in any twelve (12) month period, Tenant shall deliver to
Landlord Tenant’s financial statements (which shall be audited if available and
which shall be for the latest available year and in any event for a year ended
not more than fifteen (15) months prior to Landlord’s request). Such financial
statements may be delivered by Landlord to its mortgagees and lenders and
prospective mortgagees, lenders and purchasers but shall otherwise be held in
confidence (other than disclosures required pursuant to applicable
Requirements). Tenant represents and warrants to Landlord that each such
financial statement shall be true and accurate as of the date of such statement.

 

73



--------------------------------------------------------------------------------

17.17 ROOFTOP AND CONDUIT RIGHTS

Notwithstanding anything contained in this Lease to the contrary, Tenant shall
have the right, at no charge, but subject to Landlord’s reasonable approval of
all aspects thereof, including, without limitation, the plans and specifications
and the contractors therefore, to use the roof of the Building (other than the
areas reserved to Landlord for use by Landlord and anyone claiming by through or
under Landlord in the location indicated on Exhibit RESERVED ROOF AREA attached
hereto (the “Reserved Roof Area”)) to install, maintain, repair, replace and
operate appropriate equipment for use by occupants of the Premises (including,
without limitation, a reasonable number of microwave or satellite dishes,
antennae, and a reasonable amount of air conditioning equipment) (collectively,
the “Roof Equipment”) and access conduits from the Roof Area through the core
areas in the Building to be installed by Tenant to the Premises in connection
therewith. In addition, Tenant shall have the right, at Tenant’s sole cost and
expense, to connect the Rooftop Equipment to electrical power via such conduits.
Tenant, at Tenant’s cost, shall extend Landlord’s existing electrical service on
the roof of the Building as is necessary to serve the Roof Equipment. Tenant may
use the roof space solely for Tenant’s own use and for the concurrent use by any
subtenant or assignee of any material portion of the Premises (but not for
resale purposes). In connection therewith, Landlord shall make available to
Tenant access to the roof space for the construction, installation, maintenance,
repair, operation and use of Tenant’s Roof Equipment. Tenant shall comply with
Landlord’s reasonable instructions to preserve the roof warranty and shall be
responsible for all repairs and maintenance to the roof required as a result of
Tenant’s installation, maintenance, repair, replacement or operation of any such
equipment. In addition, without limiting any other provision of this Lease, the
following provisions shall be applicable to the Roof Area to the extent that the
Roof Area is utilized by Tenant:

(a) All work and installations on the roof shall be performed in accordance with
the approved plans and specifications, in a good and workerlike manner and in
compliance with all applicable legal requirements;

(b) Tenant shall repair any damage to the roof caused by Tenant’s installation
and operation of the Rooftop Equipment, except to the extent due to the
negligence or willful misconduct of Landlord or any Landlord Party;

(c) Tenant shall defend, indemnify and hold Landlord harmless from and against
all loss, cost, damage and expense including, without limitation, reasonable
attorneys’ fees, and all claims for damage or injury arising out of Tenant’s
misuse of the roof (except to the extent due to the negligence or willful
misconduct of Landlord or any Landlord Party);

(d) Tenant shall not place a load upon the roof in excess of the design load
capacity therefor;

(e) At the expiration or earlier termination of this Lease, Tenant shall, at its
expense, remove the Roof Equipment from the roof and repair all damage caused by
such removal; and

 

74



--------------------------------------------------------------------------------

(f) Landlord reserves the right at any time and from time to time (i) at
Landlord’s expense to relocate Tenant’s equipment and installations to other
areas on the roof in a good, workerlike and expeditious manner, in accordance
with all Requirements, and in a manner that preserves the functionality of such
equipment and installations and (ii) to require Tenant, at Landlord’s out of
pocket expense (but includable in the calculation of Operating Costs to the
extent not otherwise excluded, e.g., to the extent not a prohibited capital
replacement or improvement), to temporarily remove from the roof all of its
equipment and installations to the extent necessary to permit Landlord to
perform repairs or other necessary work on the roof. Following any such
temporary removal or relocation (to the extent possible, to other areas of the
roof), Landlord agrees to cause such repairs or other necessary work on the roof
to be completed as expeditiously as possible.

If Tenant’s Roof Equipment materially interferes with any telecommunications,
mechanical or other systems servicing the Building in excess of that permissible
under Requirements (to the extent that such regulations apply and do not require
those providing such services to correct such interference), Tenant shall within
five (5) Business Days of notice of a claim of interference cooperate with
Landlord to determine the source of the interference and effect a prompt
solution at Tenant’s expense. In the event Tenant disputes Landlord’s allegation
that Tenant’s Roof Equipment are causing a problem with the Building’s equipment
in writing delivered within five (5) Business Days of receiving Landlord’s
notice claiming such interference, then Landlord and Tenant shall meet to
discuss a solution, and if within seven (7) days of their initial meeting
Landlord and Tenant are unable to resolve the dispute, then the matter shall be
submitted to arbitration in accordance with the provisions set forth in Article
XX. As an accommodation to Landlord and upon Landlord’s written request from
time to time, Tenant shall provide Landlord with such technical specifications
and other information regarding the Roof Equipment as is in Tenant’s possession
or control to enable Landlord to determine whether the Roof Equipment will
interfere with any after-installed equipment of other tenants or occupants of
the Building (Tenant having no obligation to prevent interference with any such
after-installed equipment of other tenants or occupants and having no
responsibility for the accuracy of any such information provided to Tenant by
third parties). Tenant’s provision of such technical specifications and other
information requested by Landlord shall not constitute Tenant’s approval of any
installation of equipment of other tenants or occupants of the Building and
shall not constitute Tenant’s agreement or representation regarding whether
interference will or will not result. Landlord shall use commercially reasonable
efforts to require the removal of any such after-installed equipment of other
tenants or occupants if such after-installed equipment causes interference with
Tenant’s Roof Equipment, whether installed before or after such other equipment
is installed. In addition, Landlord agrees that it will include a reference to
such prohibition on interference in all lease agreements with other tenants or
occupants of the Building having the appurtenant right to use the roof for the
installation of Roof Equipment.

17.18 NOTICE OF LEASE

In the event this Lease or a copy thereof shall be recorded by Tenant, then such
recording shall constitute a Default by Tenant under Article XIV hereof
entitling Landlord to immediately

 

75



--------------------------------------------------------------------------------

terminate this Lease. At the request of either Landlord or Tenant, the parties
shall execute a document in recordable form containing only such information as
is necessary to constitute a Notice of Lease under Massachusetts law. All costs
of preparation and recording such notice shall be borne by the requesting party.
At the expiration or earlier termination of this Lease, Tenant shall provide
Landlord with an executed termination of the Notice of Lease in recordable form,
which obligation shall survive such expiration or earlier termination.

17.19 NO SURRENDER

The delivery of keys to any employee of Landlord or to Landlord’s agents or
employees shall not operate as a termination of this Lease or a surrender of the
Premises.

17.20 COVENANT OF QUIET ENJOYMENT

Subject to the to the terms and conditions of this Lease and the easements and
restrictions of record applicable to the Lot listed on Exhibit ENCUMBRANCES,
Tenant shall lawfully, peaceably, and quietly have, hold, occupy, and enjoy the
Premises during the term hereof, without hindrance or ejection by Landlord or by
any persons claiming under Landlord during the Lease Term. The foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied.

17.21 NO PERSONAL LIABILITY

Tenant agrees to look solely to Landlord’s then-equity interest in the Building
and the Lot at the time owned, and in any sale, taking, and insurance proceeds
therefrom, for recovery of any judgment from Landlord; it being specifically
agreed that neither Landlord (whether Landlord be a manager, member, individual,
partnership, firm, corporation, limited liability company, trustee, fiduciary,
or other entity) nor any partner, member, officer, trustee, manager, fiduciary,
beneficiary, shareholder or director of Landlord, nor any trust of which any
person holding Landlord’s interest is trustee nor any successor in interest to
any of the foregoing shall ever be personally liable for any such judgment, or
for the payment of any monetary obligation to Tenant. The covenants of Landlord
contained in this Lease shall be binding upon Landlord and Landlord’s successors
only with respect to breaches occurring during Landlord’s and Landlord’s
successors’ respective periods of ownership of Landlord’s interest hereunder.

No partner, member, officer, trustee, manager, fiduciary, beneficiary,
shareholder or director of Tenant, nor any trust of which any person holding
Tenant’s interest is trustee nor any successor in interest to any of the
foregoing shall ever be personally liable for any judgment against Tenant, or
for the payment of any monetary obligation to Landlord.

Neither Landlord nor Tenant shall ever be liable for any loss of business or any
indirect or consequential damages under this Lease except as expressly set forth
in Section 17.11 hereof and that no remedy expressly provided hereunder shall be
deemed indirect or consequential. This paragraph shall not be deemed to limit or
otherwise affect either party’s right to obtain injunctive relief or specific
performance or availability of any other right or remedy which may be accorded
such party by law or the Lease.

 

76



--------------------------------------------------------------------------------

17.22 NOTICES

Whenever, by the terms of this Lease, any bill, statement, demand, notice,
request, or other communication shall or may be given either to Landlord or to
Tenant, the same shall be in writing and shall be delivered by hand or sent by
registered or certified mail, postage prepaid or by nationally recognized
overnight courier (such as Federal Express or U.S. Postal Service Express Mail):

If intended for Landlord, addressed to at the address set forth in Section 1.2
with a copy to DLA Piper LLP (US), 33 Arch Street, 26th Floor, Boston, MA 02110,
Attn: Barbara A. Trachtenberg, Esq., or to such other addresses as may from time
to time hereafter be designated by Landlord by like notice.

If intended for Tenant, addressed to Tenant at the address set forth in
Section 1.2, with a copy to Latham & Watkins LLP, John Hancock Tower, 20th
Floor, 200 Clarendon Street, Boston, MA 02116, Attention: John H. Chory, Esq.,
or to such other address or addresses as may from time to time hereafter be
designated by Tenant by like notice.

Any such bill, statement, demand, notice, request or other communication shall
be deemed effective upon delivery, or refusal to accept delivery, whichever
occurs first, at the address or addresses of the intended recipient, as set
forth above. Notices for either party may be given by counsel for such party. In
no event shall a post office box be acceptable for designation of a notice
address under this Lease. Default notices to Tenant and Landlord shall, in
addition, be delivered in accordance with the provisions set forth in Sections
14.1 and 14.2, respectively.

17.23 ANTI-TERRORISM REPRESENTATIONS

Each party represents and warrants to the other that: (a) it is not, and shall
not during the Term of this Lease become, a person or entity with whom the other
party is restricted from doing business under the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA
Patriot Act”) and Executive Order Number 13224 on Terrorism Financing, effective
September 24, 2001 and regulations promulgated pursuant thereto, including,
without limitation, persons and entities named on the Office of Foreign Asset
Control Specially Designated Nationals and Blocked Persons List (collectively,
“Prohibited Persons”); and (b) to the best of such party’s knowledge, such party
is not currently conducting any business or engaged in any transactions or
dealings, or otherwise associated with, any Prohibited Persons; and (c) such
party will not in the future during the Term of this Lease knowingly engage in
any transactions or dealings, or be otherwise associated with, any Prohibited
Persons. The representations and warranties contained in this Section 17.23
shall be continuing in nature and survive the expiration or earlier termination
of this Lease. In connection with the foregoing, it is expressly agreed that any
breach by either party of the foregoing representations and warranties shall be
deemed a default by such party under this Lease and shall be covered by the
indemnity provisions contained herein.

 

77



--------------------------------------------------------------------------------

17.24 CONFIDENTIALITY

Tenant agrees this Lease and the terms hereof, shall be treated as confidential
and will not be disclosed to anyone in any fashion by Tenant, except to its
affiliates, lenders, employees, attorneys, accountants, other professionals and
agents, each of whom shall agree to keep this Lease and the terms hereof
confidential, unless specifically agreed to by Landlord in writing or otherwise
to the extent required pursuant to applicable Requirements (provided that Tenant
shall consult with Landlord prior to making any disclosure of this Lease and the
terms hereof required pursuant to applicable Requirements). The provisions of
this Section 17.24 shall survive the expiration or earlier termination of this
Lease.

17.25 DUE AUTHORITY

Landlord and Tenant each warrant to the other that it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with full power and authority to execute and deliver this Lease,
that this Lease constitutes the valid and legally binding obligation of such
party, enforceable in accordance with its terms, and that the undersigned
representatives are duly authorized to execute and deliver this Lease on behalf
of such party.

17.26 COUNTERPART SIGNATURES

This Lease may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

17.27 TENANT’S NAME

Landlord shall not use Tenant’s trademark(s) or logo(s) without Tenant’s prior
written consent in connection with any promotional or marketing materials or
otherwise knowingly (provided, however, that this Section 17.27 shall not be
deemed to prevent Landlord from using pictures of the Building in such
promotional or marketing materials, whether or not such trademark(s) or logo(s)
are visible in such pictures).

17.28 INTENTIONALLY OMITTED.

17.29 REIMBURSEMENT OF OUT-OF-POCKET COSTS

Whenever this Lease shall provide that Landlord or Tenant shall pay the
out-of-pocket costs of the other party, such out-of-pocket costs shall be
commercially reasonable where specified as such and (a) whenever a party
requests reimbursement for its out-of-pocket costs, such party shall deliver to
the requesting party bills, receipts, invoices or other documentation reasonably
evidencing such costs, and (b) if such documentation is not so delivered with
five (5) days after request thereof, the time periods set forth herein with
respect to any such payments shall be tolled until five (5) days after delivery
to the requesting party of such documentation. Subject to the provisions of this
Section 17.29, any additional rent for which no time period is expressly
provided in this Lease for the payment thereof, shall be due and payable within
thirty (30) days after demand from Landlord.

 

78



--------------------------------------------------------------------------------

17.30 MODIFICATIONS

Any modification or amendment of this Lease shall be in writing and shall be
executed by the party to be charged.

17.31 LANDLORD’S REPRESENTATIONS AND WARRANTIES

Landlord represents and warrants to Tenant that (a) as of the Commencement Date,
all Building systems shall be in good working order, (b) as of the Commencement
Date, the Building’s electrical system shall be fully functional, (c) as of the
Commencement Date, the Premises and the Building shall be in compliance with all
Requirements, (d) as of the date hereof, there is no condemnation of any part of
the Building currently pending, nor has Landlord received notice that any such
condemnation is threatened, and (f) as of the date hereof, there are no special
assessments (or public construction in roadways adjacent to the Building)
presently pending by governmental authorities, nor has Landlord received notice
that any assessment or adjacent roadway construction is pending.

ARTICLE XVIII

RIGHT OF FIRST OFFER TO PURCHASE

18.1 RIGHT OF FIRST OFFER TO PURCHASE

The first time during the Lease Term Landlord intends to transfer its Ownership
Interest In The Building (as defined below) to a third party that is not a
transaction otherwise exempt from this Article XVIII as described below,
Landlord shall give notice of such intention to Tenant (“Landlord’s Offer
Notice”). Tenant shall have a period of fourteen (14) days following Tenant’s
receipt of Landlord’s Offer Notice (the “Negotiation Period”) to negotiate in
good faith with Landlord for the purchase of the Ownership Interest In The
Building; provided, however, in no event shall Landlord be required to accept
any terms and conditions proposed by Tenant provided that Landlord negotiates in
good faith (Tenant’s rights under this Article XVIII being collectively referred
to herein as Tenant’s “First Offer Right”). Landlord and Tenant shall negotiate
in good faith to reach agreement on a mutually acceptable purchase price and
purchase and sale agreement by the end of the Negotiation Period, it being
understood, however, that neither party shall have any obligation whatsoever to
accept the terms and conditions proposed by the other during such negotiations
or to enter into a purchase and sale agreement for the Ownership Interest In The
Building on terms not acceptable to such party in its sole and absolute
discretion. If the parties agree on terms and conditions within the Negotiation
Period, Landlord and Tenant shall deliver to each other an executed copy of the
purchase agreement agreed to by the parties during the Negotiation Period (the
“Purchase Agreement”). The parties agree that the Purchase Agreement shall
provide for a closing date that is not more than thirty (30) days after the end
of the Negotiation Period. A “transfer” for the purposes of this Section 18.1
includes a sale, ground lease or any other conveyance or transfer by the Persons
having an Ownership Interest In The Building. Landlord shall not, in bad faith,
structure any transfer in a manner intended to evade the application of this
Section 18.1 (e.g. by accomplishing the transfer of an Ownership Interest In The
Building in a series of related transfers).

 

79



--------------------------------------------------------------------------------

If the parties are unable to agree upon a Purchase Agreement during the
Negotiation Period, or if Tenant shall fail to deliver a copy of the Purchase
Agreement signed by Tenant by the end of the Negotiation Period, or if Tenant
shall expressly waive in writing its First Offer Right hereunder, the provisions
of this Article XVIII shall terminate and thereafter be null and void.

As used in this XVIII, the following terms shall have the following meanings:

(a) “Ownership Interest In The Building” means ownership interests representing
100% of the direct or indirect ownership of the Building including, without
limitation, the direct or indirect ownership interest in the Building held by
(a) any Person that holds title to the Building (“Title Holder”), (b) any Person
that owns a legal or beneficial interest in the Title Holder (“Owner of Title
Holder”), and (c) any Person that owns the legal or beneficial interest in the
Owner of Title Holder, and so on. A ground lease of the Lot shall constitute a
transfer of an Ownership Interest In The Building if such transfer, had it been
of an interest in the Building, would have resulted in a transfer of 100% of the
direct or indirect ownership of the Building.

(b) “Person” means any natural person or legal entity.

Tenant’s rights pursuant to this Article XVIII shall be limited to only the
Tenant originally named hereunder and its Successor Entities, and such rights
shall not be otherwise transferable. In addition, this Article XVIII shall not
be available while a Default by Tenant is continuing hereunder and shall expire
on the first to occur of the date that is 12 months prior to the expiration of
the Lease Term, as the same may be extended, or the date that Tenant first
subleases, in the aggregate, at least 25% of the Premises for the remainder of
the Term. Tenant’s rights pursuant to this Article XVIII shall be a one-time
right only and if Tenant does not purchase the Building after receipt of the
first Landlord’s Offer Notice Tenant shall have no further right to purchase the
Building and this Article XVIII shall terminate and be of no further force and
effect. Nothing in this Article shall be construed to grant to Tenant any rights
or interest in any real property, and any claims by Tenant alleging a failure of
Landlord to comply herewith shall be limited to claims for monetary damages or
any other available equitable remedy, including an action for restraint by
injunction. The prevailing party in any such action pursuant to the immediately
preceding sentence shall be entitled to claim and collect all of its reasonable
costs and expenses (including attorneys’ fees, arbitration fees, witness fees
and court reporter costs) incurred in connection with such action. In the event
that Landlord prevails in any such action, Tenant shall indemnify, defend and
hold harmless Landlord for any loss, cost, damage or injury that Landlord
suffers on account of the delay caused by such proceeding, including without
limitation any lost tenant leases for space in the Building or change in market
conditions directly affecting a lease for tenant space in the Building. Tenant
may not assert and hereby waives any rights in any real property, nor may Tenant
file any lis pendens or similar notice with respect thereto.

In no event shall the provisions of this Article XVIII apply to:

(1) an exercise of a power of sale or other means of foreclosure by a bona fide
mortgagee or the acceptance of a deed in lieu of foreclosure by such mortgagee
or its nominee.

 

80



--------------------------------------------------------------------------------

(2) any sale/leaseback transaction made in connection with a bona fide
financing, provided that the seller/lessee under any such transaction shall be
bound by the provisions of this Article XVIII at such time, if any, as such
seller/lessee reacquires title to the Building

(3) any sale or transfer of the Building (including by ground lease) to a
partnership, corporation, limited liability company, trust or other entity that
is under control by, common control with, or controls Landlord or any direct or
indirect owner of Landlord, but any such transferee shall hold title subject to
Tenant’s rights under this Article XVIII;

(4) any transfer in the nature of a financing transaction with a financial
institution that is made for a bona fide business purpose (i.e., other than in
order to allow a transfer of the Building in avoidance of Tenant’s rights under
this Article XVIII), including without limitation the granting of, or
foreclosure or deed-in-lieu of foreclosure, under a mortgage; or

(5) the implementation of the historic tax credit structure described in
Section 16.1(e).

Time is of the essence with respect to the matters set forth in this Article
XVIII. Upon (x) any sale of the Building, or (y) the exercise of a power of sale
or other means of foreclosure by a bona fide mortgagee or the acceptance of a
deed in lieu of foreclosure by such mortgagee or its nominee pursuant to clause
(1), above, this Article XVIII shall be of no further force and effect. Upon
such sale, Landlord shall be released from any and all claims arising under the
Lease.

Any Landlord’s Offer Notice and information obtained by Tenant in connection
therewith, and any information regarding a sale of the Building, provided to
Tenant by Landlord pursuant to this Article XVIII shall be held confidential by
Tenant and not disclosed to any third party except as required by law or in
connection with any dispute between Landlord and Tenant regarding this
Article XVIII and for disclosures to Tenant’s attorneys and third-party
consultants to the extent such attorneys and consultants are reasonably required
for Tenant to evaluate such information and, in each case, provided that such
attorneys and consultants are made subject to the provisions of this paragraph.
Any such information shall be returned by Tenant to Landlord in the event that
Tenant’s rights under this Article XVIII terminate in accordance with the terms
hereof. Nothing in this Article XVIII shall obligate Landlord to transfer its
Ownership Interest In The Building or offer to do the same at any time during
the term of this Lease, except as expressly set forth in this Article XVIII.

ARTICLE XIX

RIGHT OF FIRST OFFER TO LEASE

19.1 RIGHT OF FIRST OFFER TO LEASE

Landlord hereby grants to Tenant the option to lease, upon the terms and
conditions hereinafter set forth (but subject to the rights of any tenants
entering into leases after Tenant has

 

81



--------------------------------------------------------------------------------

waived or otherwise failed to timely exercise its rights under the provisions of
this Section 19.1), the portion of the sub-basement level of the Building
identified on EXHIBIT OFFER SPACE attached hereto (the “Offer Space”) that
becomes available for office leasing (as determined in accordance with
subsection (a) below) during the Offer Period (hereinafter defined) prior to
Landlord entering into a lease for such space with another party. The Offer
Space shall be deemed to be “available for office leasing” when Landlord is
prepared to offer to lease such space to third parties for office purposes (as
opposed to retail purposes in whole or in part), other than pursuant to offers
exempt from Tenant’s rights as set forth above. The rights of Tenant under this
Section 19.1 are personal to Tenant and any assignee of this Lease (but may not
be exercised by any subtenants or other transferees, other than any Successor
Entity or Related Corporation).

A. Prior to Landlord’s entering into a lease for all or any portion of the Offer
Space that is available for office leasing during the Offer Period, Landlord
shall give Tenant a written notice (the “Offer Notice”) setting forth the
location, the rentable area, the rental rate, and the estimated date on which
the space will be available (the “Offer Space Commencement Date”).

B. Tenant’s right to lease the Offer Space shall be exercisable by written
notice (the “Acceptance Notice”) from Tenant to Landlord delivered not later
than fourteen (14) Business Days after the Offer Notice is delivered to Tenant,
time being of the essence. If Tenant does not exercise such right to lease the
Offer Space, then Landlord shall have the right thereafter to lease such space
to another prospective tenant without offering such space to Tenant (subject to
the provisions below). If Tenant has validly exercised its option to lease the
Offer Space, then the Offer Space shall be included in the Premises, subject to
all the agreements, terms and conditions of the Lease as modified by the terms
set forth in the applicable Offer Notice (but Landlord shall have no obligation
to construct any Landlord’s Work or provide any Allowance or additional
Refurbishment Allowance with respect to any Offer Space accept as expressly set
forth in the Offer Notice, and Tenant shall not have any right to use or occupy
the Offer Space for retail purposes until the Retail Lockout Period has
expired).

C. With respect to any Offer Space that Tenant does not elect to lease in a
timely manner pursuant to the foregoing provisions (“Rejected Offer Space”),
Landlord shall have the right thereafter to lease the Rejected Offer Space to
another prospective tenant for office or retail use without offering such space
to Tenant; provided, however, that if (i) Landlord has not executed a letter of
intent (whether or not binding) for the Rejected Offer Space with a prospective
tenant within six (6) months following the date by which Tenant was permitted to
deliver an Acceptance Notice to lease such space, (ii) the Rejected Offer Space
shall be available for office leasing at a later date following such six
(6) month period (i.e., any third-party tenant leasing such space in accordance
with the provisions of this Section shall fail to extend or renew its term), or
(iii) if Landlord offers to lease the Rejected Offer Space for office purposes
at a Base Rent that is less than 96% of the Base Rent offered to Tenant in the
applicable Offer Notice, then the Rejected Offer Space shall again constitute
Offer Space, and Landlord shall be required to offer to lease such space to
Tenant in accordance with all of the terms of this Section 19.1 if it is
available for office leasing.

 

82



--------------------------------------------------------------------------------

D. Tenant’s right to lease Offer Space is subject to the condition that a
monetary or material non-monetary Default shall not then be continuing on the
date Tenant exercises its option to lease the Offer Space or on the Offer Space
Commencement Date.

E. If Tenant has validly exercised its option to lease the Offer Space, then,
effective as of the applicable Offer Space Commencement Date, such Offer Space
shall be included in the Premises, subject to all of the terms, conditions and
provisions of the Lease except that:

(1) the Rent shall be the rate specified in the applicable Offer Notice (e.g.,
which shall require the adjustment of Tenant’s Proportionate Share unless the
Rent structure in the Offer Notice dictates otherwise);

(2) the rentable area in the Premises shall be increased by the number of square
feet of rentable area of the Offer Space to be leased by Tenant;

(3) the term of Tenant’s lease of the Offer Space shall commence on the
applicable Offer Space Commencement Date and shall expire coterminous with the
expiration or earlier termination of the Lease Term; and

(4) except as otherwise set forth in this Section 19.1, Tenant’s lease of the
Offer Space shall be subject to all of the terms and conditions of the Lease.

F. If Landlord fails to deliver to Tenant possession of the Offer Space as, and
when, required pursuant to the terms of this Section 19.1 for any reason outside
of Landlord’s reasonable control, including, without limitation, the holding
over of any tenants or occupants of such Offer Space, Landlord shall not be
subject to any liability for failure to deliver possession; provided, however,
that if Landlord fails to deliver possession of the Offer Space as a result of a
holding over by the previous tenant or occupant of such space, Landlord, at its
sole cost and expense, shall promptly and diligently use commercially reasonable
efforts to regain possession of such space (including, without limitation, the
commencement of eviction proceedings within a reasonable period of time (not to
exceed three months) to dispossess any tenants or occupants) in order to deliver
such space to Tenant pursuant to the terms of this Section 19.1. The failure of
Landlord to deliver possession of any Offer Space shall not affect either the
validity of this Lease or the obligations of either Landlord or Tenant
hereunder, or be construed to extend the expiration of the Lease Term either as
to such Offer Space or the balance of the Premises, and Tenant’s Rent
obligations with respect to the Offer Space shall not commence until the date
Landlord delivers to Tenant possession thereof in the condition required by the
terms of this Section 19.1. Notwithstanding the foregoing, if Landlord fails to
deliver possession of the Offer Space to Tenant within one hundred eighty
(180) days following the date by which Landlord is required to do so, Tenant
may, at its sole option and as its sole remedy, revoke its exercise of the
option to lease such Offer Space by delivering to Landlord a written notice
thereof (a “ROFO Revocation Notice”). In the event that Tenant shall deliver a
ROFO Revocation Notice to Landlord, Tenant’s exercise of the option to lease the
Offer Space shall be deemed to be null and void effective as of the thirtieth
(30th) day following Tenant’s delivery of such notice, unless Landlord has
delivered such Offer Space to Tenant, in the condition required by the terms of
this Section 19.1 prior to the expiration of such thirty (30) day period. If
Tenant’s exercise of the option to lease the Offer Space is deemed null and void
in accordance with the immediately preceding sentence, then it shall be deemed
that such Offer Space has not been offered to Tenant and the applicable
provisions of this Section 19.1 shall continue in full force and effect.

 

83



--------------------------------------------------------------------------------

G. Upon the valid exercise by Tenant of its option to lease Offer Space,
Landlord and Tenant shall promptly enter into a written supplement to the Lease
reflecting the terms, conditions and provisions applicable to such Offer Space,
as determined in accordance with the terms of this Section 19.1; provided,
however, that the failure of the parties to execute and deliver such amendment
shall not negate Tenant’s lease of the Offer Space or the parties’ respective
rights and obligations with respect thereto.

H. As used herein, the term “Offer Period“ shall mean the period commencing on
the Commencement Date and expiring on the date that is twelve (12) months prior
to the then scheduled expiration of the Lease Term, as the same may have been
extended.

ARTICLE XX

ARBITRATION

20.1 Whenever (A) (1) Tenant shall be in default of any of the terms,
provisions, or conditions of this Lease on Tenant’s part to be performed beyond
the expiration of any applicable notice or grace period provided for herein,
(2) Tenant disputes the existence of such default, and (3) such default would
prevent Tenant from exercising any option or right to extend or renew the
original term of this Lease or any option or right to add additional space to
the Premises originally demised hereunder, or (B) this Lease expressly provides
that a matter shall be determined by arbitration, such dispute under this Lease
may be submitted to arbitration by either party under the then prevailing rules
of the American Arbitration Association (“AAA”) before a single arbitrator under
the Expedited Procedures provisions of the Commercial Arbitration Rules of the
AAA (the “AAA Rules”).

20.2 The arbitrator conducting any arbitration shall be bound by the provisions
of this Lease and shall not have the power to add to, subtract from, or
otherwise modify such provisions. Landlord and Tenant shall sign all documents
and do all other things reasonably necessary to submit any such matter to
arbitration and waive any and all rights they or either of them may at any time
have to revoke their agreement hereunder to submit to arbitration and to abide
by the decision rendered thereunder, which shall be binding and conclusive on
the parties and shall constitute an “award” by the arbitrator within the meaning
of the AAA Rules and applicable law. Judgment may be had on the decision and
award of the arbitrators so rendered in any court of competent jurisdiction.
Each arbitrator shall be a qualified, disinterested and impartial person who
shall have had at least ten (10) years’ experience in Boston in an occupation
connected with the matter of the dispute. Landlord and Tenant may each appear
and be represented by counsel before such arbitrator and submit such data and
memoranda in support of their respective positions in the matter in dispute as
may be reasonably necessary or appropriate under the circumstances. Each party
hereunder shall pay its own costs, fees and expenses (including, without
limitation, counsel, experts and presentation of proof) in connection with any
arbitration or other action or proceeding brought under this Article XX, and the

 

84



--------------------------------------------------------------------------------

expenses and fees of the arbitrator selected shall be shared equally by Landlord
and Tenant. Notwithstanding any contrary provisions hereof, the arbitrator may
award damage costs, reasonable attorneys’ fees and interest. If (i) the
arbitrator shall award judgment solely to either party (the “Prevailing Party”),
and (ii) the other party (the “Non-Prevailing Party”) shall not comply with the
terms of such judgment, and (iii) the Prevailing Party shall commence an action
to enforce the judgment, and (iv) the Prevailing Party is successful in such
action, then the Non-Prevailing Party shall pay the Prevailing Party’s
out-of-pocket expenses and reasonable attorneys’ fees in connection with the
enforcement of the arbitrators’ judgment.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES FOLLOW]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the date first set forth in Section 1.2, above.

 

LANDLORD: LINCOLN SUMMER STREET VENTURE, LLC, a Delaware limited liability
company By:   Lincoln-Summer Street LLC, its managing member By:   Lincoln
Non-Managing Member, Inc., its manager By:  

/s/ W. Frank Cofer

Name:  

W. Frank Cofer

Title:  

Vice President

TENANT: LOGMEIN, INC., a Delaware corporation

By:  

/s/ Michael Simon

Name:  

Michael Simon

Title:  

CEO

By:  

/s/ James Kelliher

Name:  

James Kelliher

Title:  

CEO



--------------------------------------------------------------------------------

EXHIBIT DEFINITIONS

DEFINITIONS

 

AAA

     84   

AAA Rules

     84   

Acceptance Notice

     82   

ADA

     24   

Additional Time

     56   

Agreed Tenant Delay

     5   

Allowance

     7   

Alterations

     29   

Approvals

     24   

Approved Building Trades Department Contractor or Subcontractor

     32   

ASB

     32   

Bank

     70   

Base Building Work

     1   

Base Operating Costs Year

     4   

Base Price

     9   

BBW Plans and Specifications

     1   

BCTD

     32   

Cables

     32   

Cash Security Deposit

     72   

Change Date

     71   

Commencement Date

     1   

Commencement Letter

     4   

Construction Documents

     6   

control

     41   

Cut-Off Date

     8   

Default

     59   

Default of Tenant

     59   

Designated Arbitrator

     13   

Direct Costs

     8   

Eligible Costs

     7   

Estimated Completion Date

     55   

Estimated Operating Costs Payment

     15   

Estimated Operating Costs Statement

     15   

examiner

     22   

Excess Tenant Improvements

     7   

Expiration Date

     2   

Extension Notice

     8   

Extension Term

     8   

Fair Market Rent

     8   

FF&E Work

     10   

Fire Stairs

     6   

First Offer Right

     79   

Fitch

     71   

 

1



--------------------------------------------------------------------------------

Fully Assessed Real Estate Taxes

     14   

GAAP

     17   

Hazardous Materials

     28   

HVAC Service

     44   

indemnified party

     50   

indemnifying party

     50   

Landlord

     1   

Landlord Delay

     12   

Landlord Party

     49   

Landlord’s Change Estimate Notice

     5   

Landlord’s Offer Notice

     79   

Landlord’s Work

     6   

Lease Interest Rate

     10   

Lease Term

     9   

lease year

     16   

Letter of Credit

     70   

Main Stair

     35   

Material Service Interruption

     49   

Minimum Rating Requirement

     71   

Minor Sublease

     42   

Moody’s

     71   

Negotiation Period

     79   

Non-Prevailing Party

     84, 14   

Occupancy Documentation

     1   

Offer Notice

     82   

Offer Period

     83   

Offer Space

     81   

Offer Space Commencement Date

     82   

Operating Costs

     16   

Operating Costs Payment

     14   

Operation

     16   

Owner of Title Holder

     80   

Ownership Interest In The Building

     79   

partial damage

     55   

Permitted Alterations

     29   

Person

     80   

Prevailing Party

     84, 14   

Prohibited Persons

     77   

Prohibited Tenant

     39   

Prohibited Uses

     3   

Property

     16   

Punch List Items

     1   

Purchase Agreement

     79   

Qualified Arbitrator

     13   

qualified broker

     8   

Refurbishment Allowance

     35   

 

2



--------------------------------------------------------------------------------

Rejected Offer Space

     82   

Related Corporation

     41   

Removal Notice

     69   

Rent

     9   

Requirement

     30   

Reserved Roof Area

     73   

Restoration Notice

     55   

Retail Lockout Period

     3   

ROFO Revocation Notice

     83   

Roof Deck

     7   

Roof Equipment

     73   

Rules and Regulations

     23   

S&P

     71   

Schematic Plans

     6   

Security Agreement

     43   

Security Deposit

     70   

Service Interruption

     48   

Service Interruption Notice

     49   

SNDA

     64   

Soft Costs

     7   

Specialty Alterations

     35   

Substantial Completion

     1   

substantial damage

     55   

Substantially Complete

     1   

Successor Entity

     41   

Target Commencement Date

     7   

Tax Excess

     12   

Tax Period

     12   

Taxes

     11   

Tenant

     1   

Tenant Delay

     2   

Tenant Improvements

     6   

Tenant Improvements Change Order

     7   

Tenant Improvements Reconciliation Statement

     8   

Tenant Partner

     41   

Tenant Party

     50   

Tenant Requested Change

     4   

Tenant Submission Deadlines

     6   

Tenant’s Property

     32   

Term

     9   

Title Holder

     79   

transfers

     36   

Two-Broker Period

     8   

USA Patriot Act

     77   

Work

     32   

Year-End Operating Costs Statement

     15   

 

3



--------------------------------------------------------------------------------

EXHIBIT FP

PREMISES

[see attached]

 

1



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg91.jpg]

 

2



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg92.jpg]

 

3



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg93.jpg]

 

4



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg94.jpg]

 

5



--------------------------------------------------------------------------------

EXHIBIT WORK LETTER

I. Base Building Work and Completion of Landlord’s Work.

(A) Landlord, at its sole cost and expense except as expressly set forth herein,
is in the process of undertaking and shall undertake, certain Building
renovations (collectively, “Base Building Work”) in accordance with the plans
and specifications attached hereto as Attachment 1 (as they may be modified
pursuant to this Section I.A, “BBW Plans and Specifications”). The Base Building
Work is to be constructed in a good and workerlike manner, free of liens,
asbestos, asbestos-containing materials, and any other toxic or hazardous
substances or materials other than materials customarily found in construction
materials in the construction of similar projects in the downtown Boston area
and other than as disclosed on Exhibit EXISTING CONDITIONS, in accordance with
the BBW Plans and Specifications and otherwise in compliance with all applicable
Requirements (including without limitation Article 37 of the Boston Zoning
Code), by Landlord’s contractor, Suffolk Construction Company, or another
contractor reasonably selected by Landlord. Notwithstanding anything to the
contrary set forth in the Lease, Landlord is responsible, at Landlord’s sole
cost and expense, for causing the discharge of any mechanic’s or other liens
arising from the Base Building Work. Landlord shall promptly commence the Base
Building Work following the date of the Lease and use diligent efforts to
Substantially Complete the Landlord’s Work (as defined below) on or before the
Target Commencement Date. “Substantial Completion” and “Substantially Complete”
shall mean, that (i) all of Landlord’s Work has been completed in accordance
with (A) the provisions of this Lease applicable thereto, (B) with respect to
the Base Building Work, the BBW Plans and Specifications as the same may have
changed in accordance with any applicable Tenant Requested Change and this
Exhibit WORK LETTER, and, with respect to the Tenant Improvements (as defined
below), in compliance with the Construction Documents in all material respects
as the same may have changed in accordance with any applicable Tenant
Improvements Change Order and this Exhibit WORK LETTER, and (C) all applicable
Requirements, except for details or adjustments of a typical punch-list nature
in similar projects (the “Punch List Items”) as would not interfere with
Tenant’s use and occupancy of the Premises for the intended use other than de
minimis interference consistent with the nature of completing Punch List Items,
(ii) Landlord shall have delivered to Tenant architects’ certificates certifying
the Substantial Completion of Landlord’s Work and (iii) all applicable
governmental approvals necessary for Tenant’s occupancy of the Premises (the
“Occupancy Documentation”) have been issued with respect to Landlord’s Work
(including a certificate of occupancy, which may be temporary or permanent, to
the extent available in light of the completion status of the FF&E Work).
Following Substantial Completion, Landlord shall use diligent efforts to pursue
a permanent certificate of occupancy from the City of Boston (to the extent
available in light of the completion status of the FF&E Work) as soon as is
reasonably practicable thereafter.

The “Commencement Date” shall mean the date that is the later to occur of
(a) February 25, 2013, and (b) the date that is two (2) Business Days after
Landlord has given to Tenant notice that the entirety of Landlord’s Work is
Substantially Complete. In addition to the aforementioned two (2) Business Days’
notice, Landlord shall provide Tenant with at least 10 days’ prior notice of
Landlord’s good faith estimate of the actual

 

1



--------------------------------------------------------------------------------

date of Substantial Completion and shall cooperate with Tenant to keep Tenant
reasonably informed of the progress of the Landlord’s Work from time to time.
Landlord may modify the BBW Plans and Specifications from time to time provided
that Landlord delivers copies of any such modifications to Tenant, and so long
as Base Building Work remains consistent with the design standards of the
initial BBW Plans and Specifications. If requested by Landlord in writing,
Tenant shall, within ten (10) Business Days following submission of any such
modified BBW Plans and Specifications to Tenant by Landlord, confirm in writing
whether any such modifications violate the provisions of the immediately
preceding sentence. Landlord shall consult with Tenant from time to time, no
less often than monthly, regarding the progress and scheduling of Landlord’s
Work.

Upon the Substantial Completion of the Landlord’s Work, Landlord shall notify
Tenant and within 15 days after the Substantial Completion of the Landlord’s
Work Landlord and Tenant shall conduct a joint inspection of the Premises for
the purpose of preparing a list of the Punch List Items. Landlord shall use
reasonable efforts (without being obligated to employ overtime labor or to incur
any extraordinary expenses in connection therewith, and subject to extension due
to Tenant Delays or any of the causes or reasons set forth in Section 8.3)
(1) to complete such Punch List Items within thirty (30) days after the
finalization of the list of Punch List Items (except for any Punch List Items
that, with the exercise of reasonable due diligence, require additional time to
perform or lead time to obtain), and (2) to perform such Punch List Items in a
manner that minimizes any interference with Tenant’s use and occupancy of the
Premises (it being agreed that Landlord shall not perform such Punch List Items
in a manner that causes any material interference with Tenant’s use and
occupancy of the Premises). If Landlord fails to complete the Punch List Items
within 60 days after Landlord’s receipt of Tenant’s notice, and such failure
continues for an additional five Business Days after additional notice thereof
to Landlord (such notice to state expressly Tenant’s intention to exercise its
rights under this paragraph), both such periods subject to any Tenant Delay or
the causes listed in Section 8.3 of the Lease, Tenant may complete the
applicable Punch List Items for the account and at the expense of Landlord. All
reasonable out-of-pocket expenditures made by Tenant in connection therewith
shall, at Landlord’s option, either be paid to Tenant by Landlord within 30 days
after submission by Tenant to Landlord of a reasonably detailed invoice therefor
or credited against the next installment of Base Rent thereafter becoming due
hereunder.

Landlord shall cause its general contractor to warrant that Landlord’s Work
shall be free of defects in workmanship and materials for a period of one year
following Substantial Completion and, upon notice from Tenant given no later
than five (5) Business Days prior to the expiration of such period, shall remedy
or shall cause the general contractor to remedy any such defects; provided,
however, that the foregoing warranty shall not be construed or interpreted as
exculpating Landlord from any of its maintenance, repair and replacement
obligations set forth elsewhere in this Lease.

(B) If Landlord shall be delayed in Substantially Completing the Landlord’s Work
or any portion thereof or in completing any other element of Landlord’s Work
required hereunder as a result of the occurrence of any of the following (a
“Tenant Delay”):

(i) Any request by Tenant that Landlord delay the completion of any component of
Landlord’s Work;

 

2



--------------------------------------------------------------------------------

(ii) Any delay resulting from Tenant’s interference with the Substantial
Completion of Landlord’s Work (provided that Landlord promptly notifies Tenant
of any factor that it believes is resulting or will result in a Tenant Delay
under this clause (ii) and takes reasonable steps to limit the effect of such
factor);

(iii) Any delay resulting from the failure of Tenant to make any submission or
to respond to any submission to Tenant from Landlord (including without
limitation the Tenant Submission Deadlines) on or before the deadline for such
submission or response as set forth in the Lease or this Exhibit;

(iv) Any delay resulting from Landlord’s inability to obtain permits for the
Tenant Improvements on account of the design of the Tenant Improvements
(including without limitation for the permitting of the Roof Deck by Tenant, if
and to the extent the Roof Deck is included in the Initial Alterations) and/or
the inability of Landlord to obtain Occupancy Documentation for the Premises or
Building by reason of the failure of the Construction Documents for the Tenant
Improvements to comply with applicable Requirements;

(v) Any delay resulting from a Tenant Requested Change or Tenant Improvements
Change Order (each as defined below); or

(vi) Any other delay resulting from the acts or omissions (where a duty to act
existed) of Tenant, its agents, employees or independent contractors, including
any delay arising out of the FF&E Work (provided that Landlord promptly notifies
Tenant of any factor that it believes is resulting or will result in a Tenant
Delay under this clause (vi) and takes reasonable steps to limit the effect of
such factor);

then, for purposes of determining the Commencement Date, the date of Substantial
Completion shall be deemed to be the day that all of the Landlord’s Work would
have been Substantially Completed absent any such Delay. Landlord shall notify
Tenant of any alleged Delay pursuant to clauses (ii) or (vi), above, in writing,
within five (5) Business Days following the occurrence thereof. Tenant shall
reimburse Landlord for any increase in the actual out-of-pocket costs of the
Landlord’s Work or other work being constructed by Landlord in the Building,
resulting from a Tenant Delay within 30 days after billing.

Any Tenant Delay of less than a full day shall be deemed to be equal to a delay
of one full day. The Target Commencement Date shall be extended by one day for
each day of Tenant Delay. In connection therewith, Landlord and Tenant have
agreed to determine the length of any Tenant Delay as follows (in all events
after deducting Landlord Delay as provided under Section II of this Exhibit WORK
LETTER, below): (i) in the event of any “Agreed Tenant Delay” referenced in this
Lease, the length of such delay shall be as agreed upon in writing by the
parties at the time such delay arises, and (ii) with respect to any other Tenant
Delay, Landlord shall notify Tenant in writing of the claimed length of such
Tenant Delay and Tenant may elect by written notice delivered to Landlord within
ten (10) Business Days thereafter to dispute the claimed Tenant Delay in
accordance with Section III, below. Unless such estimate is disputed by written
notice delivered within such ten (10) Business Day period, the claimed Tenant
Delay shall be deemed to be a period no less than that set forth in Landlord’s
notice.

 

3



--------------------------------------------------------------------------------

(C) Landlord’s failure to Substantially Complete Landlord’s Work on or before
the Target Commencement Date, or to substantially complete any element of the
Landlord’s Work by any particular time, shall not give rise to any liability of
Landlord hereunder, shall not constitute Landlord’s default, and shall not
affect the validity of this Lease, except as expressly provided in this
subparagraph C. In the event Landlord is unable to Substantially Complete the
Landlord’s Work on or before the date that is sixty (60) days following the
Target Commencement Date, time being of the essence with respect to such date
but as such date may be extended for the causes or reasons set forth in
Section 8.3 of the Lease or Tenant Delay, then Tenant’s obligation to pay Base
Rent shall be abated one (1) additional day for each day during the period
beginning on the date that is sixty (60) days following the Target Commencement
Date and ending on the Commencement Date.

If the Commencement Date does not occur on or before the date that is 270 days
following the Target Commencement Date, for which date time is of the essence
but as such date may be extended as a result of Tenant Delay (but in no event by
reason of any of the causes or reasons set forth in Section 8.3 of the Lease or
any other reason), then Tenant shall have a one (1) time right to terminate the
Lease by 30 days’ prior written notice to Landlord which notice shall be given
no later than ten (10) days following such date (provided that if the
Commencement Date occurs prior to the expiration of such 30 day period, Tenant’s
election pursuant to the immediately proceeding sentence shall be deemed null
and void and of no force and effect) and upon the expiration of such 30-day
period this Lease shall cease and come to an end without further liability or
obligation on the part of either party except as provided in Section 17.9
hereof, and Landlord shall promptly refund any Rent, Security Deposit, or other
sums paid by Tenant upon the execution hereof in connection with this Lease.

(D) Promptly after the determination of the Substantial Completion of the
Landlord’s Work, Landlord and Tenant shall enter into one or more letter
agreements (any such letter agreement, a “Commencement Letter”) in a form
reasonably prepared by Landlord setting forth the Commencement Date and/or the
Expiration Date. Tenant shall execute any such Commencement Letter and return
same to Landlord within fifteen (15) days after Tenant’s receipt thereof from
Landlord; provided, however, that the failure of any party to deliver a
Commencement Letter shall have no bearing on the Commencement Date or any other
dates that are determined from the Commencement Date.

(E) Tenant may, prior to April 21, 2012, from time to time request reasonable
interior changes to the restrooms, elevator lobbies and main lobby finishes only
(any such change, a “Tenant Requested Change”) in the Base Building Work to
accommodate Tenant’s interior space design or system requirements, subject to
the following: in the event that Tenant proposes any changes to the Base
Building Work pursuant to the foregoing, Landlord shall, within ten
(10) Business Days of receipt of a Tenant Requested Change, provide Tenant with
(x) Landlord’s architectural and engineering design proposals (to be prepared by
Landlord’s architect at Tenant’s expense on a time and materials basis ) and
(y) order of magnitude conceptual pricing setting for in reasonable detail the
estimate of the out-of-pocket additional costs and the amount of Tenant Delay to
be incurred to implement the Tenant Requested Change (“Landlord’s Change
Estimate Notice”). Tenant shall, within five (5) Business Days of receiving
Landlord’s Change Estimate Notice, either withdraw the Tenant Requested Change
or authorize Landlord to proceed

 

4



--------------------------------------------------------------------------------

with the preparation of revised plans for the Base Building Work reflecting such
change at Tenant’s expense to be paid to Landlord as additional rent. Tenant’s
failure to timely reply to Landlord’s Change Estimate Notice shall be deemed to
be a withdrawal of Tenant’s request for such change.

Landlord shall make such Tenant Requested Change provided that (i) within five
(5) Business Days after Tenant’s acceptance of Landlord’s Change Estimate
Notice, Tenant shall pay to Landlord, as additional rent, fifty percent (50%) of
the increased costs as the same are specified in Landlord’s Change Estimate
Notice, and within thirty (30) days after Landlord or Landlord’s consultants
have certified to Tenant that the Tenant Requested Change is substantially
complete, Tenant shall pay to Landlord, as additional rent, the balance of the
increased costs as further described below, (ii) the change is consistent with
the governmental approvals and permits authorizing the performance of the
Landlord’s Work and does not adversely impact the Landlord’s Work eligibility
for, or status of, any historic tax credits, (iii) the change is consistent with
first quality design standards for office space and does not have a material
adverse effect on the value of the Building or Property, (iv) Tenant authorizes
Landlord to make such change pursuant to the immediately preceding paragraph,
(v) Tenant agrees in writing that such change constitutes a Tenant Delay and
Landlord and Tenant agree in writing to the amount of such Tenant Delay (any
such Tenant Delay, an “Agreed Tenant Delay”) (and in any event that such changes
in the aggregate do not result in more than thirty (30) days of delay in the
Substantial Completion of the Landlord’s Work, or cause Landlord to miss any
deadline set forth in Landlord’s construction loan, in each case as determined
by Landlord in its reasonable discretion); (vi) such change does not materially
and adversely affect the Building systems or structural elements of the Building
or the completion and occupancy of any portion of the Building other than the
Premises. Upon the written request of Tenant, Landlord shall use commercially
reasonable efforts to cause Landlord’s contractor to quote the cost for any
Tenant Requested Change on a lump sum or a guaranteed maximum price basis in the
issuance of a change order therefor. If Tenant timely notifies Landlord that
Tenant authorizes Landlord to make the Tenant Requested Change and satisfies the
other requirements set forth in this paragraph but Tenant does not agree with
Landlord’s cost estimate for construction work as set forth in Landlord’s Change
Estimate Notice, then Tenant may, by notice to Landlord set forth in Tenant’s
notice authorizing Landlord to proceed with such change pursuant to clause (iv),
above, elect to have the work performed on a time and materials basis in
accordance with Landlord’s construction contract. Landlord shall provide Tenant
all reasonable cost accounting information regarding any Tenant Requested Change
provided to Landlord by Landlord’s contractor or otherwise reasonably available
to Landlord.

Landlord will cooperate with Tenant during the schematic design process of the
Tenant Improvements to identify and agree upon the final location of the wooden
stair on the 322 Summer Street side of the building that runs from the second to
the third floor. To the extent necessary to accommodate the design of the Tenant
Improvements as shown on Tenant’s schematic plans, Landlord shall relocate such
wooden stairs to a mutually agreeable location on the first floor or the great
hall located in the basement portion of the Premises at its sole cost and
expense as part of the Base Building Work.

 

5



--------------------------------------------------------------------------------

II. Tenant Improvements.

(A) Tenant shall, at its sole cost and expense (subject to reimbursement from
the Allowance) prepare complete, coordinated construction drawings and
specifications (the “Construction Documents”) for the entire Premises as
necessary for Tenant’s initial occupancy of the Premises (the “Tenant
Improvements”; together with the Base Building Work, the “Landlord’s Work”),
nothing in this sentence being deemed to obligate Tenant to perform any of the
Base Building Work. The Construction Documents shall be consistent with the
schematic design drawings attached as Attachment 2 to this Work Letter (the
“Schematic Plans”) and the plans and specifications then previously approved by
Landlord, as further set forth below. The Tenant Improvements do not include the
FF&E Work (as defined below). Tenant acknowledges that the Construction
Documents will have been prepared by Tenant’s architect and engineers and,
accordingly, Tenant agrees to cause its architect to provide construction
administration services to Landlord for the Tenant Improvements and FF&E Work,
including the review and approval of requisitions by the general contractor and
the provision of certifications necessary to cause Substantial Completion to
occur. Landlord shall have the reasonable right to approve Tenant’s agreements
with its architect and engineers for such purpose.

At all times, Tenant will act promptly (and in any case within five (5) Business
Days following delivery of notice from Landlord unless expressly provided
otherwise herein) on any construction-related questions or matters, including
final color approvals and substitutions. In furtherance of the foregoing, Tenant
shall prepare and deliver to Landlord plans and specifications for the Tenant
Improvements reasonably consistent with the Schematic Plans and all plans and
specifications then previously approved by Landlord, if any, for Landlord’s
review and approval, pursuant to the following deadlines (collectively, the
“Tenant Submission Deadlines”):

 

  Building Permit Plans and engineered structural plans:    May 28, 2012  
Construction Documents    June 29, 2012

Tenant has retained, and Landlord has approved, Spagnolo Gisness & Associates,
Inc as Tenant’s architect for the Tenant Improvements. Tenant shall retain
Landlord’s structural engineer for the Tenant Improvements, if any portion of
the Tenant Improvements affects structural components of the Building, and shall
retain Vanderweil Engineers or other mechanical, electrical and plumbing
engineers reasonably acceptable to Landlord. Even though such engineer (or any
other engineers or architect, if Tenant engages Landlord’s engineers or
architect) has been otherwise engaged by Landlord in connection with the
Building, Tenant shall be solely responsible for the contractual undertakings
and costs and expenses of all architectural and engineering services relating to
the Tenant Improvements arising therefrom (subject to reimbursement from the
Allowance), including without limitation any changes necessary to ensure the
adequacy and completeness of any plans, including the Construction Documents,
submitted to Landlord. Tenant’s architects and engineers shall be responsible
for all elements of the plans for the Tenant Improvements (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of any
Tenant plans, including Construction Documents, shall in no event relieve Tenant
of the responsibility therefor.

 

6



--------------------------------------------------------------------------------

The Construction Documents must provide for Tenant Improvements costing no less
than $60 per rentable square foot in hard costs. Landlord acknowledges that the
Tenant Improvements may include (subject to applicable Requirements and the
provisions of this Exhibit WORK LETTER) (i) a so-called “one-card” access system
for the Premises and areas of the Building exclusively serving the Premises,
(ii) the Roof Deck, (iii) the Main Stair, and (iv) supplemental HVAC systems.

Subject to the provisions of this Work Letter, Tenant may, from time to time, by
written order to Landlord on a form reasonably specified by Landlord (“Tenant
Improvements Change Order”), request Landlord’s approval of a change in the
Tenant Improvements shown on the Construction Documents, which approval shall
not be unreasonably withheld, conditioned or delayed in accordance with Article
VI of the Lease. The Construction Documents shall not be modified in any
material respect except with Landlord’s prior written approval; and all Tenant
modifications to the Construction Documents, whether material or not, shall be
made only by Tenant Improvements Change Order submitted in timely fashion to
Landlord and approved by Landlord. The price to be paid for Excess Tenant
Improvements (as defined below) shall be adjusted for any Tenant Improvements
Change Order, with the costs on account of the Tenant Improvements Change Order
(to the extent, together with other costs of the Tenant Improvements, in excess
of the Allowance) payable in a number of equal monthly installments that is the
lesser of three or the then-remaining number of monthly installments of the
initially determined Excess Tenant Improvements payments (e.g. if the three of
the initial five installments of Excess Tenant Improvements have already been
paid, then a new Tenant Improvements Change Order will be payable in two equal
monthly installments). Landlord shall be authorized to proceed with work shown
on any Tenant Improvements Change Order as further set forth below.

(B) Provided that no Default is continuing, Landlord shall contribute the sum of
$6,822,382 toward the cost of performing the Tenant Improvements (including on
account of any Tenant Improvements Change Order) (the “Allowance”). The
Allowance may only be used for (x) soft costs (which shall include costs of
preparing design and construction documents and mechanical and electrical plans
for the Tenant Improvements; professional fees to be paid to Tenant’s engineers,
architects, project managers, and other design consultants; moving costs,
computer wiring and cabling, and permit and license fees), in an aggregate
amount not to exceed $509,125 (“Soft Costs”), and (y) for hard costs in
connection with the Tenant Improvements (which hard costs shall include, without
limitation, costs of construction, labor and materials, and all forms of
demolition, construction, alterations, and cosmetic improvements, including,
without limitation, the cost of a supplemental air-conditioning unit) [((x) and
(y) are hereinafter collectively referred to as “Eligible Costs”)]. All Tenant
Improvements (including, without limitation, any Tenant Improvements Change
Orders) the cost of which exceeds the Allowance shall be “Excess Tenant
Improvements.” All Excess Tenant Improvements shall be performed at the sole
expense of Tenant, such costs being considered additional rent hereunder.

 

7



--------------------------------------------------------------------------------

Tenant shall pay for Excess Tenant Improvements to Landlord as additional rent
as further set forth below. The price for constructing any Tenant Improvements
shall be equal to Landlord’s Direct Costs incurred in connection with performing
the Tenant Improvements, and payable as additional rent. Landlord’s “Direct
Costs” shall mean the total cost payable by Landlord (or its general contractor)
to subcontractors, materialmen, laborers, etc. (including any portions of such
reasonable amounts designated subcontractor’s or materialmen’s profit, fee,
overhead, and the like); plus all costs of insuring the Tenant Improvements and
all costs of obtaining permits and inspections required by governmental
authorities in connection with the Tenant Improvements; all applicable state
sales or use taxes, if any, payable in connection with the Tenant Improvements;
a construction supervision fee of 3.5% of total costs (excluding Soft Costs, but
including FF&E Work costs incurred with respect to the period where such work is
being performed by Landlord) that is payable to Landlord as additional rent;
Tenant acknowledging that amounts payable to the general contractor by Landlord
hereunder include so-called general conditions items paid to the general
contractor on an actual, direct cost basis on the same terms as are provided to
Landlord under its contract for the Base Building Work, a general contractor’s
fee of 3% payable to the general contractor, and a reasonable general
contractor’s contingency. The Landlord’s contract with the general contractor
for the Tenant Improvements shall (i) be in the form of a cost plus fee contract
subject to a guaranteed maximum price and the work shall be conducted on a
so-called “open book” basis, (ii) not provide for a right of the general
contractor to share in any savings in a manner materially less favorable to
Tenant then the savings-sharing mechanism used for the Base Building Work is to
Landlord, and (iii) provide for retainage on the same basis as the Base Building
Work contract. Tenant shall have no right to object to the cost of any item of
Landlord’s Direct Costs (other than objections based on the inclusion of costs,
or the amounts of such included costs, in violation of the terms of Landlord’s
contract with the general contractor) after the time that Tenant has authorized
Landlord to proceed with the Tenant Improvements or been deemed to authorize
Landlord to proceed pursuant to the terms of this Exhibit WORK LETTER.
Landlord’s invoices for additional rent on account of Excess Tenant Improvements
may include any materials and equipment purchased to be part of Tenant
Improvements and stored on the Property or some other location approved by
Landlord and all deposits made on the purchase of such materials and equipment,
provided that any invoice for elements of work stored at a location other than
the Property shall contain copies of third party invoices therefor and evidence
that such property is covered by Landlord’s or the general contractor’s
insurance and that Tenant shall have the right to inspect any elements of work
stored at location other than the Property upon Tenant’s written request. Within
ninety (90) days of the completion of all items of Tenant Improvements listed on
the Final Punchlist, Landlord shall provide Tenant with a final invoice prepared
by Landlord for all Excess Tenant Improvements (the “Tenant Improvements
Reconciliation Statement”). Such statement shall be conclusive between the
parties unless the statement is incorrect and is disputed by Tenant by notice to
Landlord given within ten (10) days of Landlord’s delivery to Tenant’s of the
statement. Upon issuance thereof, there shall be adjustments between Landlord
and Tenant to the end that Landlord shall have received the exact amount due to
Landlord hereunder on account of Excess Tenant Improvements. Any overpayment by
Tenant shall be credited against the next payments of Base Rent due hereunder
or, if the Lease has terminated for reason other than a default by Tenant, shall
be paid by Landlord to Tenant. Any underpayment by Tenant shall be due and
payable within 30 days after Landlord’s invoice. Any and all payments required
to be made by Tenant under this Work Letter, whether to Landlord or to third
parties, shall be deemed additional rent for purposes of the Lease.

 

8



--------------------------------------------------------------------------------

Within 14 days following Tenant’s delivery of Tenant’s Construction Documents to
Landlord, Landlord shall direct Landlord’s general contractor for the Building
to solicit at least three bids (or such fewer number of bids as Landlord and
Tenant may reasonably agree, if three bids is impractible in light of the nature
of the item and the Landlord’s construction schedule) for each subcontractor
trade agreed to be so bid between Landlord and Tenant. Landlord and Tenant shall
determine the subcontractor trades to be bid within 30 days following the
execution of this Lease, and, if they are unable to reach agreement on the
identity of such trades, shall submit such dispute to resolution by arbitration
pursuant to Section III, below. Tenant may designate at least one subcontractor
for each trade for inclusion in the bidding, subject to Landlord’s reasonable
approval of such bidders. Landlord shall promptly supply Tenant with such
detailed information about bid requests and negotiations with contractors as
Tenant may reasonably request, provided that any delays resulting from Tenant’s
failure to act within five (5) Business Days following Landlord’s delivery of
such information to Tenant shall constitute a Tenant Delay. In the case of each
bid request, Landlord will accept the lowest responsible bid from a contractor
that can meet the Landlord’s construction schedule, unless Landlord and Tenant
reasonably determine otherwise. Landlord shall notify Tenant of the final
guaranteed maximum price construction cost of the Tenant Improvements (the “Base
Price”), which notice shall set forth on a detailed line item basis the elements
of such cost, including, without limitation, the contractor’s fee, general
conditions costs, and the contractor’s contingency as determined under
Section II(B) of this Work Letter, to be calculated based on Tenant’s
Construction Documents and the foregoing bidding. In the event that the total
cost of the Tenant Improvements, as the same may be reasonably estimated by
Landlord, exceeds the Allowance, then Tenant shall pay as additional rent its
share of the costs to construct such Tenant Improvements over a period of five
months in equal monthly installments within five (5) Business Days following
delivery by Landlord of each invoice therefore (together with a copy of the
general contractor’s requisition for such period for Tenant’s information
purposes only).

To the extent that Tenant incurs any Eligible Costs that are soft costs, Tenant
may obtain reimbursement from the Allowance, to the extent any then remains, and
such amounts shall be paid to Tenant (or, at Landlord’s request, directly to
Tenant’s vendors by joint check, in which case such service provider shall
acknowledge that Landlord is not responsible for such payment in an instrument
reasonably satisfactory to Landlord) in periodic disbursements within forty-five
(45) days after Landlord’s receipt of the following documentation: (i) partial
waivers of liens that shall cover all work for which disbursement is being
requested and all other statements and forms required for compliance with the
mechanics’ lien laws of The Commonwealth of Massachusetts, together with all
such invoices, contracts, or other supporting data as Landlord may reasonably
require; (ii) a request to disburse from Tenant in a form reasonably approved by
Landlord; and (iii) such other information or back-up as Landlord may reasonably
request. The final disbursement for any of Tenant’s vendors having statutory
lien rights shall further require full and final waivers of lien. In no event
shall Landlord be required to disburse monies from the Allowance more than one
time per calendar month. Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Allowance during
the continuance of a Default under the Lease.

 

9



--------------------------------------------------------------------------------

If Landlord shall fail to pay within the period specified above any portion of
the Allowance to which Tenant is entitled and such failure shall continue for
ten (10) Business Days after notice thereof, Tenant may deduct the portion of
the Allowance due but not paid, with interest at the Lease Interest Rate from
the date due, from the Base Rent next payable hereunder until Tenant has
received full credit or otherwise has been fully reimbursed for the amount due
to Tenant. Notwithstanding the foregoing, if Landlord disputes Tenant’s right to
abate Base Rent, or the amount of the abatement, such dispute shall be resolved
in accordance with Section III of this Exhibit WORK LETTER prior to any
abatement of disputed amounts by Tenant. In no event may Tenant may use the
Allowance for the purchase of any Tenant’s Property. Any portion of the
Allowance that has not been requisitioned by Tenant or applied towards the costs
to construct the Tenant Improvements by Landlord prior to the first anniversary
of the Commencement Date shall be applied by Landlord as a credit against Base
Rent or paid to Tenant, as Landlord may elect.

C. Subject to the provisions of this subparagraph (C), the parties acknowledge
that Tenant may, at Tenant’s sole risk and expense, enter the Premises on a
schedule mutually agreeable to the parties for the purposes of the installation
of wiring and cabling and telecommunications, information, and data technology
equipment and associated equipment and infrastructure and workstations,
furniture and/or furniture systems (the “FF&E Work”). The parties shall
cooperate with each other in the performance and scheduling of Landlord’s Work
and the FF&E Work, and keep each other apprised of their respective work so as
to facilitate the scheduling, coordination, and orderly progress of Landlord’s
Work and the FF&E Work. In no event shall any FF&E Work be performed (whether by
Landlord or Tenant, to the extent that Tenant elects to perform the same) except
pursuant to a mutually agreeable schedule that does not interfere with or delay
the Landlord’s Work, or increase the cost of any Base Building Work. During any
period prior to the Commencement Date that Tenant is exercising such rights,
Tenant shall comply with and perform, and shall cause its employees, agents,
contractors, subcontractors, material suppliers and laborers to comply with and
perform, all of Tenant’s obligations under this Lease except the obligations to
pay Base Rent, Tax Payments, or Operating Costs Payments and additional charges
and other charges and other obligations the performance of which would be
clearly incompatible with the operations described above. Any FF&E Work shall be
performed by Landlord at Tenant’s sole cost and expense (as additional rent
payable to Landlord), using a scope of work, contractors and contracts approved
by Tenant (such approval not to be unreasonably withheld, conditioned or
delayed), provided that Tenant may elect to assume responsibility for performing
the FF&E Work effective as of a date that is on or after January 1, 2013, by at
least 10 days prior written notice to Landlord. In no event shall the FF&E Work
be deemed to be a condition of Substantial Completion, nor shall Landlord be
deemed to be in default under this Lease on account of the FF&E Work. On the
effective date, if any, on which Tenant assumes responsibility for performing
the FF&E Work, Landlord shall assign any FF&E Work contracts to Tenant and
Tenant shall be responsible for completing the applicable FF&E Work on the terms
set forth herein. Tenant shall pay the costs of any FF&E Work incurred by
Landlord within five (5) Business Days following receipt of an invoice
therefore, together with bills, invoices or other evidence of amounts due to the
applicable FF&E contractors.

Neither Tenant nor any Tenant contractor, employee or agent shall materially
interfere in any way with construction of, nor damage, the Landlord’s Work and
shall do all things

 

10



--------------------------------------------------------------------------------

reasonably requested by Landlord to facilitate the construction of the
Landlord’s Work pursuant to Landlord’s construction schedule. Neither Tenant nor
any Tenant contractor shall cause any labor disharmony, and Tenant shall be
responsible for all costs required to produce labor harmony in connection with
an entry under this Section. In all events, Tenant shall indemnify Landlord in
the manner provided in Section 10.1 of the Lease against any claim, loss or cost
arising out of any material interference with, or damage to, the Landlord’s Work
or any other work in the Building, or any delay thereto, or any increase in the
cost thereof on account in whole or in part of any act, omission, neglect or
default by Tenant or any Tenant contractor. Without limiting the generality of
the foregoing, to the extent that the commencement or performance of Landlord’s
Work is delayed on account in whole or in part by any act or omission (where a
duty to act existed) in violation of the Lease, or neglect or default by Tenant,
then such delay shall constitute a Tenant Delay as provided in Section I.B of
this Exhibit WORK LETTER. No Tenant Delay shall be deemed to occur solely on
account of the timing of any entry by Tenant or any Tenant contractor under this
subsection (C) provided that such entry is performed in accordance with the
reasonable scheduling requirements agreed to with Landlord. Neither Landlord nor
Landlord’s contractor shall ever be required or obligated to alter the method,
time or manner for performing Landlord’s Work or work elsewhere in the Building,
on account of Tenant’s entry under this subsection (C).

Any requirements of any such Tenant contractor, employee or agent for services
from Landlord or Landlord’s contractor, such as hoisting, electrical or
mechanical needs, shall be paid for by Tenant and arranged between such Tenant
contractor and Landlord or Landlord’s contractor. Should the work of any Tenant
contractor depend on the installed field conditions of any item of Landlord’s
Work, such Tenant contractor shall ascertain such field conditions after
installation of such item of Landlord’s Work. Neither Landlord nor Landlord’s
contractor shall ever be required or obliged to alter the method, time or manner
for performing Landlord’s Work or work elsewhere in the Building, on account of
the work of any such Tenant contractor. Each party shall use reasonable efforts
to cause its contractors to conduct operations at the Property during the
construction of Landlord’s Work and the FF&E Work to avoid any interference
with, damage to, or delay of work being undertaken by the other party. Tenant
shall cooperate with Tenant as reasonably required to obtain a temporary and
permanent certificate of occupancy for the Premises (at no cost to Tenant, other
than the cost to complete the FF&E Work), including by staging the FF&E Work in
a manner to facilitate obtaining such certificates of occupancy and diligently
prosecuting the same to completion as soon as reasonably practicable.

(D) Landlord shall cause its general contractor (which general contractor shall
be the same as is constructing the Base Building Work) to construct the Tenant
Improvements in a good and workerlike manner in compliance in all material
respects with the Construction Documents. Landlord is authorized to proceed with
the Tenant Improvements shown on the final, approved Construction Documents on
the date that is five (5) days after Landlord delivers the Base Price to Tenant,
as set forth above, unless and to the extent that Tenant withdraws the
Construction Documents in writing for the purposes of Tenant’s value engineering
(Tenant acknowledging that any such withdrawal shall result in a Tenant Delay).
With respect to Tenant Improvements Change Orders submitted after Landlord is
initially authorized (or deemed authorized) to proceed with Tenant Improvements,
Landlord shall be deemed authorized to proceed with such Tenant Improvements
Change Order upon its submission by Tenant.

 

11



--------------------------------------------------------------------------------

Landlord has no obligation to approve any Tenant Improvements Change Order or
any Tenant Improvements not shown on the Schematic Plans or plans previously
approved by Landlord or reasonably inferable therefrom if, in Landlord’s
reasonable judgment, such Tenant Improvements (i) would delay completion of the
Tenant Improvements beyond the Target Commencement Date unless Tenant agrees in
writing that such work constitutes a Tenant Delay and Landlord and Tenant agree
in writing to the amount of such Tenant Delay, (ii) would delay completion of
any other Landlord’s Work unless Tenant agrees in writing that such work
constitutes a Tenant Delay and Landlord and Tenant agree in writing to the
amount of such Tenant Delay as an Agreed Tenant Delay; (iii) would materially
increase the cost of operating the Building or performing any other work in the
Building, unless in each case Tenant agrees to pay such costs, (iv) are
incompatible with the design, quality, equipment or systems of the Building or
would jeopardize the eligibility or use of historic tax credits, (v) would
require unusual expense to readapt the Premises to general office use, or
(vi) otherwise do not comply with the provisions of this Lease. By its execution
of the Lease, and its submission of any Construction Documents or other plans
and Tenant Improvements Change Orders, Tenant will be deemed to have approved
of, and shall be legally responsible for, such plans, Construction Documents or
Tenant Improvements Change Orders, as applicable. Notwithstanding the foregoing
or anything herein to the contrary, if any Tenant Improvements or Tenant
Improvements Change Order reasonably specifies a long lead item, such as custom
cabinetry or a piece of specialized equipment, that Landlord reasonably
determines could not be delivered and installed in a manner consistent with the
completion of the Tenant Improvements by the Target Commencement Date, then
Landlord and Tenant may agree in writing that such long lead item may be
completed by Landlord following the date that all of the Landlord’s Work is
Substantially Complete (if permitted pursuant to applicable Requirements,
including without limitation for any certificate of occupancy to be issued)
without constituting a Landlord or Tenant Delay hereunder.

(E) If Tenant shall be delayed in preparing the Construction Documents or any
phase thereof required hereunder as a result of the occurrence of any of the
following (a “Landlord Delay”):

(i) Any request by Landlord that Tenant delay the completion of any plans;

(ii) Any other delay resulting from the acts or omissions (where a duty to act
existed) of Landlord, its agents, employees or independent contractors (provided
that Tenant promptly notifies Landlord of any factor that it believes is
resulting or will result in a Landlord Delay and takes reasonable steps to limit
the effect of such factor).

then the date by which the applicable phase of the Construction Documents is due
shall be extended by one day for each day of Landlord Delay. Tenant shall notify
Landlord of any alleged Landlord Delay pursuant to clause (ii), above, in
writing, within five (5) Business Days following the occurrence thereof.

Any Landlord Delay of less than a full day shall be deemed to be equal to a
delay of one full day. Landlord and Tenant have agreed to determine the length
of any Landlord Delay as follows: (i) Tenant shall notify Landlord in writing of
the claimed length of such Landlord Delay and Landlord may elect by written
notice delivered to Tenant within ten (10) Business

 

12



--------------------------------------------------------------------------------

Days thereafter to dispute the claimed Landlord Delay in accordance with Section
III, below. Unless such estimate is disputed by written notice delivered within
such ten (10) Business Day period, the claimed Landlord Delay shall be deemed to
be a period no less than that set forth in Tenant’s notice.

III. Arbitration. All disputes between the parties regarding Tenant Delays or
Landlord Delays and other matters expressly referencing this Section III of the
Exhibit WORK LETTER shall be resolved in accordance with this Section III. Any
arbitration decision under this Section III shall be enforceable in accordance
with Requirements in any court of proper jurisdiction.

(a) All disputes between the parties to be resolved by express reference to this
Section III shall first be subject to a 15 day period in which the parties
(unless otherwise agreed in writing) shall attempt to resolve the dispute
through one or more meetings between Michael Donahue on behalf of Tenant and
John Miller on behalf of Landlord (each party having the right to designate a
replacement senior officer or principal for the purposes of this sentence by
written notice to the other).

(b) Following the expiration of the 15-day period described in subparagraph (a),
above, any arbitration conducted pursuant to this Section III shall be conducted
in as expeditious manner as is possible to avoid delays in the construction of
Landlord’s Work. Landlord and Tenant shall sign all documents and do all other
things reasonably necessary to submit any such matter to arbitration and waive
any and all rights they or either of them may at any time have to revoke their
agreement hereunder to submit to arbitration and to abide by the decision
rendered thereunder, which shall be binding and conclusive on the parties and
shall constitute an “award” by the arbitrator within the meaning of the AAA
Rules and applicable law.

(c) All disputes to be resolved pursuant to this Section III shall be resolved
by Jim Becker (as of the date hereof, Corporate Senior Vice President at Skanska
USA Building), or, if he is not available or is unwilling to serve, Walter
“Budge” Upton (as of the date hereof, principal of Upton + Partners) (the
designated arbitrator being, “Designated Arbitrator”) or, if either such
Designated Arbitrator is unavailable or is unwilling to serve, then within ten
(10) days after either party requests arbitration by notice to the other,
Landlord and Tenant shall seek to agree to a single arbitrator who is an
independent third party real estate professional with at least twenty (20) years
of experience in construction disputes involving multi-tenant, first-class,
office developments that has not worked for either party or its affiliates for
the prior five (5) years (a “Qualified Arbitrator”) and, if they are unable to
agree, then a Qualified Arbitrator shall, upon request by either party, be
appointed by the Boston office of the AAA or successor organization.

 

13



--------------------------------------------------------------------------------

(d) Landlord and Tenant may each appear and be represented by counsel before
such arbitrator and submit such data and memoranda in support of their
respective positions in the matter in dispute as may be reasonably necessary or
appropriate under the circumstances. The arbitrator shall decide the dispute by
written decision. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA (or any successor organization) on an
expedited basis and shall be concluded, with a decision issued, no later than 10
days after the date that such dispute is submitted for arbitration. The decision
of the arbitrator shall be final and binding on the parties. The parties shall
comply with any orders of the arbitrator establishing deadlines for any such
proceeding. The fee of the arbitrator shall be paid equally by the parties. Each
party shall pay all other costs incurred by it in connection with the
arbitration. The arbitrator may award damage costs and/or reasonable attorneys’
fees and interest where applicable under, and subject to the terms of, this
Lease. If (i) the arbitrator shall award judgment solely to either party (the
“Prevailing Party”), and (ii) the other party (the “Non-Prevailing Party”) shall
not comply with the terms of such judgment, and (iii) the Prevailing Party shall
commence an action to enforce the judgment, and (iv) the Prevailing Party is
successful in such action, then the Non-Prevailing Party shall pay the
Prevailing Party’s out-of-pocket expenses and reasonable attorneys’ fees in
connection with the enforcement of the arbitrators’ judgment.

IV. Authorized Representatives. Michael Donahue, Tenant’s Authorized
Representative, shall have full power and authority to act on behalf of Tenant
on any matters relating to the Landlord’s Work. Tenant may name a replacement
Authorized Representative from time to time by written notice to Landlord making
reference to this Exhibit WORK LETTER. John Miller, Landlord’s Authorized
Representative, shall have full power and authority to act on behalf of Landlord
on any matters relating to the Landlord’s Work. Landlord may name a replacement
Authorized Representative from time to time by written notice to Tenant making
reference to this Exhibit WORK LETTER.

V. General. This Exhibit WORK LETTER shall not be deemed applicable to any
additional space added to the Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the Premises
or any additions to the Premises in the event of a renewal or extension of the
original Lease Term, whether by any options under the Lease or otherwise, unless
and to the extent expressly provided in the Lease or any amendment or supplement
to the Lease that such additional space is to be delivered to Tenant in the same
condition the initial Premises is to be delivered. All capitalized terms used in
this Exhibit WORK LETTER but not defined herein shall have the same meanings
ascribed to such terms in the Lease.

VI. Historic Tax Credit. Tenant acknowledges that Landlord or its affiliates
intend to apply for historic tax credits in connection with the construction of
the Landlord’s Work and the Tenant Improvements funded by the Allowance.
Landlord reserves all right, title and interest in such credits and Tenant shall
not be permitted to apply for or utilize the same. In connection therewith, in
no event shall (a) Tenant become a tax-exempt entity or (b) cause or permit the
Tenant’s interest in the Premises or the Lease to be sublet or assigned to any
tax-exempt entity for a period to exceed 20 years (including all extension
options).

 

14



--------------------------------------------------------------------------------

Attachment 1

Base Building Work Plans and Specifications

[see attached]

 

15



--------------------------------------------------------------------------------

DWG#

  

DRAWING TITLE

TITLE SHEETS

  T0.01    PROJECT COVER   T0.02    LIST OF DRAWINGS   T0.03    TYP. ANNOTATION,
TYP. ABBREVIATIONS & TYP. MOUNT HGHTS   T0.04    PROJECTS NOTES   T0.05    CODE
REVIEW

CIVIL DRAWINGS

  C1.00    LAYOUT & MATERIALS PLAN   C2.00    UTILITY PLAN   C3.00    SITE
DETAILS   C3.10    SITE DETAILS

DEMOLITION FLOOR PLAN DRAWINGS

  D1.00    DEMO SUB-BASEMENT FLOOR PLAN   D1.01    DEMO BASEMENT & MEZZANINE
FLOOR PLAN   D1.02    DEMO FIRST & SECOND FLOOR PLAN   D1.03    DEMO THIRD &
FOURTH FLOOR PLAN   D1.04    DEMO FIFTH & SIXTH/LOWER ROOF FLOOR PLAN   D1.05   
DEMO UPPER ROOF PLAN

DEMOLITION ELEVATION DRAWINGS

  D4.01    EXISTING ELEVATION SUMMER STREET-SOUTH ELEVATION   D4.02    EXISTING
ELEVATION REAR-NORTH ELEVATION   D4.03    EXIST. ELEVATIONS A STREET-WEST ELEV.,
SIDE-EAST ELEV.

ARCHITECTURAL DRAWINGS

LIFE SAFETY DRAWINGS

  LS1.00    LIFE SAFETY SUB-BASEMENT FLOOR PLAN   LS1.01    LIFE SAFETY BASEMENT
& MEZZANINE FLOOR PLAN   LS1.02    LIFE SAFETY FIRST & SECOND FLOOR PLAN  
LS1.03    LIFE SAFETY SIXTH & ROOF FLOOR FLAN

 

16



--------------------------------------------------------------------------------

FLOOR PLANS   A1.00    SUB-BASEMENT FLOOR PLAN   A1.01    BASEMENT & MEZZANINE
FLOOR PLAN   A1.02    FIRST & SECOND FLOOR PLAN BASE BUILDING   A1.03    THIRD &
FOURTH FLOOR PLAN   A1.04    FIFTH & SIXTH/LOWER ROOF PLAN   A1.05    UPPER ROOF
PLAN

ASSEMBLY TYPES, DOOR & WINDOW ELEVATIONS, DOOR & WINDOW DETAILS

  A3.01    WALL ASSEMBLIES   A3.02    FLOOR/CEILING/ROOF ASSEMBLIES   A3.50   
WINDOW ELEVATIONS   A3.51    WINDOW ELEVATIONS EXISTING   A3.52    DOOR
ELEVATIONS & SCHEDULE   A3.55    1    WINDOW DETAILS WOOD & ALUMINUM REPLACEMENT
WINDOW   A3.56    WINDOW DETAILS WOOD REPLACEMENT WINDOW   A3.57    DOOR DETAILS

EXTERIOR ELEVATIONS

  A4.01    PROPOSED ELEVATION SUMMER STREET-SOUTH ELEVATION   A4.02    PROPOSED
ELEVATION REAR-NORTH ELEVATION   A4.03    PROP. ELEVATIONS A STREET-WEST ELEV.,
SIDE-EAST-ELEV.

WALL SECTIONS

  A5.01    BUILDING SECTION @ COLUMN LINE E   A5.02    BUILDING SECTIONS @
COLUMN LINE 14 AND BETWEEN 13 & 14   A5.03    BUILDING SECTIONS   A5.10    MAIN
ENTRY PLAN, SECTION, & ELEVATION   A5.50    ROOF DETAILS   A5.51    ROOF DETAILS
  A5.60    PENTHOUSE DETAILS

STAIR DETAILS

  A6.00    CORE PLANS   A6.01    CORE PLANS   A6.10    STAIR 1 PLANS & SECTION 1
  A6.11    STAIR 2 EGRESS STAIR SECTIONS AND PLANS   A6.20    ELEVATOR SECTION  
A6.30    STAIR DETAILS   A6.31    STAIR DETAILS   A6.60    EXTERIOR STAIR
DETAILS

 

17



--------------------------------------------------------------------------------

STRUCTURAL DRAWINGS

  S0.01    GENERAL NOTES I   S0.02    GENERAL NOTES II   S1.00    SUB
BASEMENT/FOUNDATION PLAN   S1.01    BASEMENT FRAMING PLAN   S1.02    FIRST FLOOR
FRAMING PLAN   S1.03    SECOND FLOOR FRAMING PLAN   S1.04    THIRD FLOOR FRAMING
PLAN   S1.05    FOURTH FLOOR FRAMING PLAN   S1.06    FIFTH FLOOR FRAMING PLAN  
S1.07    SIXTH FLOOR FRAMING PLAN   S1.08    ROOF FRAMING PLAN   S1.09   
EXTERIOR STAIR PLANS AND SECTIONS   S3.01    TYPICAL CONCRETE DETAILS   S3.02   
CONCRETE SECTIONS AND DETAILS I   S5.01    COLUMN SCHEDULE AND DETAILS   S5.02
   BRACED FRAME ELEVATIONS AND DETAILS   S5.03    SECTIONS AND DETAILS I

FIRE PROTECTION DRAWINGS

  FP-1    FIRE PROTECTION LEGEND & NOTES   FP-2    FIRE PROTECTION SUB-BASEMENT
FLOOR PLANS   FP-3    FIRE PROTECTION BASEMENT FLOOR PLANS   FP-4    FIRE
PROTECTION BASEMENT MEZZANINE FLOOR PLANS   FP-5    FIRE PROTECTION 1ST FLOOR
PLANS   FP-6    FIRE PROTECTION 2ND FLOOR PLANS   FP-7    FIRE PROTECTION 3RD
FLOOR PLANS   FP-8    FIRE PROTECTION 4TH FLOOR PLANS   FP-9    FIRE PROTECTION
5TH FLOOR PLANS   FP-10    FIRE PROTECTION 6TH FLOOR PLANS   FP-11    FIRE
PROTECTION ROOF PLANS   FP-12    FIRE PROTECTION RISER DIAGRAM

PLUMBING DRAWINGS

  P-1    PLUMBING LEGEND & SPECIFICATIONS   P-2    SUB-BASEMENT & BASEMENT FLOOR
PLUMBING PLANS   P-3    BASEMENT MEZZANINE & 1ST FLOOR PLUMBING PLANS   P-4   
2ND & 3RD FLOOR PLUMBING PLANS   P-5    4TH & 5TH FLOOR PLUMBING PLANS   P-6   
6TH FLOOR & ROOF PLUMBING PLANS

 

18



--------------------------------------------------------------------------------

MECHANICAL DRAWINGS

  H-1    HVAC LEGEND & SPECIFICATIONS   H-2    SUB-BASEMENT HVAC PLANS   H-3   
BASEMENT HVAC   H-4    MEZZANINE HVAC PLANS   H-5    1ST FLOOR HVAC PLANS   H-6
   2ND FLOOR HVAC PLANS   H-7    3RD FLOOR HVAC PLANS   H-8    4TH FLOOR HVAC
PLANS   H-9    5TH FLOOR HVAC PLANS   H-10    6TH FLOOR HVAC PLANS   H-11   
ROOF HVAC PLANS   H-12    HVAC ONE LINE DIAGRAM   H-13    HVAC RISER DIAGRAM 1  
H-14    HVAC PLAN DETAILS

ELECTRICAL DRAWINGS

  E-1    ELECTRICAL LEGENDS & SPECIFICATIONS   E-2    ELECTRICAL SUB-BASEMENT
POWER & LIGHTING PLANS   E-3    ELECTRICAL BASEMENT POWER & LIGHTING PLANS   E-4
   ELECT. BASEMENT MEZZANINE POWER & LIGHTING PLANS   E-5    ELECTRICAL 1ST
FLOOR POWER & LIGHTING PLANS   E-6    ELECTRICAL 2ND FLOOR POWER & LIGHTING
PLANS   E-7    ELECTRICAL 3RD FLOOR POWER & LIGHTING PLANS   E-8    ELECTRICAL
4TH FLOOR POWER & LIGHTING PLANS   E-9    ELECTRICAL 5TH FLOOR POWER & LIGHTING
PLANS   E-10    ELECTRICAL 6TH FLOOR POWER & LIGHTING PLANS   E-11    ELECTRICAL
ROOF POWER & LIGHTING PLANS   E-12    ELECTRICAL SUB-BASEMENT & BASEMENT FIRE
ALARM PLANS   E-13    ELECT. BASEMENT MEZZANINE & 1ST FLR FIRE ALARM PLANS  
E-14    ELECTRICAL 2ND & 3RD FLOOR FIRE ALARM PLANS   E-15    ELECTRICAL 4TH &
5TH FLOOR FIRE ALARM PLANS   E-16    ELECTRICAL 6TH & ROOF FIRE ALARM PLANS  
E-17    ELECTRICAL FIRE ALARM RISER DIAGRAM   E-18    ELECTRICAL ONE-LINE RISER
DIAGRAM   E-19    ELECTRICAL SCHEDULES & DETAILS   E-20    ELECTRICAL GENERATOR
DETAILS   E-21    ELECTRICAL DETAILS   E-22    ELECTRICAL PANEL SCHEDULES

[continued on following page]

 

19



--------------------------------------------------------------------------------

Clarification to Base Building Work Plans and Specifications:

 

  •  

The Fire Escape Stairs on the exterior of the Building will be stabilized only.
They will not be operable and the doors will not open to the fire escape. This
will not be an exit.

 

  •  

The Building elevators will be 200 FPM Machine Roomless Elevators.

 

  •  

The base building will not provide Temp Unit Heaters in the Core & shell areas.

 

  •  

The Boiler room and boiler will be moved from roof to sub basement.

 

  •  

The locker room and showers currently shown on the Base Building Work Plans and
Specifications on the basement level will not be built in the Base Building
Work. The locker room and showers will be installed under the Allowance, at
Tenant’s expense.

 

20



--------------------------------------------------------------------------------

Attachment 2

Schematic Plans

[see attached]

 

21



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg116.jpg]

 

22



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg117.jpg]

 

23



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg118.jpg]

 

24



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg119.jpg]

 

25



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg120.jpg]

 

26



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg121.jpg]

 

27



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg122.jpg]

 

28



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg123.jpg]

 

29



--------------------------------------------------------------------------------

EXHIBIT LOT

DESCRIPTION OF LOT

Those parcels of land (the “Parcels”) in the Fort Point Channel area of Boston,
Massachusetts, known as:

312-320 Summer Street (Assessing Department of the City of Boston Parcel
060269000, as of the date of this Lease)

322-330 Summer Street, Boston, Massachusetts (Assessing Department of the City
of Boston Parcel 0602689000, as of the date of this Lease)

The Parcels are more particularly described as follows:

All of Parcel 12 as shown on a plan entitled “Plan of Land Boston, Mass. South
Boston District of the Boston Wharf Company,” prepared by Joseph Selwyn, Civil
Engineer, dated June 1, 1963 and recorded with the Suffolk County Registry of
Deeds in Book 7752, Page 166 (the “1963 Plan”). This Parcel 12 is the so-called
Parcel 12 described in the Boston Wharf Deed, is known as 312-320 Summer Street,
Boston, Massachusetts and 322-330 Summer Street, Boston, Massachusetts, contains
about 18,420 square feet, and is bounded and described as follows:

Southwesterly by Summer Street, Two Hundred Fifty-One and 43/100 feet;

Northwesterly by “A” Street, Seventy and 55/100 feet;

Northeasterly by a private passageway of varying widths, about Two Hundred
Fifty-One and 43/100 feet; and

Southeasterly by land now or late of Ralph Pill by a line running through the
middle of a brick partition wall, about Seventy-Four and 26/100 feet.

Together with all right, title and interest in and to the brick partition wall
and the flues referred to in the deed dated April 20, 1962 from Boston Wharf
Company to Ralph Pill and recorded with the Suffolk County Registry of Deeds in
Book 7640, Page 586. (Pertaining to 322-330 Summer Street, Boston,
Massachusetts)

Together with all right, title and interest in and to the passageways referred
to in the following deeds: (a) deed dated July 27, 1950 from The Boston Wharf
Company to Wallace Yaffe and Isadore Waserman and recorded with the Suffolk
County Registry of Deeds in Book 6624, Page 139; (b) deed dated April 20, 1962
from Boston Wharf Company to Ralph Pill and recorded with the Suffolk County
Registry of Deeds in Book 7640, Page 586; (c) deed dated September 9, 1890 from
the Boston Wharf Company to William Rotch and recorded with the Suffolk County
Registry of Deeds in Book 1962, Page 566; and (d) deed dated August 29, 1962
from Boston Wharf Company to Boston Edison Company and recorded with the Suffolk
County Registry of Deeds in Book 7676, Page 8. (Pertaining to 312-320 Summer
Street and 322-330 Summer Street, Boston, Massachusetts)

 

1



--------------------------------------------------------------------------------

EXHIBIT PROHIBITED USES

 

1. flea market

 

2. manufacturing or industrial purposes, including warehouse, storage or any
assembling, manufacturing, distilling, refining, smelting, agricultural or
mining operation

 

3. swap shop or “outlet store” whose principal and primary purpose is selling
merchandise that is used, damaged or discontinued

 

4. discount store

 

5. bowling alley

 

6. arcade

 

7. game room

 

8. skating rink

 

9. billiard room

 

10. massage parlor (provided this restriction shall not apply to any spa,
express massage or similar uses comparable to those operated in first class
shopping centers)

 

11. so-called adult book store

 

12. establishment primarily intended for serving alcoholic beverages, such as a
bar, tavern or pub, unless integrated within a restaurant use

 

13. ballroom, dance hall, discotheque

 

14. theater

 

15. place of instruction, reading room or any operation catering primarily to
students or trainees rather than to customers

 

16. church, school or related religious or educational facility or religious
reading room

 

17. funeral parlors

 

18. facility for the sale of paraphernalia for use with illicit drugs

 

19. off-track betting parlor

 

20. veterinary hospital or animal raising or boarding facilities

 

21. selling or leasing new or used automobiles, trucks, trailers, or
recreational vehicles

 

22. any use that causes or permits (a) unusual or objectionable odor to be
produced upon or to permeate in the Building, or (b) unreasonable disturbance of
Building occupants by any excessive or unreasonably disturbing noise that can be
heard beyond a tenants premises.

 

1



--------------------------------------------------------------------------------

EXHIBIT FUTURE SHAFT

[see attached]

 

1



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg127.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT RULES

BUILDING RULES AND REGULATIONS

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Building shall not be obstructed, encumbered, or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.

2. No awnings or other projections shall be attached to the outside walls or
windows of the Building without the prior written consent of Landlord. Such
awnings, projections, curtains, blinds, shades, screens, or other fixtures must
be of a quality type, design and color, and attached in a manner, approved by
Landlord.

3. No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
premises demised to any tenant or occupant or of the Building without the prior
written consent of Landlord, except as expressly provided in the Lease.

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the common halls, passageways or other public places in the
Building shall not be covered or obstructed, nor shall any bottles, parcels, or
other articles be placed on any window sills.

5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the common halls, corridors,
vestibules or other public parts of the Building.

6. The water fixtures, wash closets, and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein.

7. No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant, except
as permitted under the Lease. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of the Landlord, and as
Landlord may direct. No tenant or occupant shall install any carpeting in the
premises demised to such tenant or occupant except in manner approved by
Landlord.

8. No vehicles or animals (except Seeing Eye dogs) of any kind shall be brought
into, kept in, or about the premises demised to any tenant. Bicycles may be
stored in racks, if any, furnished for such purpose by Landlord in a common area
of the Property or in the Premises. No cooking (other than re-heating of food)
shall be done or permitted in the Building by any tenant without the written
approval of Landlord. No tenant shall cause or permit any unusual or
objectionable odors to emanate from the premises demised to such tenant.

9. Without the prior written consent of Landlord, no space in the Building shall
be used for manufacturing, or for the sale of merchandise, goods or property of
any kind at auction, except as otherwise permitted in the Lease.

 

1



--------------------------------------------------------------------------------

10. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with other tenants or occupants of the Building
or neighboring buildings or premises whether by the use of any musical
instrument, radio, television set or other audio device; unmusical noise,
whistling, singing, or in any other way. Nothing shall be thrown out of any
doors or windows.

11. Each tenant must return to Landlord all keys of stores, storage areas,
offices and toilet rooms, either furnished to, or otherwise procured by, such
tenant, upon the termination of its tenancy.

12. Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight that violates any of the
Building rules or the provisions of such tenant’s lease.

13. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or as a barber or manicure shop, or as an employment bureau. No tenant
or occupant shall engage or pay any employees in the Building, except those
actually working for such tenant or occupant in the Building, nor advertise for
laborers giving an address at the Building.

14. Landlord shall have the right to prohibit any advertising by any tenant or
occupant, which, in Landlord’s reasonable opinion, tends to impair the
reputation of the Building or its desirability as a building for offices and
upon notice from Landlord, such tenant or occupant shall refrain from or
discontinue such advertising.

15. Landlord reserves the right to exclude all unauthorized persons from the
Building.

16. Before closing and leaving tenant’s demised premises at the end of each
Business Day, each tenant shall close and lock all doors and windows.

17. No premises shall be used, or permit to be used, for lodging or sleeping, or
for any immoral or illegal purpose.

18. There shall not be used in the Building, either by any tenant or occupant or
by their agents or contractors, in the delivery or receipt of merchandise,
freight or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Landlord may reasonably require.

19. Canvassing, soliciting and peddling in the Building are prohibited.

20. If the premises demised to any tenant become infested with vermin, such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated from time to time, to the reasonable satisfaction of Landlord, and
shall employ such exterminators therefore as shall be reasonably approved by
Landlord.

21. No tenant shall move, or permit to be moved, into or out of the Building or
the premises demised to such tenant, any heavy or bulky matter, without the
specific written approval of Landlord, not to be unreasonably withheld. If any
such matter requires special handling, only a

 

2



--------------------------------------------------------------------------------

person holding a Master Rigger’s license shall be employed to perform such
special handling. Whenever any passenger elevator is used for the transport of
freight, protective padding furnished by Landlord shall be attached to the rear
and side walls of said elevator during such use.

22. Building employees shall not be required to perform, and shall not be
requested by any tenant or occupant to perform, any work outside of their
regular duties, unless under specific instructions from the office of the
managing agent of the building.

23. The possession of any lighted cigarette, cigar, pipe or other smoking
articles is prohibited throughout the Building and the sidewalks adjoining the
Building.

 

3



--------------------------------------------------------------------------------

Lincoln Property Company

Contractor Rules and Regulations

320 Summer Street, Boston, MA

320 Summer Street maintains specific rules and regulations that apply to all
contractors and vendors who perform work or provide services for our tenants or
the building owner. Poor conduct will not be tolerated. Your conduct reflects on
you and your company and can affect future opportunities at 320 Summer Street,
Boston, MA.

You or your company may not perform any work or service in the building until
the following mandatory requirements are met:

 

1. A certificate of insurance for your company must be filed in the management
office. This certificate must be current and must meet building insurance
requirements for coverage and indemnification.

 

2. All subcontractors must be approved by building management.

 

3. Each worker, whether employed by your company or by a subcontractor, must
possess a comprehensive understanding of building life safety procedures.

The following general rules apply to all contractors and/or subcontractors:

 

1. No smoking is allowed anywhere in the building or on the loading dock.

 

2. No food or coffee breaks are allowed in common areas of the building or in a
tenant’s space. The only approved break areas are within construction areas (if
unoccupied) or within a specific space designated by building management.

 

3. Workers must avoid socializing on the job and/or congregating in public areas
of the property.

 

4. All workers are expected to behave professionally. Please remember the
importance of your appearance and professionalism to our tenants and their
visitors. You are expected to be friendly and polite to everyone in the
building.

 

5. All workers must speak and understand English.

The following serious offenses, when committed on the property, could result in
an immediate dismissal:

 

1. Core drilling, hammer drilling, or installing tackless carpet strips between
8:00 a.m. and 6:00 p.m. on weekdays.

 

2. Working while intoxicated or under the influence of illegal drugs.

 

3. Possession of illegal drugs or drug paraphernalia.

 

4. Violation of any local, state or federal statutes.

 

5. Possession of firearms, explosives or weapons.

 

6. Physical or verbal abuse or harassment of any individual.

 

7. Duplication of keys or illegal entrance into a restricted space.

 

4



--------------------------------------------------------------------------------

8. Gambling.

 

9. Intentional property destruction.

 

10. Sleeping on the job.

 

11. Behaving in a disorderly manner.

Because building management respects the dignity of each individual, we are
committed to fairness when administering these rules. It is our expectation,
however, that all individuals will readily observe these rules as they conduct
their professional affairs.

Life Safety Procedures

 

1. In the event of a medical emergency, workers should call 911 and then
immediately notify building security at 617-123-4567.

 

2. Building management (617-482-8900) must be notified of any injuries that
occur on the property.

 

3. Detailed life safety procedures are available from the management office upon
request.

Life Safety Systems

 

1. If there is a possibility that life safety equipment has been compromised,
building management and/or building security must be notified immediately.

 

2. A minimum of 18 inches of clearance must be maintained from each sprinkler
head at all times.

 

3. Contractor must maintain the proper equipment to manage water from any broken
sprinkler pipes.

 

4. Building fire alarm devices and final connections will be provided by J.M.
Brown at contractor’s expense.

 

5. Building management must be notified 48 hours in advance of any work that may
cause dust or odors in the building. A fee will be charged for each time fire
alarm devices are disabled and or sprinkler shutdown.

 

6. Prior to any welding, soldering or metal cutting, contractors must present
the management office with a fire permit and proof of fire watch. This work must
be requested and approved by building management at least 48 hours in advance.

 

7. All fire alarm wiring must be installed in conduit or in MC Cable.

 

8. Subcontractors performing work on fire alarm or sprinkler systems must adhere
to the procedures listed above.

General Requirements

 

1. Prior to commencement of any work, the job foreman or General Contractor
shall visit the site and familiarize themselves with the conditions under which
the work is to be performed.

 

2. Any questions or conflicts regarding drawings or specifications are to be
directed to building management.

 

3. Contractor shall perform all work in accordance with local, state and federal
codes and regulations.

 

5



--------------------------------------------------------------------------------

4. Contractor shall ensure that the construction site and adjoining areas
including hallways and access ways are kept clean AT ALL TIMES and after final
cleanup.

 

5. Contractor shall be responsible for the repair of all damages caused by them
or their subcontractors during the project.

 

6. Contractors are not permitted to use any building maintenance equipment
including vacuums, ladders, or supplies unless approved by building management.

 

7. Utility sinks are to be cleaned daily if used. No construction waste, paint
thinners, or other obstructing or hazardous materials are to be poured down the
drain or left to clog the sinks.

 

8. Areas that are not under construction but which are affected by construction,
including lobbies and corridors, are to be protected from damage throughout the
construction period. Floors and carpets are to be covered with protective
material.

 

9. Construction signs and/or barriers visible to tenants and guests of the
building must be approved by building management prior to their installation.

 

10. Building management reserves the right to have any individual or individuals
removed at any time from the premises without cause.

 

11. Contractor shall not permit the operation of any musical or sound-producing
instruments, devices, or other equipment which may be heard outside the leased
premises or the building, or which may emanate electrical waves which will
impair radio or television reception from or in the building.

Access Procedures

 

1. Workers may only enter and exit the building through the loading dock.

 

2. Workers must leave a valid photo ID (a company badge with a photo ID or a
driver’s license) with building security at the loading dock. They must sign in,
retrieve and wear a building visitor badge, and upon exiting the building return
the visitor badge in exchange for their ID and sign out.

 

3. Workers will be allowed only on floors where construction is taking place.
All work which requires entering other tenant areas or common areas will be
coordinated with building management and will be done after regular business
hours.

 

4. Building management will be given the name and phone number of the job
foreman. The foreman should be on-site during construction activity and during
deliveries.

 

5. The job foreman is responsible for filling out any necessary paper work for
after hours and weekend access.

 

6. Workers will use the restroom that is specified by building management.
Restrooms are to be kept clean at all times.

 

7. No property may be removed without a building property removal pass signed by
building management. Random searches of bags, toolboxes, etc. may be conducted
by building security.

 

8. The loading dock is to be used for all deliveries. All persons parking at the
loading dock must adhere to a 30-minute limit when making deliveries. Vehicles
left unattended beyond the time limit are subject to towing at the vehicle
owner’s expense. No storage of materials is allowed within the loading dock
area.

 

6



--------------------------------------------------------------------------------

9. Building management is not required to provide parking to any contractor or
subcontractor.

 

10. No access to the roof will be permitted without prior notification and
approval by building management. Building personnel will escort any person
needing access.

 

11. All deliveries should be brought up to construction floors via the freight
elevator. Any large moves or time consuming deliveries should be done prior to
6:00 a.m. or after 11:00 p.m., Monday through Friday, or any time during the
weekends. These large moves must be coordinated, scheduled and reserved through
building management at least 72 hours prior using a Building Service Request
Form.

 

12. The freight elevator and loading dock must be left clean after use. Any
clean-up expenses incurred by the building will be back-charged to the
contractor.

Building Trash Dumpsters

 

1. No construction or demolition material of any kind is to be disposed of in
building dumpsters.

 

2. Contractors must notify management 48 hours in advance before using any
product that could generate dust or odors that may migrate into the building’s
HVAC system or adjacent spaces. Off hour restrictions may be required.

Core Drilling

 

1. Core drilling is only allowed before 8:00 a.m. and after 6:00 p.m. (on
weekdays).

 

2. Contractor must post, on-site and in full view a notice to workers notifying
them of the time restrictions relative to core and hammer drilling and tackless
installation. Violations to these restrictions will not be tolerated.

 

3. No core drilling will be permitted without the prior written consent of a
structural engineer and building management.

 

4. For all core drilling an X-ray will be required and all cores shall be given
to building management.

Doors and Locks

 

1. Building standard locksets are required on all doors within the tenant
premises and no other lockset may be installed.

 

2. All door lock sets and assorted keys removed during construction must be
delivered to building management. All unused locks and hardware shall be
returned to building management.

Carpets

 

1. Carpets within the work area as well as the common corridors and lobbies must
be maintained in a clean and undamaged condition at all times. Contractor shall
be responsible for any damage and should report any preexisting conditions prior
to the commencement of work.

 

7



--------------------------------------------------------------------------------

Building Permits and Certificates of Occupancy

 

1. A copy of the building permit must be delivered to building management prior
to the start of any construction project and the permit card must be posted on
the construction site and in full view at all times.

 

2. A copy of the fully executed building permit, showing all final inspection
sign-offs must be delivered to building management prior to receipt of the
certificate of occupancy.

 

3. A copy of the certificate of occupancy must be delivered to building
management as soon as it is issued. Building management may elect to withhold
contractor’s retainage until proof of issuance has been received.

Miscellaneous

 

1. Friable asbestos-containing flooring paper exists between the finished
hardwood floor and the subfloor. This asbestos flooring paper must be removed by
a licensed asbestos removal contractor retained by Tenant prior to its
disturbance in accordance with all applicable laws and regulations. The removal
must take place within a work area containment area that will be installed and
attached to the area of the floor (at each area where the floor is to be removed
or cored through) both above and below the floor, so that the asbestos will
remain in the contained area while the floor is opened and the asbestos is
removed. Remaining edges of the floor paper that will remain in place will be
sealed with an encapsulant and enclosed. Each area must be inspected to verify
no remaining debris and a final air clearance test performed. Such work shall
otherwise be performed in accordance with the Building operations and
maintenance plan for asbestos containing materials.

 

2.

The OSHA Lead-in-Construction Standard 29 CFR 1926.62 applies to all
construction work where an employee may be occupationally exposed to lead.
Tenants arranging for contractors to perform work in their lease space should be
aware that lead containing paint (defined as XRF results of less than 1.0
mg/cm2) may exist on some surfaces. However, lead-based paint, (defined as XRF
results of 1.0 mg/cm2 or greater) shall have been removed from accessible
surfaces in the lease spaces prior to the Commencement Date.

 

8



--------------------------------------------------------------------------------

Hot Work Protocol

for

Construction Renovation or Building Repairs

Definition:

Hot work is any work activity that generates a flame, heat or sparks such as
soldering, brazing, welding, or torch cutting and grinding.

Before any hot work shall commence the following Fire Safety Precautions must be
taken:

 

  1. Notification

Notify building management 72 hours in advance, in writing, of location and
purpose of planned hot work in the facility. Any heavy hot work such as
structural work or defined space welding shall take place after normal business
hours. Refer to the building rules and regulations for the defined normal
business hours.

 

  2. Permit

Provide building management with a copy of the hot work permit from the local
authority.

 

  3. Sprinkler and Fire Alarm System Impairment

The sprinkler system in the area of the hot work shall not be impaired during
the hot work time period. The fire alarm system may only be impaired or zoned
out in the area of the hot work with express permission of the local authority.

 

  4. Fire Watch

A designated person from the local fire department authority shall be present
during all hot work. The person performing the fire watch shall be completely
informed of the work to be undertaken and be in radio or telecommunications
contact with the local fire station.

 

  5. Hot Work Area Condition & Preparation

Floors are to be swept clean. Any accumulations of dust shall be removed.
Combustible materials shall be removed from the area of hot work. The hot work
area shall be properly ventilated. Hot work is not to be conducted in the
presence of flammable gases, vapors, liquids or dusts. If hot work is to be
performed in a confined area atmospheric testing shall be performed prior to and
during the hot work procedure to ensure the work site atmosphere is below the
lower explosive limit.

 

9



--------------------------------------------------------------------------------

  6. Person(s) Conducting Hot Work

The person conducting hot work shall be certified and fully trained and
competent in use of the equipment and wear the appropriate personal protective
equipment.

 

  7. Fire Fighting Equipment & Site Preparation

Fire extinguishers shall be present and within reach during all hot work. The
person conducting hot work and fire watch personnel shall be informed of the
location and have access to all fire hose cabinets and fire fighting equipment.
Shields are to be erected where electric welding is to take place to prevent
ultra-violet light exposure to others in the area. Floor or wall openings
located 10 feet or less from the work site are to be covered to prevent hot
sparks from entering walls or shafts falling to floors below. Additional fire
watch personnel may be required for the fire watch in adjoining areas above or
below the work site as determined by the local authority.

 

  8. Fire Watch Standby

Fire watch personnel shall remain on site 20 minutes after hot work has been
completed. Notification shall be sent to the local authorities after hot work is
completed. Fire alarm system point zoning shall be restored to active condition
after work area is ventilated.

 

10



--------------------------------------------------------------------------------

LINCOLN PROPERTY COMPANY

Hot Work Protocol

Check List

 

  9. Contractor Compliance

Contractor is in compliance with LPC protocol?
                                        

 

  10. Type of Hot Work

Welding, cutting, grinding-soldering and
structural                                        

 

  11. Location of Hot Work                                         

 

  12. Date and Time to be Performed                                         

 

  13. Permit Provided to LPC                                         

 

  14. Certificate of Insurance for all Contractors and Subcontractors presented
to building management                                         

 

  15. Is Fire Watch Required by Local Authority?
                                        

 

  16. Fire Protection Sprinklers not Impaired?
                                        

 

  17. Fire Alarm System to be Temporarily zoned out in Work Area
                                        

 

  18. Work Area Free of Combustible Equipment
                                        

 

  19. Work Area Properly Ventilated Prior to and During Hot Work
                                        

 

  20. All floor and wall openings covered and protected to prevent sparks and
slag from traveling to other unprotected shafts and voids to the floor below
                                        

 

  21. Portable fire extinguisher onsite and fully charged
                                        

 

11



--------------------------------------------------------------------------------

  22. Person(s) onsite performing hot work are qualified and have proper
protective clothing and face shields                                         

 

  23. Person conducting fire watch from local authority is on site and is in
telecommunication contact with fire chief on duty
                                        

Other Precautions:

 

 

 

Form Submitted To:   

 

   Date:   

 

   Approve/Disapprove:   

 

   Date Returned:   

 

  

 

12



--------------------------------------------------------------------------------

EXHIBIT MULTI-TENANT SIGNAGE

MULTI-TENANT SIGNAGE AREAS

[see attached]

 

1



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg141.jpg]

 

2



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg142.jpg]

 

3



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg143.jpg]

 

4



--------------------------------------------------------------------------------

EXHIBIT EXISTING CONDITIONS

(1) Those matters disclosed in that certain ASTM Phase I Environmental Site
Assessment for 316-322 Summer Street, Boston, Massachusetts, prepared by Haley &
Aldrich, and dated December 2007 (H&A File # 34994-000), as affected by the
Landlord’s implementation of the Base Building Work.

(2) Friable asbestos-containing flooring paper exists between the finished
hardwood floor and the subfloor and will be left in place in accordance with the
Building operations and maintenance plan for asbestos containing materials.

(3) Lead containing paint (defined as XRF results of less than 1.0 mg/cm2) may
exist on some surfaces.

 

1



--------------------------------------------------------------------------------

EXHIBIT LANDLORD SERVICES

 

VII. HVAC: Landlord shall provide heat, ventilation, and air conditioning to the
Premises and appropriate Building common areas on Business Hours and on Business
days in accordance with the following specifications:

 

  1. Performance Criteria:

Equipment shall be designed and constructed to maintain the following indoor
conditions at the given outdoor conditions:

Summer

 

Outdoor    Indoor (Maximum) 88F dry bulb    75F dry bulb 74F wet bulb    62F wet
bulb (50% rh)

Winter

 

Outdoor    Indoor (Minimum) 7F dry bulb    72F dry bulb

Outside air shall be provided as follows: 0.06 CFM per square foot, plus 5 CFM
per person (designed to accommodate a density of 150 square feet per person).

 

  2. Air Conditioning Loads:

For tenant areas, the computations shall be based on a maximum sustained peak
loading condition of one (1) person per one hundred fifty (150) usable square
feet and a combined lighting and power load of 5 watts per usable square foot.

 

VIII. Elevator: Landlord shall provide elevator service in the Building via at
least one cab in the existing elevator bank at all times during the Term.

 

IX. Electricity: Landlord shall provide Building electrical distribution
facilities sufficient to handle electricity for customary office equipment in
the Premises, but in all events not less than a connected electrical load on
average of 5.0 watts per rentable square foot of the Premises for use by Tenant
exclusive of standard lighting and HVAC.

 

X. Life Safety: Landlord shall provide and maintain a life safety system in the
building that complies with all local, state and federal codes, regulations at
the time of occupancy.

 

1



--------------------------------------------------------------------------------

XI. Cleaning: Landlord shall provide cleaning services in accordance with the
following specifications:

 

  (A) NIGHTLY - OFFICE AREAS

 

  (i) Empty wastebaskets and replace plastic liners as needed.

 

  (ii) Dust furniture and fixtures, office equipment, ledges, windowsills,
telephones and bookshelves.

 

  (iii) Spot clean walls around doorframes and light switches. Clean and
sanitize drinking fountains. Damp wipe (unobstructed) desk and tabletops.

 

  (iv) Vacuum carpeting.

 

  (v) Spot clean carpeting.

 

  (vi) Dry mop composition floors using chemically treated mops.

 

  (vii) Spot clean composition floors.

 

  (viii) Vacuum or sweep and dust stairways.

 

  (B) NIGHTLY - LOBBY AND ELEVATORS

 

  (i) Damp wipe elevator doors (inside and out), elevator walls and button
panels.

 

  (ii) Dust elevator doors and walls.

 

  (iii) Clean elevator tracks.

 

  (iv) Vacuum elevator rugs.

 

  (v) Wash entrance door glass.

 

  (C) NIGHTLY - TENANT’S KITCHEN

 

  (i) Wash tabletops in kitchen.

 

  (ii) Wipe down chairs, refrigerator, sink, microwave and dishwasher in
kitchen.

 

  (D) NIGHTLY - COMPUTER ROOM, COMPUTERS AND OTHER EQUIPMENT

 

  (i) Take special care in cleaning these items and this area. Clean equipment
only with tenant prior approval.

 

  (E) NIGHTLY - LAVATORIES

 

2



--------------------------------------------------------------------------------

  (i) Wash and disinfect sinks, commodes and urinals. Wash and polish mirrors
and bright work. Empty trash receptacles and remove trash. Dust partitions,
dispensers and receptacles.

 

  (ii) Replenish toilet tissue, paper towels and hand soap dispensers (supplies
to be furnished by Landlord).

 

  (iii) Sweep, wash and disinfect floors.

 

  (iv) Wash and polish all marble.

 

  (F) WEEKLY

 

  (i) Dust bottom of chairs, typewriter tables, baseboards, open shelves, etc.

 

  (ii) Remove fingerprints and smudges from doors, doorframes, switch plates and
partitions.

 

  (iii) Wash composition floors.

 

  (iv) Spray buff composition floors.

 

  (v) Wash chairs.

 

  (G) MONTHLY

 

  (i) Dust walls and venetian blinds.

 

  (ii) Wash composition floors and baseboard.

 

  (H) QUARTERLY

 

  (i) Dust ceiling diffusers.

 

  (ii) Machine strip and refinish composition floors.

 

  (I) WINDOW CLEANING

 

  (i) Wash and clean interior and exterior of windows including all metal
mullions and sashes, which shall be wiped clean during the window cleaning
operation once every six months.

 

3



--------------------------------------------------------------------------------

EXHIBIT SNDA

FORM OF SNDA

WHEN RECORDED MAIL TO

 

 

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereafter referred
to as “Agreement”) made as of                     , by and between
                    , a                    , having an address at c/o
                    , as Administrative Agent for certain lenders (in such
capacity, the “Lender”),                     , a                     , having an
address of                      (“Tenant”) and                     , a
                    , having an address at c/o                     
(“Landlord”).

The Lender is the Administrative Agent for certain lenders who have made a loan
to Landlord in the maximum principal amount of $         (the “Loan”) in
accordance with the terms of that certain Construction Loan Agreement dated as
of                     , by and among Landlord, Lender, as administration agent,
and the lenders from time to time thereunder (as the same may hereafter be
amended, reinstated, extended, supplemented or otherwise modified from time to
time, “Loan Agreement”),

Pursuant to the Loan Agreement, the Lender is the holder of a certain mortgage
and security agreement (as the same may be amended, extended, supplemented or
otherwise modified or restated from time to time, the “Security Instrument”)
granted by Landlord to Lender and recorded with the Suffolk County Registry of
Deeds at Book         , Page        , which constitutes a first lien against the
real property described on Schedule A attached hereto and the improvements
thereon or to be constructed thereon (the “Property”).

Tenant has entered into a lease with Landlord dated as of                     
(the “Lease”) covering a portion of the Property (the “Premises”),

 

1



--------------------------------------------------------------------------------

For mutual consideration, including relying on the mutual covenants and
agreements contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, Lender and Tenant agree as follows:

1. Subordination of Lease. The Lease is and shall be subject and subordinate to
the Security Instrument and to all present and future advances under the
obligations secured thereby and all renewals, amendments, modifications,
consolidations, replacements and extensions thereof, to the full extent of the
principal amount and other sums secured thereby and interest thereon.

2. Attornment. Tenant will attorn to and recognize: (i) Lender, whether as
mortgagee in possession or otherwise; or (ii) any purchaser at a foreclosure
sale under the Security Instrument; or (iii) any transferee that acquires
possession of or title to the Property (whether by acceptance of a deed in lieu
of foreclosure or otherwise); or (iv) any successors and assigns of such
purchasers and/or transferees (each of the foregoing persons or entities
described in clauses (i) through (iv) above, a “Successor”), as its landlord for
the unexpired balance (and any extensions, if exercised) of the term of the
Lease upon the terms and conditions set forth in the Lease, and Tenant shall pay
and perform in favor of Successor all of the obligations of tenant under the
Lease as if Successor were the original landlord under the Lease. Such
attornment shall be effective and self-operative without the execution of any
further instruments by any party hereto; provided, however, that Tenant will,
upon request by Lender or any Successor, execute a reasonable written agreement
attorning to Lender or such Successor, which agreement shall, in any event, be
consistent with and subject to the terms and provisions of this Agreement and
not adverse to the rights of Tenant under this Agreement. If requested by Lender
or any Successor, Tenant shall execute a new lease with Lender or such
Successor, for a term equal to the remaining term of the Lease and otherwise
containing the same provisions and covenants of the Lease.

3. Non-Disturbance. So long as no Default of Tenant (as defined in the Lease)
shall have occurred and be continuing, the Lease shall continue in full force
and effect, Tenant shall not be evicted, Lender and any Successor will not
disturb Tenant’s use, possession and enjoyment of the Premises, and Tenant’s
rights under the Lease shall not be impaired (except as expressly provided in
this Agreement) in any foreclosure action, sale under a power of sale, transfer
in lieu of the foregoing, or the exercise of any other remedy pursuant to the
Security Instrument.

4. Assignment of Leases. Tenant acknowledges that it has been advised that
Landlord has assigned the Lease and the rents thereunder to Lender pursuant to a
certain Assignment of Leases and Rents from Landlord to Lender (the
“Assignment”). Tenant acknowledges that the interest of the Landlord under the
Lease is to be assigned to Lender solely as security for the purposes specified
in the Assignment, and, on account of the Assignment, Lender shall have no duty,
liability or obligation whatsoever under the Lease or any extension or renewal
thereof, either by virtue of the Assignment or by any subsequent receipt or
collection of rents thereunder, unless Lender shall specifically undertake such
liability in writing. The foregoing agreement by Tenant shall not adversely
affect any rights of Tenant under the Lease with respect to the Landlord in the
event of nonperformance by Landlord. Tenant agrees that if Lender, pursuant to
the Assignment of Leases and Rents, and whether or not it becomes a mortgagee in
possession, shall give written notice to Tenant that Lender has elected to
require Tenant to pay to Lender the rent and other charges payable by Tenant
under the Lease, Tenant shall, until Lender shall have canceled such election,
thereafter pay to Lender all rent and other sums payable under the Lease and
such payments to Lender shall be treated as payments made under the Lease. Any
such payment shall be made notwithstanding any right of setoff, defense or
counterclaim which Tenant may have

 

2



--------------------------------------------------------------------------------

against Landlord, or any right to terminate the Lease (except to the extent that
any such setoff, defense, counterclaim or termination right is expressly set
forth in the Lease; Tenant hereby agreeing to provide Lender with
contemporaneous copies of any notice that is a condition precedent to such
setoff, defense, counterclaim or termination right under the Lease
contemporaneously with the giving of such notices to Landlord).

5. Limitation of Liability. In the event that Lender or any other Successor
succeeds to the interest of Landlord under the Lease, or title to the Property,
then the Lease shall continue in full force and effect, and Lender or any such
Successor shall assume and be bound by the obligations of the landlord under the
Lease which accrue from and after such party’s succession to any prior
landlord’s interest in the Premises, but neither Lender nor such Successor shall
be: (i) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior landlord under the Lease; provided, that, nothing in
this clause (i) being deemed to relieve Lender or any Successor of its
continuing obligations as landlord under the Lease with respect to the period
from and after the date of such succession, (ii) responsible for any monies
(including security deposits) owing by or on deposit with (or any letter of
credit on deposit with) Landlord to the credit of Tenant (except to the extent
any such deposit or letter of credit is actually received by Lender or such
Successor, as applicable), (iii) subject to any defense, counterclaim or setoff
which theretofore accrued to Tenant against any prior landlord except with
respect to any defense, counterclaim or setoff expressly set forth in the Lease,
(iv) bound by any termination, amendment or modification of the Lease after the
date hereof (unless Lender expressly approved in writing such termination,
amendment or modification of the Lease, except that Lender or any Successor
agrees to be bound by and subject to any termination of the Lease after the date
hereof as a result of Tenant exercising Tenant’s termination rights under
Article XII, Article XIII, and EXHIBIT WORK LETTER of the Lease), (v) bound by
any previous prepayment of rent for more than one (1) month, which was not
approved in writing by Lender, (vi) required after a fire, casualty or
condemnation of the Property or Premises to repair or rebuild the same to the
extent that such repair or rebuilding requires funds in excess of the insurance
or condemnation proceeds specifically allocable to the Premises and arising out
of such fire, casualty or condemnation which have actually been received by
Lender (less any insurance copayment or deductible), and then only to the extent
required by the terms of the Lease, (vii) be liable for or incur any obligation
with respect to any representations or warranties made by Landlord under the
Lease (provided that nothing in this sentence shall be deemed to prevent Tenant
from exercising its rights and remedies under Section 14.2 of the Lease to
remedy any default by landlord under the representation set forth in Section 5.7
of the Lease), or (viii) liable beyond Lender’s or such Successor’s, as
applicable, interest in the Property.

Furthermore, notwithstanding anything to the contrary contained in this
Agreement or in the Lease, neither Lender nor any Successor shall have any
obligation to undertake or complete any of the Landlord’s Work (as defined in
the Lease) or advance any portion of the Allowance (as defined in the Lease)
after it succeeds to the interest of Landlord under the Lease or title to the
Property (collectively, the “Landlord Work Obligations”).

Notwithstanding the foregoing, in the event that Lender or any Successor
succeeds to the interest of Landlord under the Lease, or title to the Property
prior to the completion of the Landlord Work Obligations, then Lender or
Successor (as applicable) shall have thirty (30) days following notice to Tenant
by Lender or Successor of such acquisition to send written notice to

 

3



--------------------------------------------------------------------------------

Tenant stating whether or not Lender or such Successor intends to be bound to
perform work remaining to be done as part of the Landlord Work Obligations under
the Lease and agrees to advance the Allowance. If in such notice Lender or such
Successor states that Lender or such Successor intends to be so bound, then such
provisions of the Lease shall be binding on the Lender or such Successor (as
applicable). If Lender or Successor (as applicable) states that it does not
intend to be so bound or fails to timely provide notice to Tenant within such
thirty (30) day period, then Tenant shall have the right, by giving a Succession
Election Notice to the Lender or Successor (as applicable) within sixty
(60) days following notice of such acquisition, to either (X) terminate the
Lease, or (Y) continue the Lease, and complete the Landlord’s Work itself at its
expense and otherwise in accordance with the terms of the Lease and (to the
extent the Allowance is not disbursed by the Lender or Successor (as
applicable)) reduce the Rent by the amount of the unadvanced Allowance and/or
the actual out of pocket third party costs incurred by Tenant to complete the
Landlord’s Work; provided, however, that the Lender or Successor (as applicable)
can render any Succession Election Notice null and void and of no force and
effect if, within thirty (30) days after the giving of such Succession Election
Notice, the Lender or Successor (as applicable) agrees to be bound by the
applicable provisions of the Lease. Tenant’s failure to give a Succession
Election Notice in the time period required above shall be deemed to be an
election pursuant to the clause (Y) of the immediately preceding sentence.

Tenant agrees that any person or entity which at any time hereafter becomes the
landlord under the Lease, including without limitation, Lender or any Successor,
shall be liable only for the performance of the obligations of the landlord
under the Lease that arise during the period of Lender’s or such Successor’s
ownership of the Premises; provided, however, that nothing herein shall derogate
any obligation of Landlord under the Lease to maintain, repair, or restore
pursuant to the Lease’s provisions from and after the date that Lender or
Successor succeeds to Landlord’s interests. Tenant further agrees that any
liability of Lender or any Successor under the Lease shall be limited to the
interest of Lender or such Successor in the Property and in the rents, proceeds
and profits therefrom.

6. Right to Cure Defaults. Tenant agrees to give notice to Lender of any default
by Landlord under the Lease at the time Tenant gives such notice to Landlord,
specifying the nature of such default, and thereupon Lender shall have the right
(but not the obligation) to cure such default, and Tenant shall not exercise its
remedies under the Lease until it has afforded Lender thirty (30) days after
Lender’s receipt (or refusal of receipt) of such notice to cure such default (or
such shorter period, if any, as may be feasible in case of an emergency
threatening life or property) and a reasonable period of time in addition
thereto (i) if the circumstances are such that said default cannot reasonably be
cured within said thirty (30) day period and Lender has commenced and is
diligently pursuing such cure or resolution including causing the Landlord to
cure such default (but in any event not exceed 180 days in the aggregate on
account of the operation of this clause (i)) and (ii) with respect to defaults
for which Tenant has the right to terminate the Lease, the foregoing time
periods shall be tolled for an unlimited period during any litigation or
enforcement action or proceeding, including a foreclosure, bankruptcy,
reorganization, possessory action or a combination thereof, in each case to
facilitate Lender’s ability to effect such cure. It is specifically agreed that
Tenant shall not require Lender to cure any bankruptcy, insolvency or
reorganization default on the part of landlord. Tenant shall accept performance
by Lender of any term, covenant, condition or agreement to be performed by
Landlord under the Lease with the same force and effect as though performed by
Landlord.

 

4



--------------------------------------------------------------------------------

7. Tenant’s Agreements. Tenant hereby covenants and agrees that: (i) Tenant
shall not pay any rent under the Lease more than one month in advance except as
expressly required in the Lease with respect to security deposits, operating
expenses, taxes and the like; (ii) Tenant shall have no right to appear in any
foreclosure action under the Security Instrument; (iii) Tenant shall not amend
or modify the Lease, and Tenant shall have no right to cancel or terminate the
Lease, without Lender’s prior written consent, except as expressly provided in
Section(s)          of the Lease [to be filled in at the time of execution], and
any attempted amendment, modification, cancellation or termination of the Lease
in violation of the foregoing shall be of no force or effect as to Lender;
(iv) Tenant shall not subordinate the Lease to any lien or encumbrance (other
than the Security Instrument) without Lender’s prior written consent; (v) Tenant
shall promptly (or within the applicable period of time provided for in the
Lease) deliver to Lender, from time to time, a written estoppel statement in the
form, and with the certifications, required by the Lease; (vi) except as
expressly set forth in Article XVIII of the Lease, Tenant has no right or option
of any nature whatsoever, whether pursuant to the Lease or otherwise, to
purchase the Property, or any portion thereof or any interest therein, and to
the extent that Tenant has, has had, or hereafter acquires any such right or
option, other than as set forth in Article XVIII, the same is hereby
acknowledged to be subject and subordinate to the Security Instrument and is
hereby waived and released as against Lender, and (vii) this Agreement satisfies
any requirement in the Lease relating to the granting of a non-disturbance
agreement.

8. Authority. Tenant warrants and represents that Tenant has duly executed and
delivered this Agreement and that the execution, delivery and performance by
Tenant of this Agreement (i) are within the powers of Tenant, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provision of
law or any order of any court or agency of government, or any agreement or other
instrument to which Tenant is a party or by which it or any of its property is
bound. Lender warrants and represents that Lender has duly executed and
delivered this Agreement and that the execution, delivery and performance by
Lender of this Agreement (i) are within the powers of Lender, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provision of
law or any order of any court or agency of government, or any agreement or other
instrument to which Lender is a party or by which it or any of its property is
bound.

9. Miscellaneous.

9.1 The provisions hereof shall be binding upon and inure to the benefit of
Tenant and Lender and their respective successors and assigns;

9.2 The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including, without limitation, any co-lender, and their
successors and assigns, and the terms “Tenant” and “Landlord” as used herein
include any successor and assign of the named Tenant and Landlord herein,
respectively; provided, however, that such reference to Tenant’s or Landlord’s
successors and assigns shall not be construed as Lender’s consent to any
assignment or other transfer by Landlord in any instance where Lender’s consent
to such assignment or transfer is required hereunder, under the Security
Instrument or under any other document executed in connection therewith.

 

5



--------------------------------------------------------------------------------

9.3 Any demands or requests shall be sufficiently given Tenant if in writing and
mailed or delivered by United States certified mail, return receipt requested,
postage prepaid, or if sent by prepaid Federal Express or other similar
overnight delivery service which provides a receipt, to the addresses of Tenant
as set forth in the Lease with required copies to (a)                     , and
(b)                     , or such other address or addresses as Tenant may
specify in writing to Lender from time to time and to Lender if in writing and
mailed or delivered by United States certified mail, return receipt requested,
postage prepaid, or if sent by prepaid Federal Express or other similar
overnight delivery service which provides a receipt to Lender at its address
shown above, with required copies to (a)                     , and
(b)                     , or such other address as Lender may specify in writing
from time to time;

9.4 This Agreement may not be changed, terminated, amended, supplemented, waived
or modified orally or in any manner other than by an instrument in writing
signed by the parties hereto.

9.5 The captions or headings at the beginning of each paragraph hereof are for
the convenience of the parties and are not part of this Agreement;

9.6 This Agreement shall be governed by and construed under the laws of The
Commonwealth of Massachusetts;

9.7 This Agreement represents the final agreement between the parties hereto
with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties with respect to the
subject matter hereof.

9.8 If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect.

9.9 This Agreement may be executed in one or more counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
taken together shall constitute but one and the same instrument.

[no further text on this page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument as
of the day and year first above written.

 

TENANT  

 

By:  

 

  Name (Print)  

 

  ,   Title:    

THE COMMONWEALTH OF MASSACHUSETTS

County of                      SS.

On this          day of             , 20    , before me, the undersigned notary
public, personally appeared                      proved to me through
satisfactory evidence of identification which was                      to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he signed it voluntarily for its stated purpose in his
representative capacity for                     .

 

 

Notary Public My Commission Expires: [Seal]

 

7



--------------------------------------------------------------------------------

LENDER  

 

By:  

 

  Name (Print)  

 

  ,   Title:    

 

STATE OF                        )      )    SS COUNTY OF                       
)  

I,                     , a Notary Public in and for the County and State
aforesaid, DO HEREBY CERTIFY that                     , personally known to me
to be the                      of [                    ], a
[                    ], the general partner of [                    ], and
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as such                      he/she signed and delivered such instrument as
his/her free and voluntary act and deed, and as the free and voluntary act and
deed of such limited liability company, for the uses and purposes therein set
forth.

Given under my hand and official seal this          day of             , 20    .

 

 

Notary Public

My Commission Expires:                     

 

8



--------------------------------------------------------------------------------

Acknowledged and

Agreed as to Paragraphs 4 and 6:

 

Landlord:                       ,   a                       

By:  

 

  Name (Print)  

 

  ,   Title:    

THE COMMONWEALTH OF MASSACHUSETTS

County of                      SS.

On this          day of             , 20    , before me, the undersigned notary
public, personally appeared                      proved to me through
satisfactory evidence of identification which was                     to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he signed it voluntarily for its stated purpose in his
representative capacity for                     , a                     .

 

 

Notary Public My Commission Expires: [Seal]

 

9



--------------------------------------------------------------------------------

Schedule A

(the Property)

[see attached]

 

10



--------------------------------------------------------------------------------

EXHIBIT HTC NDA

FORM OF HTC NDA

WHEN RECORDED MAIL TO

 

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereafter referred to as
“Agreement”) made as of                     , by and between
                    , a                     , having an address at c/o
                     (the “Ground Lessor”),                     , a
                    , having an address of                      (“Tenant”) and
                    , a                     , having an address at c/o
                     (“Master Tenant”).

The Ground Lessor and Master Tenant are parties to that certain [Ground Lease]
dated as of                      (as the same may hereafter be amended,
reinstated, extended, supplemented or otherwise modified from time to time,
“Ground Lease”), notice of which is recorded at                      in the
Suffolk County Registry of Deeds at Book          and Page        , which Ground
Lease affects the real property described on Schedule A attached hereto and the
improvements thereon or to be constructed thereon (the “Property”).

Tenant has entered into a lease with Master Tenant dated as of
                     (the “Lease”) covering a portion of the Property (the
“Premises”),

For mutual consideration, including relying on the mutual covenants and
agreements contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, Ground Lessor and Tenant agree as follows:

1. Attornment. Upon the termination or earlier expiration of the Ground Lease,
Tenant will attorn to and recognize: (i) Ground Lessor as its landlord for the
unexpired balance (and any extensions, if exercised) of the term of the Lease
upon the terms and conditions set forth in the Lease, and Tenant shall pay and
perform in favor of Ground Lessor all of the obligations of tenant under the
Lease as if Ground Lessor were the original landlord under the Lease. Such
attornment shall be effective and self-operative without the execution of any
further instruments by any party hereto; provided, however, that Tenant will,
upon request by Ground Lessor, execute a reasonable written agreement attorning
to Ground Lessor, which agreement shall, in

 

1



--------------------------------------------------------------------------------

any event, be consistent with and subject to the terms and provisions of this
Agreement, and not adverse to the rights of Tenant under this Agreement. If
requested by Ground Lessor, Tenant shall execute a new lease with Ground Lessor,
for a term equal to the remaining term of the Lease and otherwise containing the
same provisions and covenants of the Lease.

2. Non-Disturbance. So long as no Default of Tenant (as defined in the Lease)
shall have occurred and be continuing, the Lease shall continue in full force
and effect, Tenant shall not be evicted, Ground Lessor will not disturb Tenant’s
use, possession and enjoyment of the Premises, and Tenant’s rights under the
Lease shall not be impaired in any action to terminate the Ground Lease or
otherwise recover possession of the Property pursuant to the Ground Lease.

3. Right to Cure Defaults. Tenant agrees to give notice to Ground Lessor of any
default by Master Tenant under the Lease at the time Tenant gives such notice to
Master Tenant, specifying the nature of such default, and thereupon Ground
Lessor shall have the right (but not the obligation) to cure such default.
Tenant shall accept performance by Ground Lessor of any term, covenant,
condition or agreement to be performed by Master Tenant under the Lease with the
same force and effect as though performed by Master Tenant.

4. Tenant’s Agreements. Tenant hereby covenants and agrees that: (i) Tenant
shall not pay any rent under the Lease more than one month in advance except as
expressly required in the Lease with respect to security deposits, operating
expenses, taxes and the like; (ii) Tenant shall have no right to appear in any
summary process or enforcement action under the Ground Lease; (iii) Tenant shall
not amend or modify the Lease, and Tenant shall have no right to cancel or
terminate the Lease, without Ground Lessor’s prior written consent, except as
expressly provided in the Lease, and any attempted amendment, modification,
cancellation or termination of the Lease in violation of the foregoing shall be
of no force or effect as to Ground Lessor; (iv) Tenant shall promptly (or within
the applicable period of time provided for in the Lease) deliver to Ground
Lessor, from time to time, a written estoppel statement in the form, and with
the certifications, required by the Lease, and (v) this Agreement satisfies any
requirement in the Lease relating to the granting of a non-disturbance agreement
with respect to the Ground Lease.

5. Authority. Tenant warrants and represents that Tenant has duly executed and
delivered this Agreement and that the execution, delivery and performance by
Tenant of this Agreement (i) are within the powers of Tenant, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provision of
law or any order of any court or agency of government, or any agreement or other
instrument to which Tenant is a party or by which it or any of its property is
bound. Ground Lessor warrants and represents that Ground Lessor has duly
executed and delivered this Agreement and that the execution, delivery and
performance by Ground Lessor of this Agreement (i) are within the powers of
Ground Lessor, (ii) have been duly authorized by all requisite action,
(iii) will not violate any provision of law or any order of any court or agency
of government, or any agreement or other instrument to which Ground Lessor is a
party or by which it or any of its property is bound.

6. Miscellaneous.

6.1 The provisions hereof shall be binding upon and inure to the benefit of
Tenant and Ground Lessor and their respective successors and assigns;

 

2



--------------------------------------------------------------------------------

6.2 The term “Ground Lessor” as used herein includes any successor or assign of
the named Ground Lessor herein, and the terms “Tenant” and “Master Tenant” as
used herein include any successor and assign of the named Tenant and Master
Tenant herein, respectively; provided, however, that such reference to Tenant’s
or Master Tenant’s successors and assigns shall not be construed as Ground
Lessor’s consent to any assignment or other transfer by Master Tenant in any
instance where Ground Lessor’s consent to such assignment or transfer is
required hereunder, under the Ground Lease or under any other document executed
in connection therewith.

6.3 Any demands or requests shall be sufficiently given Tenant if in writing and
mailed or delivered by United States certified mail, return receipt requested,
postage prepaid, or if sent by prepaid Federal Express or other similar
overnight delivery service which provides a receipt, to the addresses of Tenant
as set forth in the Lease with required copies to (a)                     , and
(b)                     , or such other address or addresses as Tenant may
specify in writing to Ground Lessor from time to time and to Ground Lessor if in
writing and mailed or delivered by United States certified mail, return receipt
requested, postage prepaid, or if sent by prepaid Federal Express or other
similar overnight delivery service which provides a receipt to Ground Lessor at
its address shown above, with required copies to (a)                     , and
(b)                     , or such other address as Ground Lessor may specify in
writing from time to time;

6.4 This Agreement may not be changed, terminated, amended, supplemented, waived
or modified orally or in any manner other than by an instrument in writing
signed by the parties hereto.

6.5 The captions or headings at the beginning of each paragraph hereof are for
the convenience of the parties and are not part of this Agreement;

6.6 This Agreement shall be governed by and construed under the laws of The
Commonwealth of Massachusetts;

6.7 This Agreement represents the final agreement between the parties hereto
with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties with respect to the
subject matter hereof.

6.8 If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect.

6.9 This Agreement may be executed in one or more counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
taken together shall constitute but one and the same instrument.

[no further text on this page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument as
of the day and year first above written.

 

TENANT

 

By:  

 

  Name (Print)  

 

  ,   Title:    

THE COMMONWEALTH OF MASSACHUSETTS

County of                      SS.

On this          day of             , 20    , before me, the undersigned notary
public, personally appeared                      proved to me through
satisfactory evidence of identification which was                      to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he signed it voluntarily for its stated purpose in his
representative capacity for                     .

 

 

Notary Public My Commission Expires: [Seal]

 

4



--------------------------------------------------------------------------------

GROUND LESSOR

 

By:  

 

  Name (Print)  

 

  ,   Title:    

 

STATE OF                        )      )    SS COUNTY OF                       
)  

I,                     , a Notary Public in and for the County and State
aforesaid, DO HEREBY CERTIFY that                     , personally known to me
to be the                      of [                    ], a
[                    ], the general partner of [                    ], and
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as such                      he/she signed and delivered such instrument as
his/her free and voluntary act and deed, and as the free and voluntary act and
deed of such limited liability company, for the uses and purposes therein set
forth.

Given under my hand and official seal this          day of             , 20    .

 

 

Notary Public

My Commission Expires:                     

 

5



--------------------------------------------------------------------------------

Schedule A

(the Property)

[see attached]

 

6



--------------------------------------------------------------------------------

EXHIBIT L/C

STANDBY L/C DRAFT LANGUAGE

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    

DATE:                     , 2012

BENEFICIARY:

LINCOLN SUMMER STREET VENTURE, LLC

C/O ASB CAPITAL MANAGEMENT, LLC

7501 WISCONSIN AVENUE, SUITE 1300W

BETHESDA, MD 20814

AND

C/O LINCOLN PROPERTY COMPANY

225 FRANKLIN STREET, 23RD FLOOR

BOSTON, MA 02110

APPLICANT:

LOGMEIN INC

500 UNICORN PARK DRIVE

WOBURN MA 01801

AMOUNT: US$3,309,182.00 (U.S. DOLLARS THREE MILLION THREE HUNDRED NINE THOUSAND
ONE HUNDRED EIGHTY TWO EXACTLY)

EXPIRATION DATE:                      [ONE YEAR FROM ISSUE DATE OF THE L/C]

LOCATION: SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF
                     IN YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT
IN THE FORM OF EXHIBIT “A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY, SUBJECT
TO THE PROVISIONS BELOW REGARDING PRESENTATION BY FACSIMILE ALONE.

 

2. A DATED CERTIFICATION FROM THE BENEFICIARY PURPORTEDLY SIGNED BY AN
AUTHORIZED OFFICER OR AN AGENT OF BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME
AND DESIGNATED TITLE, STATING EITHER OF THE FOLLOWING:

(A) “BENEFICIARY IS ENTITLED TO DRAW UPON THIS LETTER OF CREDIT, PURSUANT TO THE
TERMS OF THAT CERTAIN LEASE DATED                     , 2012, [INSERT THE DATE]
BETWEEN LINCOLN SUMMER STREET VENTURE, LLC, AS LANDLORD, AND LOGMEIN INC, AS
TENANT, FOR PREMISES IN THE BUILDING LOCATED AT 320 SUMMER STREET, BOSTON,
MASSACHUSETTS (THE “LEASE”), OR ANY OTHER WRITTEN AGREEMENT BETWEEN APPLICANT
AND BENEFICIARY. BENEFICIARY HEREBY MAKES DEMAND FOR THE PAYMENT OF
                     [INSERT AMOUNT IN NUMERALS AND WORD].”

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:   

 

      (Authorized Signature)   

 

DATE:  



--------------------------------------------------------------------------------

OR

(B) “BENEFICIARY HEREBY CERTIFIES THAT IT HAS RECEIVED NOTICE FROM SILICON
VALLEY BANK THAT THE LETTER OF CREDIT NO. SVBSF                      WILL NOT BE
RENEWED, AND THAT IT HAS NOT RECEIVED A REPLACEMENT LETTER OF CREDIT IN
ACCORDANCE WITH THE LEASE MENTIONED IN THE LETTER OF CREDIT AT LEAST THIRTY
(30) DAYS PRIOR TO THE EXPIRATION DATE OF THIS LETTER OF CREDIT.”

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.

UPON PRESENTATION OF THIS LETTER OF CREDIT ACCOMPANIED BY SUCH STATEMENT, WE
SHALL ACCEPT SUCH STATEMENT AS CONCLUSIVE, BINDING AND CORRECT, WITHOUT HAVING
TO INVESTIGATE OR

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:   

 

      (Authorized Signature)   

 

DATE:  

 

PAGE 1 OF 3



--------------------------------------------------------------------------------

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    

DATE:                 , 2012

BEING RESPONSIBLE FOR TE ACCURACY, TRUTHFULNESS, CORRECTNESS OR VALIDITY THEREOF
AND NOTWITHSTANDING THE CLAIM OF ANY PERSON TO THE CONTRARY, AND WE SHALL NOT
REQUIRE PROOF OF THE AUTHORITY OF THE AUTHORIZED OFFICER OR AN AGENT OF
BENEFICIARY SIGNING THE STATEMENT, AND SHALL INSTEAD PRESUME THE AUTHORITY OF
THE AUTHORIZED OFFICER OR AN AGENT OF BENEFICIARY BY REASON OF PRESENTATION WITH
IT OF THE ORIGINAL OF THIS LETTER OF CREDIT.

PARTIAL AND MULTIPLE DRAWS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY ANY
DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO
THE BENEFICIARY UNLESS IT IS FULLY UTILIZED.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT THIS
LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE. IN NO
EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
                     [INSERT DATE THAT IS AT LEAST 60 DAYS FOLLOWING FINAL
EXPIRATION DATE] WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT IS TRANSFERABLE BY THE ISSUING BANK ONE OR MORE TIMES BUT
IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN ITS ENTIRETY UP TO THE THEN
AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE ASSUMING SUCH TRANSFER TO
SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATIONS,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY
AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER
WITH OUR LETTER OF TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT “B” ATTACHED
HERETO). OUR TRANSFER FEE OF  1/4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM $250.00)
IS FOR THE ACCOUNT OF THE APPLICANT. ANY TRANSFER OF THIS LETTER OF CREDIT MAY
NOT CHANGE THE PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR
ABOVE-SPECIFIED OFFICE. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON
THE REVERSE OF THE ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL
LETTER OF CREDIT TO THE TRANSFEREE.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS AT OUR OFFICE (THE “BANK’S OFFICE”) AT: SILICON VALLEY
BANK, 3003 TASMAN DRIVE, 2ND FLOOR, SANTA CLARA, CA 95054, ATTENTION: STANDBY
LETTER OF CREDIT SECTION OR BY FACSIMILE TRANSMISSION AT: (408) 654-6211 OR
(408) 969-6510; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO: (408) 654-7712 OR
(408) 654-6274), ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION WITH
ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE; PROVIDED, HOWEVER, THE BANK
WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF PRESENTATION BY FACSIMILE
ALONE, AND WILL NOT EXAMINE THE ORIGINALS. PAYMENT AGAINST CONFORMING
PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK IN IMMEDIATELY AVAILABLE U.S.
FUNDS DURING NORMAL BUSINESS HOURS OF THE BANK’S OFFICE WITHIN TWO (2) BUSINESS
DAYS AFTER PRESENTATION NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
INTERNATIONAL STANDBY PRACTICES (ISP98), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590.

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:   

 

      (Authorized Signature)   

 

DATE:  

 

PAGE 2 OF 3



--------------------------------------------------------------------------------

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    

DATE:                 , 2012

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

EXCEPT AS STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY REQUIREMENT OR
QUALIFICATION. OUR OBLIGATION UNDER THIS LETTER OF CREDIT IS OUR INDIVIDUAL
OBLIGATION, IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO, OR
UPON OUR ABILITY TO PERFECT ANY LIEN OR SECURITY INTERESTS.

THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT YOUR WRITTEN
CONSENT.

EXCEPT TO THE EXTENT INCONSISTENT WITH THE EXPRESS TERMS HEREOF, THIS LETTER OF
CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98), INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:   

 

      (Authorized Signature)   

 

DATE:  

 

PAGE 3 OF 3



--------------------------------------------------------------------------------

EXHIBIT “A”

 

DATE:         REF. NO.  

AT SIGHT OF THIS DRAFT

PAY TO THE ORDER OF                      US$        

US DOLLARS                     

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY

LETTER OF CREDIT NUMBER NO.          DATED                     

 

TO: SILICON VALLEY BANK

3003 TASMAN DRIVE

    

 

 

SANTA CLARA, CA 95054      (BENEFICIARY’S NAME)     

 

     Authorized Signature

GUIDELINES TO PREPARE THE DRAFT

1. DATE: ISSUANCE DATE OF DRAFT.

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE

SURE BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4. US$: AMOUNT OF DRAWING IN FIGURES.

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION 408-654-6274; OR 408-654-7712; OR 408-654-3035; OR 408-654-7127;
OR 408-654-5545.

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:   

 

      (Authorized Signature)   

 

DATE:  



--------------------------------------------------------------------------------

EXHIBIT “B”

 

DATE:             TO:    SILICON VALLEY BANK          3003 TASMAN DRIVE      
RE: IRREVOCABLE STANDBY LETTER OF CREDIT    SANTA CLARA, CA 95054    NO.   

ISSUED BY

   ATTN:    INTERNATIONAL DIVISION,       SILICON VALLEY BANK, SANTA CLARA      
STANDBY LETTERS OF CREDIT       L/C AMOUNT:

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,     SIGNATURE AUTHENTICATED

 

    The name(s), title(s), and signature(s) conform to that/those on file with
us for the company and the signature(s) is/are authorized to execute this
instrument. We further confirm that the company has been identified applying the
appropriate due diligence and enhanced due diligence as required by BSA and all
its subsequent amendments. (BENEFICIARY’S NAME)    

 

 

    (SIGNATURE OF BENEFICIARY)    

 

   

 

(NAME AND TITLE)     (Name of Bank)    

 

    (Address of Bank)    

 

    (City, State, ZIP Code)    

 

    (Authorized Name and Title)    

 

    (Authorized Signature)    

 

    (Telephone number)

 

 

1



--------------------------------------------------------------------------------

EXHIBIT RESERVED ROOF AREA

[see attached]

 

1



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg172.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT ENCUMBRANCES

Record Title Matters:

 

1. Matters disclosed on (i) a survey entitled ALTA/ACSM Land Title Survey,
322-330 Summer, Boston, MA, Project Name Boston Wharf 322 Summer Resurvey, dated
November 29, 2007, prepared by International Land Services, Inc., Job
No. 07-11-094:001, and (ii) a survey entitled ALTA/ACSM Land Title Survey,
312-320 Summer, Boston, MA, Project Name Boston Wharf 322 Summer Resurvey, dated
November 29, 2007, prepared by International Land Services, Inc., Job
No. 07-11-094:001.

 

2. Provisions of others to use streets and passageways shown on the plan
referred to in Exhibit LOT hereof.

 

3. Provisions and rights set forth in deed dated July 27, 1950, recorded Book
6624, Page 139 from The Boston Wharf Company to Wallace Yaffe.

 

4. Rights and reservations set forth and referred to in deed dated September 9,
1890, recorded Book 1962, Page 566 from The Boston Wharf Company to William
Rotch.

 

5. Provisions of deed dated April 20, 1962, recorded Book 7640, Page 586 from
The Boston Wharf Company to Ralph Pill.

 

6. Provisions and rights set forth in deed dated August 29, 1962, recorded Book
7676, Page 8 from The Boston Wharf Company to Boston Edison Company.

 

7. Sewer rights set forth in instrument dated December 3, 1892, recorded Book
2154, Page 140 given by The Boston Wharf Company to The City of Boston.

 

8. The following rights in various streets and passageways for sewer, water
and/or slope easements, granted to or acquired by The City of Boston, to wit:

 

  a. to lay and maintain water pipes in A street, by deed dated September 25,
1896, recorded Book 2392, Page 373;

 

9. Rights reserved by the Commonwealth of Massachusetts to approve laying and
building of sewers as set forth in agreement dated July 21, 1849, recorded Book
970, Page 12.

 

10. Rights and easements granted by Boston Wharf Company to Boston Edison
Company by instrument dated December 21, 1976, recorded with said Deeds in Book
8923, Page 412.

 

11. Agreement Regarding Post-Closing Improvements dated as of January 26, 2007,
by and between W2005 BWH II Realty, L.L.C. and 311 Summer Street, L.L.C.,
recorded in Book 41207, Page 272.

 

1



--------------------------------------------------------------------------------

EXHIBIT OFFER SPACE

[see attached]

 

1



--------------------------------------------------------------------------------

 

LOGO [g334504ex10_1pg175.jpg]

 

2